     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 1 of 125




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Sean S. Pak (SBN 219032)
 2
    seanpak@quinnemanuel.com
 3 Iman Lordgooei (SBN 251320)
    imanlordgooei@quinnemanuel.com
 4
   50 California Street, 22nd Floor
 5 San Francisco, CA 94111
   Telephone: (415) 875-6600
 6
   Facsimile: (415) 875-6700
 7
   JWC LEGAL
 8
    Jodie W. Cheng (SBN 292330)
 9 jwcheng@jwc-legal.com
   One Market Plaza, Suite 3600
10
   San Francisco, California 94105
11 Telephone: (415) 293-8308
12
   Attorneys for Plaintiffs,
13 Proofpoint, Inc. and Cloudmark LLC
14
                        UNITED STATES DISTRICT COURT
15
                     NORTHERN DISTRICT OF CALIFORNIA
16
17
18 PROOFPOINT, INC.; CLOUDMARK             CASE NO. 3:19-cv-4238
   LLC
19                                         FIRST AMENDED COMPLAINT
20         Plaintiffs,                     FOR MISAPPROPRIATION OF
                                           TRADE SECRETS UNDER DTSA
21       vs.                               (18 U.S.C. § 1836 et seq.); BREACH
22                                         OF EMPLOYMENT AND
   VADE SECURE, INCORPORATED;              CONFIDENTIALITY
23 VADE SECURE SASU; OLIVIER               AGREEMENTS; COPYRIGHT
24 LEMARIÉ                                 INFRINGEMENT

25             Defendants.                 DEMAND FOR JURY TRIAL
26
27
28
                                                               Case No. 3:19-cv-4238
                                                                      COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 2 of 125




 1        Proofpoint, Inc. (“Proofpoint”) and its wholly owned subsidiary Cloudmark
 2 LLC (“Cloudmark”; collectively with Proofpoint, “Plaintiffs”) submit this Complaint
 3 against Defendants Vade Secure, Incorporated, Vade Secure SASU (collectively,
 4 “Vade”), and Olivier Lemarié (collectively with Vade, “Defendants”), and allege as
 5 follows.
 6                                  INTRODUCTION
 7        1.     This action arises from an unlawful scheme among Defendants to
 8 misappropriate, misuse, and copy Plaintiffs’ proprietary and confidential information,
 9 including valuable trade secrets, to gain an unfair competitive advantage in the
10 marketplace. Specifically, this is a lawsuit to end Defendants’ ongoing pattern of
11 misappropriating Plaintiffs’ trade secrets, violating contractual obligations in
12 Lemarié’s Employment Agreement and Employee Proprietary Information and
13 Invention Agreement (“PIIA”) with Cloudmark, and infringing Proofpoint’s
14 copyrights. Plaintiffs are seeking injunctive relief among other remedies to protect
15 their valuable intellectual property developed through years of research and
16 development, including work conducted by Lemarié as a former employee of
17 Cloudmark.
18        2.     For over six years, Lemarié was employed by Cloudmark as the Vice
19 President of Gateway Technology, reporting directly to Cloudmark’s Chief Executive
20 Officer. In his role, Lemarié had unfettered access to highly confidential technical
21 information related to the innovations and concepts developed for Cloudmark’s
22 products and services. As such, in the course of his employment, Lemarié entered
23 into several agreements covering, inter alia, the scope of his use and disposition of
24 proprietary and confidential information, intellectual property, and Cloudmark
25 resources.
26         3.    As part of his job responsibilities at Cloudmark from 2010 until 2016,
27   Lemarié, together with Cloudmark’s engineering and product development teams,
28   contributed to developing technology for Cloudmark’s cybersecurity products,
                                              1                     Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 3 of 125




 1   including techniques and methods for identifying and filtering malicious emails, such
 2   as spam, phishing, and spear-phishing emails. As malicious email threats became
 3   more sophisticated, Cloudmark’s technical teams developed innovative ways to
 4   detect those threats, without disturbing normal email flow, by utilizing proprietary
 5   behavioral analysis and applying proprietary statistical analyses against Cloudmark’s
 6   databases of known threats, in a cloud-based solution that could be quickly integrated
 7   and deployed into the customer’s existing email infrastructure (e.g., Microsoft Office
 8   365). The powerful email and content filter developed by the Cloudmark team was
 9   also flexible and allowed easy integration with customers’ Information Technology
10   (“IT”) infrastructures and other cybersecurity solutions through the use of
11   Cloudmark’s proprietary Message (or Mail) Transfer Agent (or “MTA”) technology,
12   for which Lemarié had led the design, development, and implementation.
13         4.    While Lemarié contributed to the initial development of some of these
14 concepts, Cloudmark’s engineering, testing, and product development personnel
15 supported bringing the ideas “to life” by, e.g., researching how to implement the ideas,
16 writing and fixing code, and creating user interfaces and infrastructure, such that they
17 could be incorporated into a complete, “end-to-end” solution.
18         5.    In late 2016, after Cloudmark had already dedicated several years to
19 develop, test and de-bug its next-generation email security solutions, Lemarié
20 voluntarily terminated his employment with Cloudmark.
21         6.    Shortly thereafter, Lemarié joined Vade as its Chief Technology Officer.
22 On information and belief, Lemarié planned his departure from Cloudmark to join
23 Vade for several months before he provided his written resignation to Cloudmark on
24 November 11, 2016. Moreover, Lemarié was the last of four other senior-level
25 Cloudmark engineers to join Vade in the span of less than a year. All four engineers
26 had been involved in various aspects of the development and/or implementation of
27 Cloudmark’s anti-phishing email solutions and MTA technology. On information
28 and belief, throughout 2016, Vade had aggressively pursued each of the Cloudmark
                                               2                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 4 of 125




 1 engineers and, in more than one instance, had “hunted” and recruited them even
 2 though they had not been seeking other job opportunities.
 3        7.     Vade—like Cloudmark and Proofpoint—develops and markets cyber
 4 security products. Prior to Lemarié joining Vade in early 2017, Vade’s email filtering
 5 products did not gain much market traction despite having been marketed for over a
 6 decade. For example, in tax documents from 2015–2016, Cloudmark-turned-Vade
 7 employees described Vade’s email security solution as “us[ing] conventional
 8 detection techniques” and “ha[ving] very limited hardware and algorithmic
 9 capabilities compared to [Cloudmark’s] solution” in 2015–2016.
10        8.     In contrast, within months after Lemarié joined Vade, Vade filed a U.S.
11 patent application describing new methods of identifying spear-phishing attacks and
12 impostor/spoof emails, and appears to have rapidly developed a product embodying
13 the same. Indeed, within a year, Vade launched an email security product that,
14 according to Vade’s marketing, incorporated a unique combination of technical
15 features in a unified architecture (including behavioral analysis, machine learning and
16 statistical analysis to identify spear-phishing emails in a cloud-based solution that
17 could be quickly integrated and deployed into the customer’s existing email
18 infrastructure (e.g., Microsoft Office 365))—all of which were techniques and
19 technology developed previously by Lemarié and his team at Cloudmark.
20        9.     On information and belief, Vade’s new email security product was a
21 dispositive factor in its ability to secure nearly $80 million USD in funding from its
22 investor, General Catalyst. See Exhibit L. On information and belief, this latest
23 funding round—which comes on the heels of Vade’s release of its new products—
24 represents nearly 90% of Vade’s total funding to date.
25        10.    Additionally, on information and belief, Vade has been developing an
26 MTA product that it intends to launch by the end of this year and, as explained by
27 Lemarié himself, is intended to displace Cloudmark’s MTA, by offering a similarly
28
                                               3                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 5 of 125




 1 flexible, cloud-based MTA. Cloudmark’s MTA is still in use and sold today and is
 2 incorporated into the Cloudmark Security Platform (or “CSP”).
 3         11.    Under the agreements that Lemarié had entered into with Cloudmark, he
 4 was subject to contractual obligations regarding (1) the handling of information that
 5 is confidential and proprietary to Cloudmark, (2) assignment of intellectual property
 6 and innovations to Cloudmark, (3) disclosure and reporting obligations with respect
 7 to his inventions, and (4) the return of property and documents upon leaving
 8 Cloudmark. On information and belief, Lemarié violated these obligations in multiple
 9 ways, including using Cloudmark’s confidential and trade secret information for the
10 development of Vade’s email security and MTA products, failing to disclose and
11 report inventions during the required time period, and failing to return Cloudmark’s
12 confidential and proprietary documents upon his departure from Cloudmark.
13         12.    Plaintiffs submit this Complaint seeking injunctive relief, monetary
14 damages and other remedies for Defendants’ misappropriation of trade secrets under
15 the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq. and violation of
16 United States copyright laws, 17 U.S.C. § 101 et seq., as well as Lemarié’s breaches
17 of contract.
18                                     THE PARTIES
19         13.    Proofpoint, Inc. is a public corporation organized under the laws of the
20 State of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,
21 California 94089.
22         14.    Cloudmark LLC is a corporation organized under the laws of the State
23 of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,
24 California 94089.
25         15.    On information and belief, Vade Secure, Incorporated is a corporation
26 organized under the laws of the State of California, with its principal place of business
27 at 100 Pine Street, Suite 1250, San Francisco, California 94111.
28
                                                4                     Case No. 3:19-cv-4238
                                                              FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 6 of 125




 1         16.   On information and belief, Vade Secure SASU is a “société par actions
 2 simplifiée unipersonnelle” organized under the laws of France, with its principal place
 3 of business at 2 bis avenue Antoine Pinay, Parc d’activites des 4 vents in HEM
 4 (59510) France.
 5         17.   On information and belief, Olivier Lemarié is an individual residing at
 6 1230 Sesame Ct., Sunnyvale, California 94087.
 7                            JURISDICTION AND VENUE
 8         18.   This Court has subject matter jurisdiction over Plaintiffs’ claims
 9 pursuant to 28 U.S.C. §§ 1331 and 1338(a); the trade secret laws of the United States,
10 18 U.S.C. §§ 1836 and 1839 et seq; and the copyright laws of the United States, 17
11 U.S.C. § 101 et seq.
12         19.   This Court has extraterritorial jurisdiction over Plaintiffs’ claims against
13 Vade Secure SASU pursuant to 18 U.S.C. § 1837(2).
14         20.   The Court possesses supplemental jurisdiction over Plaintiffs’ state law
15 claims under 28 U.S.C. § 1367(a) because the federal and state law claims derive from
16 a common nucleus of operative fact.
17         21.   This Court has general personal jurisdiction over Lemarié because, at all
18 relevant times, he was domiciled in California, and thus is a resident of California.
19 Additionally, through his employment agreements with Cloudmark, Lemarié
20 submitted to the personal jurisdiction of the state and federal courts located in San
21 Francisco County, California.
22         22.   This Court has general personal jurisdiction over Vade Secure,
23 Incorporated because it regularly conducts business within this jurisdiction, by at least
24 operating its registered Principal Executive Office at 100 Pine Street, Suite 1250, San
25 Francisco, California 94111.
26         23.   This Court has general personal jurisdiction over Vade Secure SASU
27 because it regularly conducts business within this jurisdiction by at least operating an
28
                                                5                     Case No. 3:19-cv-4238
                                                              FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 7 of 125




 1 office at 600 California Street, Floor 11, San Francisco, CA 94108, and directing
 2 inquiries to that office.
 3         24.   This Court has specific personal jurisdiction over Vade and Lemarié
 4 because Lemarié was acting within the scope of his employment at Vade when he
 5 intentionally and purposefully misappropriated, used, and/or disclosed Proofpoint’s
 6 trade secret information and breached his contractual obligations with Cloudmark to
 7 the benefit of Vade.
 8         25.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) & (2)
 9 and Local Rule 120(d) because all Defendants are residents of the state of California
10 and at least one Defendant resides in this judicial district, and because a substantial
11 part of the events or omissions giving rise to Proofpoint’s claims occurred in this
12 judicial district and, in particular, San Francisco County.
13                             INTRADISTRICT ASSIGNMENT
14         26.   A substantial part of the events giving rise to the claims alleged in this
15 Complaint occurred in the City and County of San Francisco. For purposes of
16 intradistrict assignment under Civil L.R. 3-2 and 3-5, this action should be assigned
17 to the San Francisco Division or the Oakland Division.
18                 ALLEGATIONS APPLICABLE TO ALL CLAIMS
19         27.   Founded in 2002, Proofpoint is a public U.S. company, headquartered in
20 Sunnyvale, California, that enables organizations worldwide—including over half of
21 the Fortune 100—to protect the way their people work from advanced threats and
22 compliance risks. Proofpoint’s integrated suite of products works together to help
23 organizations build people-centric security and compliance programs. Proofpoint
24 provides threat protection, information protection, user protection, business
25 ecosystem protection, and compliance solutions to address today’s rapidly changing
26 threat and compliance landscape. Proofpoint’s solutions are built on a flexible, cloud-
27 based platform and leverage proprietary technologies including big data analytics,
28 machine learning, deep content inspection, secure storage, advanced encryption,
                                               6                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 8 of 125




 1 intelligent message routing, dynamic malware analysis, threat correlation, and virtual
 2 execution environments.
 3        28.    Proofpoint was founded by notable Silicon Valley technologist and
 4 entrepreneur Erich Hahn in a small office on Sand Hill Road and counted Mohr
 5 Davidow and Benchmark Capital, as well as Stanford University, among its very first
 6 investors. Since its founding, Proofpoint has remained an industry leader by offering
 7 the most advanced technology and innovations to customers. As part of developing
 8 and providing next-generation cybersecurity solutions, it expends significant
 9 resources to develop and implement ideas from its engineers and technical teams, and
10 finds opportunities to engage other companies that may share the same dedication to
11 innovation in cybersecurity.
12        29.    One of these companies was Cloudmark, which, among other projects,
13 was developing sophisticated techniques to identify targeted phishing email attacks.
14 Moreover, Cloudmark’s cybersecurity technology was—and remains—among few in
15 the industry that provide a proprietary way of integrating with customers’ existing IT
16 infrastructure through Cloudmark’s Message (or Mail) Transfer Agent (or “MTA”),
17 which is still in use today. In 2017, Proofpoint acquired Cloudmark.
18        30.    From 2010–2016, Lemarié served as the Vice President of Gateway
19 Technology of Cloudmark and reported directly to the Chief Executive Officer.
20 According to Lemarié, while in this role, he “led the development of new
21 products . . . for the protection against email, mobile and [DNS] based security
22 threats.” Exhibit A.
23        31.    In his role as senior management for technical teams, Lemarié was
24 involved in many aspects of Cloudmark’s technical development; had unfettered
25 access to Cloudmark’s technical documents and source code; and interacted with
26 Cloudmark’s engineers, developers, product developers/managers on a day-to-day
27 basis. In particular, his job responsibilities included “[m]anagement of engineering
28
                                              7                     Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 9 of 125




 1 teams in San Francisco and Paris” and serving as “Managing Director of Cloudmark
 2 Labs entity in France.” Exhibit A.
 3         32.      Lemarié drove Cloudmark’s technical teams to focus on developing
 4 solutions to filter malicious content and “designed and developed new solutions to
 5 detect spear phishing attacks in real time.” Exhibit A. These proprietary solutions
 6 incorporated a combination of technical features in a unified architecture, including:
 7                behavioral analysis and machine learning,
 8                heuristic rules,
 9                statistical models and scoring,
10                real-time, cloud-based threat analysis, and
11                easy integration and quick deployment into the popular Microsoft Office
12                  365 architecture in a unique and seamless manner using Office 365
13                  journaling, which avoids making complicated modifications to a client’s
14                  MX records.
15         33.      As Lemarié explained in 2015 while he was still at Cloudmark, this
16 proprietary combination of techniques differentiated Cloudmark’s solution from the
17 existing “simplistic” technology by “leveraging new ways of looking at things” such
18 as “behavioral analysis, leveraging threat intelligence, [and] big data.”
19         34.      Further, Cloudmark’s email and content detection technology that
20 Lemarié helped develop was flexibly designed to work with Cloudmark’s proprietary
21 MTA technology—which Lemarié had been responsible for developing.                     On
22 information and belief, the proprietary MTA was developed and marketed under the
23 product name Intelligent Message Processor (“IMP”) by Bizanga, a cybersecurity
24 company founded by Lemarié and acquired by Cloudmark in March 2010.
25         35.      In addition to founding Bizanga, Lemarié also served as its Chief
26 Technical Officer and was “responsible for the development and direction of
27 Bizanga’s [IMP] platform which provided scalable and full-featured email message
28 processing and security for some of the largest messaging operators in the world.”
                                                 8                       Case No. 3:19-cv-4238
                                                                 FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 10 of 125




 1 Exhibit B; see also Exhibit A. Specifically, Bizanga’s IMP used an operating system
 2 known as OvernetOS (or “OOS”) and was a scalable SMTP messaging router with a
 3 policy engine that could monitor email traffic for threats, as well as pass emails to
 4 various content filters for further scanning, such as Cloudmark’s anti-spam filter.
 5 This MTA is still in use today at Cloudmark, now included as part of CSP. According
 6 to accounts of Cloudmark management, one of the primary reasons for acquiring
 7 Bizanga was the high performance and flexibility of the Bizanga MTA technology.
 8        36.    In 2016, Vade aggressively recruited and “hunted” engineers and
 9 technical personnel from Cloudmark—even where the Cloudmark employees were
10 not actively searching for job opportunities—including Lemarié, Alexandre
11 Boussinet, Xavier Delannoy, and Guillaume Séjourné. See Exhibits A, C–E. Within
12 a six-month period, two of Cloudmark’s Senior Software Engineers, its Engineering
13 Product Coordinator and Senior Technical Writer, and Vice President of Gateway
14 Technology all left Cloudmark to join Vade—as Plaintiffs would later discover—to
15 develop a competing solution. Id.
16        37.    While at Cloudmark, these employees had been working alongside and
17 under the direction of Lemarié on Cloudmark’s solutions to protect against spear-
18 phishing and impostor/spoof emails, as well as its MTA technology. In particular,
19 various Cloudmark documentation, including foreign tax filings and internal emails,
20 state that these engineers participated in developing Cloudmark’s anti-phishing email
21 security solution—known internally as “Trident.”
22        38.    Lemarié joined Vade as its Chief Technical Officer in February 2017.
23 By then, the three other engineers had already left Cloudmark and joined Vade (in
24 June, July, and December 2016). On information and belief, Lemarié had accepted
25 an offer to join Vade several months prior to his notice of resignation to Cloudmark.
26        39.    On information and belief, after their employment with Cloudmark
27 ended, Lemarié and/or other former Cloudmark engineers now employed by Vade
28 possessed or still possess one or more unauthorized copies of Plaintiffs’ confidential
                                              9                     Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 11 of 125




 1 and proprietary source code, which incorporates and implements Plaintiffs’ asserted
 2 trade secret and proprietary technology.
 3        40.    Prior to Lemarié (and the other former Cloudmark engineers) joining
 4 Vade, Cloudmark’s foreign filings describe Vade’s email security product as a
 5 “solution[that] uses conventional detection techniques, adapted to the targeted
 6 phishing problem” and “has very limited hardware and algorithmic capabilities
 7 compared to [Cloudmark’s] solution.”
 8        41.    Within months after Lemarié joined Vade, on March 22, 2017, Vade
 9 filed U.S. Patent Application 15/466,588, titled “Detection of Email Spoofing and
10 Spear Phishing Attacks,” and directed toward methods of detecting spear-phishing
11 and imposter/spoof emails using statistical analysis and behavioral history of sender
12 and recipient. Exhibit F.
13        42.    Within roughly one year, Vade began marketing an email security
14 product for Microsoft Office 365, “Vade Secure For Office 365 . . . a fully native
15 cloud solution with AI-based, predictive email defense” that “protects against
16 phishing attempts, spear phishing, [and] business email compromise attacks.”
17 Exhibits H–I. According to Vade’s marketing and public product reviews, Vade
18 email security solutions provide a combination of:
19              “machine learning models that perform real-time behavioral
20               analysis”;
21              “artificial intelligence and [] heuristic filter”;
22              “[u]nsupervised anomaly detection and natural language processing scan
23               for patterns, anomalies, and behaviors common in spear phishing
24               emails”;
25              “secure cloud email system” and “cloud platform”; and
26              “Immediate Implementation” and “Instant Deployment.”
27 Exhibits H–J.
28
                                                10                     Case No. 3:19-cv-4238
                                                               FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 12 of 125




 1         43.   An article from SC Magazine describes that Vade Secure For Office 365
 2 “also features behavior-based . . . insider attack protection . . . anti-spear phishing,
 3 and protects against CEO fraud.” Exhibit K. Moreover, like the proprietary solution
 4 developed at Cloudmark, it “leverages Office 365’s built-in capability for encryption
 5 and backups” and “has no MX redirection.” Id. “Activation could not be easier,”
 6 with only three steps including “activat[ing] journaling.” Id.
 7         44.   More than a decade after its founding—yet only one year after its patent
 8 filing and launch of software products to protect against spear-phishing and
 9 imposter/spoof emails—Vade obtained venture capital funding of nearly $80 million
10 USD to continue the growth of its new products. Exhibit L. News articles report that
11 Vade’s email security solutions, particularly the Vade Secure For Office 365, were a
12 major, if not the sole, factor in securing the funding. Id. Indeed, an investor in Vade,
13 Austin McChord, was quoted as touting Vade’s new products as a basis for the
14 “immense potential” prompting the investment. Id. Another investor, Stephan
15 Dietrich, was quoted as touting Vade’s “tremendous growth and technological
16 advances” and desire to “unlock the company’s full potential.” Id. On information
17 and belief, this latest funding round represents nearly 90% of Vade’s total funding to
18 date.
19         45.   Additionally, Vade has been focusing significant resources toward
20 developing an MTA product—which it plans to launch by the end of this year. On
21 information and belief, Lemarié has touted the flexibility of the Vade MTA, similar
22 to a unique advantage of Cloudmark’s MTA. In fact, Lemarié has described that
23 Vade’s upcoming MTA is intended to displace and directly compete for customers
24 and deployments currently utilizing Cloudmark’s MTA.
25         46.   Finally, on information and belief, sometime in 2018, Lemarié gave a
26 presentation in which he indicated that he and others at Vade were working on
27 transitioning Vade’s product architecture to the “Docker” software development
28 platforms utilizing the “Go” (or “Golang”) computer programming language. These
                                               11                    Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 13 of 125




 1 are the exact software development tools used by Cloudmark to develop its
 2 cybersecurity solutions and MTA. In the same presentation, Lemarié stressed the
 3 importance of reusing code as much as possible and that it is acceptable for products
 4 to be made from copy-pasted bits of existing code with “slight” modifications.
 5      Proofpoint and Cloudmark Protect Their Confidential and Proprietary,
 6                         Including Trade Secret, Information
 7        47.    As part of his employment with Cloudmark, Lemarié entered into
 8 agreements governing, inter alia, the handling of information that is confidential and
 9 proprietary to Cloudmark, assignment of intellectual property and innovations to
10 Cloudmark, disclosure and reporting obligations with respect to their inventions, and
11 the return of property and documents upon leaving Cloudmark.
12        48.    Specifically, after Cloudmark acquired Bizanga, on February 6, 2010,
13 Lemarié was offered employment with Cloudmark as the Vice President of Gateway
14 Technology. Lemarié signed and accepted the offer of employment on February 27,
15 2010, and separately executed an Employee Proprietary Information and Inventions
16 Agreement (“PIIA”) with Cloudmark on February 25, 2010.
17        49.    The PIIA protects Cloudmark’s intellectual property and Cloudmark’s
18 rights in view of Lemarié’s development of, and access to, such confidential
19 intellectual property as an employee of Cloudmark.
20        50.    In particular, in consideration of his employment and continued
21 employment by Cloudmark, including his compensation thereunder, Lemarié agreed
22 to abide by several provisions in the PIIA. For example, Lemarié agreed that he would
23 hold in strictest confidence and could not disclose, use, lecture upon or publish any
24 of Cloudmark’s Proprietary Information—which is defined to include Cloudmark’s
25 trade secrets, inventions, mask works, ideas, processes, formulas, source and object
26 codes, data, programs, other works of authorship, know-how, improvements,
27 discoveries, developments, designs, and techniques, as well as any information
28 regarding Cloudmark’s plans for, inter alia, research and development of new
                                              12                    Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 14 of 125




 1 products—other than as required in connection with his work for Cloudmark or unless
 2 an officer of Cloudmark expressly authorized such in writing.
 3        51.     Additionally, Lemarié agreed under the PIIA that, during the period of
 4 his employment and for six months after termination thereof, he would promptly
 5 disclose to Cloudmark fully and in writing all inventions that he authored, conceived
 6 or reduced to practice, either alone or jointly with others, and to otherwise preserve
 7 the confidentiality of all such inventions. Lemarié also agreed to advise Cloudmark
 8 in writing of any such invention that he believes qualifies for protection under Cal.
 9 Labor Code § 2870, including by providing Cloudmark, in writing, all evidence
10 necessary to substantiate his belief. At no point did Lemarié ever inform Cloudmark
11 of any invention developed by him, either alone or jointly with others, that he alleged
12 qualified for protection under § 2870. Nor did Lemarié disclose to Cloudmark any
13 other inventions that he authored, conceived or reduced to practice, either alone or
14 jointly with others during the six month period following his departure from
15 Cloudmark, despite on information and belief working on Vade solutions that are
16 directly competitive to Cloudmark’s offerings and embodying the same combination
17 of features.
18        52.     Additionally, Lemarié agreed under the PIIA that he would keep and
19 maintain adequate and current records of all Proprietary Information developed by
20 him and all inventions made by him during the period of his employment at
21 Cloudmark, and that all such records would be made available to, and remain the sole
22 property of, Cloudmark at all times.
23        53.     Additionally, Lemarié agreed under the PIIA that, when leaving the
24 employ of Cloudmark, he would deliver to Cloudmark any and all drawings, notes,
25 memoranda, specifications, devices, formulas, and documents, together with all
26 copies thereof, and any other material containing or disclosing any of Cloudmark’s
27 inventions or Proprietary Information.
28
                                              13                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 15 of 125




 1        54.    On or about October 24, 2016, Lemarié provided notice to Cloudmark
 2 that he would be leaving the company and, on November 11, 2016, he tendered his
 3 formal resignation and left Cloudmark. On information and belief, Lemarié had
 4 already accepted employment with, or was planning on joining, Vade as its Chief
 5 Technology Officer when he gave notice to Cloudmark, yet he did not inform
 6 Cloudmark that he was leaving the company to join Vade. On information and belief,
 7 Lemarié officially began employment as CTO of Vade sometime in or before
 8 February 2017.
 9           Copyright Protection and Registration for Plaintiffs’ Software
10        55.    The Cloudmark Trident software, which incorporates and implements
11 Plaintiffs’ proprietary anti-spear phishing and email processing technologies, contains
12 a substantial amount of creative and original material that was developed and authored
13 solely by Cloudmark after significant expenditure of time and money.
14        56.    The computer programs (including their source code) embodied in
15 Cloudmark Trident are original literary works within the meaning of 17 U.S.C. § 101
16 and copyrightable subject matter under the laws of the United States.
17        57.    Proofpoint filed for and received copyright registrations for the
18 Cloudmark Trident software with the United States Copyright Office under
19 procedures designed to safeguard the secrecy of any and all trade secrets incorporated
20 into and/or embodied by that software.
21        58.    Since its creation and until Defendants’ unlawful conduct, the
22 copyrighted Cloudmark Trident software has been under Plaintiffs’ exclusive control.
23 The registered copyrights, and the exclusive rights conferred under the Copyright Act,
24 associated with Cloudmark Trident belong exclusively to Proofpoint. As owner of
25 the copyrighted works, Proofpoint has the exclusive rights to, among other things,
26 reproduce, prepare derivative works, and distribute copies, of the copyrighted
27 software and its source code.
28
                                              14                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 16 of 125




 1               COUNT I – TRADE SECRET MISAPPROPRIATION
 2    Misappropriation of Trade Secrets under the DTSA, 18 U.S.C. § 1836 et seq.
 3                                   (Against all Defendants)
 4        59.    Plaintiffs incorporate herein by reference all of the allegations in the
 5 preceding paragraphs of this Complaint.
 6        60.    Plaintiffs own and possess certain confidential, proprietary, and trade
 7 secret information including proprietary techniques, implementations, methods,
 8 processes, algorithms, software policies and logic for detecting malicious email such
 9 as proprietary combinations of:
10              behavioral analysis and machine learning using known legitimate
11               behavioral patterns of sender or recipient;
12              heuristic rules based on legitimate behavioral patterns and known
13               malicious emails or threats;
14              statistical dispersion models and quantitative scoring;
15              comparison or analysis using cloud-based databases;
16              real-time threat analysis; and
17              integration and deployment into Microsoft Office 365 infrastructure (a)
18               using the “journaling” feature and/or (2) without affecting MX records
19               or (re)direction.
20        61.    Plaintiffs own and possess certain confidential, proprietary, and trade
21 secret information comprising compilations or combinations of technical
22 documentation, source code, programs, compilations, internal communications and
23 documents, product documentation, and confidential marketing information, strategic
24 plans, and presentations that contain, or reveal the content and operation of, the
25 confidential, proprietary, and trade secret information referenced in Paragraph 60.
26        62.    Plaintiffs own and possess certain confidential, proprietary, and trade
27 secret information including proprietary techniques, implementations, methods,
28
                                                  15                    Case No. 3:19-cv-4238
                                                                FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 17 of 125




 1 processes, algorithms, software policies and logic for transferring electronic mail
 2 messages using SMTP that are flexible and scalable.
 3        63.    Plaintiffs own and possess certain confidential, proprietary, and trade
 4 secret information comprising compilations or combinations of technical
 5 documentation, source code, programs, compilations, internal communications and
 6 documents, product documentation, and confidential marketing information, strategic
 7 plans, and presentations that contain, or reveal the content and operation of
 8 transferring electronic mail messages using SMTP that are flexible and scalable.
 9        64.    Plaintiffs own and possess certain confidential, proprietary, and trade
10 secret information including proprietary techniques, implementations, methods,
11 processes, algorithms, software policies and logic for Bizanga’s IMP.
12        65.    Plaintiffs own and possess certain confidential, proprietary, and trade
13 secret information comprising compilations or combinations of technical
14 documentation, source code, programs, compilations, internal communications and
15 documents, product documentation, and confidential marketing information, strategic
16 plans, and presentations that contain, or reveal the content and operation of Bizanga’s
17 IMP.
18        66.    Plaintiffs own and possess certain confidential, proprietary, and trade
19 secret information including proprietary techniques, implementations, methods,
20 processes, algorithms, software policies and logic for Bizanga’s OOS.
21        67.    Plaintiffs own and possess certain confidential, proprietary, and trade
22 secret information comprising compilations or combinations of technical
23 documentation, source code, programs, compilations, internal communications and
24 documents, product documentation, and confidential marketing information, strategic
25 plans, and presentations that contain, or reveal the content and operation of Bizanga’s
26 OOS.
27        68.    Plaintiffs own and possess certain confidential, proprietary, and trade
28 secret information including proprietary techniques, implementations, methods,
                                              16                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 18 of 125




 1 processes, algorithms, software policies and logic for Cloudmark’s MTA, which is
 2 incorporated into CSP.
 3        69.    Plaintiffs own and possess certain confidential, proprietary, and trade
 4 secret information comprising compilations or combinations of technical
 5 documentation, source code, programs, compilations, internal communications and
 6 documents, product documentation, and confidential marketing information, strategic
 7 plans, and presentations that contain, or reveal the content and operation of
 8 Cloudmark’s MTA, which is incorporated into the CSP.
 9        70.    Plaintiffs own and possess certain confidential, proprietary, and trade
10 secret information including proprietary techniques, implementations, methods,
11 processes, algorithms, software policies and logic for Cloudmark’s SMTP Agent or
12 Trident SMTP Agent.
13        71.    Plaintiffs own and possess certain confidential, proprietary, and trade
14 secret information comprising compilations or combinations of technical
15 documentation, source code, programs, compilations, internal communications and
16 documents, product documentation, and confidential marketing information, strategic
17 plans, and presentations that contain, or reveal the content and operation of
18 Cloudmark’s SMTP Agent or Trident SMTP Agent.
19        72.    The confidential, proprietary, and trade secret information described in
20 Paragraphs 59 through 71 relate to products and services used, sold, shipped and
21 ordered in, or intended to be used, sold, shipped and ordered in, interstate commerce,
22 at least in that Plaintiffs’ products and technology have been marketed or sold to
23 customers throughout the U.S. and globally, and affect email, which, by nature, often
24 crosses state borders.
25        73.    Plaintiffs have taken reasonable measures to keep such information
26 secret and confidential by, among other things, limiting access to its trade secret
27 information and entering into confidentiality and non-disclosure agreements with
28 employees as well as customers.
                                              17                    Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 19 of 125




 1         74.   This confidential, proprietary, and trade secret information derives
 2 independent economic value, both actual and potential, from not being generally
 3 known to other persons or businesses who could obtain economic value from its
 4 disclosure or use in that the information is the basis of differentiating Plaintiffs’
 5 cybersecurity products in a highly competitive market.
 6         75.   Defendants misappropriated Plaintiffs’ trade secret information in the
 7 improper and unlawful manner as alleged herein and in the preceding paragraphs,
 8 including by using Plaintiffs’ trade secret information to develop, market, sell, or offer
 9 for sale Vade’s email security products and forthcoming MTA product.                  On
10 information and belief, Defendants’ use of Plaintiffs’ trade secret information is
11 ongoing and immediate.
12         76.   As a direct and proximate result of Defendants’ conduct as alleged
13 herein, Plaintiffs have suffered damages in an amount to be proven at trial.
14         77.   Defendants’ misappropriation of Plaintiffs’ trade secret information was
15 willful and malicious, further entitling Plaintiffs to recover exemplary damages and
16 their attorneys’ fees and costs.
17         78.   On information and belief, if Defendants’ conduct is not remedied, and
18 if Defendants are not enjoined, Defendants will continue to misappropriate, disclose,
19 and use for their own benefit and to Plaintiffs’ detriment Plaintiffs’ trade secret
20 information—at least because Defendants have developed, continue to develop, sell,
21 and offer to sell email security products using Plaintiffs’ trade secret information.
22 Moreover, Defendants intend to publicly launch and offer for sale the MTA product(s)
23 imminently and no later than the end of this year.
24         79.   Because Plaintiffs’ remedy at law is inadequate, Plaintiffs seek, in
25 addition to damages, preliminary and permanent injunctive relief to recover and
26 protect their confidential, proprietary, and trade secret information and other
27 legitimate business interests.      Injunctive relief is necessary to eliminate the
28
                                                18                     Case No. 3:19-cv-4238
                                                               FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 20 of 125




 1 commercial advantage that otherwise would be derived from Defendants’ continued
 2 misappropriation of Plaintiffs’ trade secret information.
 3                      COUNT II – BREACH OF CONTRACT
 4        Unauthorized Disclosure and Failure to Maintain Confidentiality of
 5                         Cloudmark Proprietary Information
 6                                   (Against Lemarié)
 7        80.    Plaintiffs incorporate herein by reference all of the allegations in the
 8 preceding paragraphs of this Complaint.
 9        81.    The PIIA is and was a valid, enforceable, and binding contract between
10 Cloudmark and Lemarié.
11        82.    Cloudmark fully performed its obligations under the terms of the PIIA,
12 including employing Lemarié and providing him with monetary compensation while
13 he was employed by Cloudmark.
14        83.    Under the terms of the PIIA, in exchange for employment and monetary
15 compensation, Lemarié agreed that he would hold in strictest confidence and would
16 not disclose, use, lecture upon or publish any of Cloudmark’s Proprietary
17 Information—which was defined to include Cloudmark’s trade secrets, inventions,
18 mask works, ideas, processes, formulas, source and object codes, data, programs,
19 other works of authorship, know-how, improvements, discoveries, developments,
20 designs, and techniques, as well as any information regarding Cloudmark’s plans for,
21 inter alia, research and development of new products—other than as required in
22 connection with his work for Cloudmark or unless an officer of Cloudmark expressly
23 authorized such in writing.
24        84.    On information and belief, Lemarié breached his agreement by failing to
25 honor his obligations under the foregoing terms of the PIIA, including without
26 limitation by: 1) using and disclosing Cloudmark’s Proprietary Information relating
27 to the design, development, and operation of the Cloudmark Trident anti-spear
28 phishing and related products to Vade; 2) using Cloudmark’s Proprietary Information
                                              19                       Case No. 3:19-cv-4238
                                                               FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 21 of 125




 1 in the design and development of Vade’s integration with Microsoft Office 365
 2 products; and 3) using and disclosing Cloudmark’s Proprietary Information relating
 3 to the design, development, and operation of the Cloudmark MTA technology to
 4 Vade. These disclosures and use of Cloudmark’s Proprietary Information were not in
 5 connection with Lemarié’s work for Cloudmark, nor were they authorized by an
 6 officer of Cloudmark.
 7        85.    As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
 8 damages in an amount to be determined at trial, together with interest, costs, and
 9 attorneys’ fees.
10        86.    Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
11 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
12 foregoing breach of contract by injunction, specific performance, or other equitable
13 relief, in addition to the foregoing monetary damages.
14                      COUNT III – BREACH OF CONTRACT
15                            Failure to Disclosure Inventions
16                                   (Against Lemarié)
17        87.    Plaintiffs incorporate herein by reference all of the allegations in the
18 preceding paragraphs of this Complaint.
19        88.    The PIIA is and was a valid, enforceable, and binding contract between
20 Cloudmark and Lemarié.
21        89.    Cloudmark fully performed its obligations under the terms of the PIIA,
22 including employing Lemarié and providing him with monetary compensation while
23 he was employed by Cloudmark.
24        90.    Under the terms of the PIIA, in exchange for employment and monetary
25 compensation, Lemarié agreed that, during the period of his employment and for six
26 months after termination thereof, he would promptly disclose to Cloudmark fully and
27 in writing all inventions that he authored, conceived or reduced to practice, either
28 alone or jointly with others, and to otherwise preserve the confidentiality of all such
                                               20                     Case No. 3:19-cv-4238
                                                              FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 22 of 125




 1 inventions. Lemarié also agreed to advise Cloudmark in writing of any such invention
 2 that he believes qualifies for protection under Cal. Labor Code § 2870, including by
 3 providing Cloudmark, in writing, all evidence necessary to substantiate his belief.
 4        91.    At no point did Lemarié ever inform Cloudmark of any invention
 5 developed by him, either alone or jointly with others, that he alleged qualified for
 6 protection under § 2870. Nor did Lemarié disclose to Cloudmark any other inventions
 7 that he authored, conceived or reduced to practice, either alone or jointly with others
 8 during the six month period following his departure from Cloudmark, despite on
 9 information and belief working on Vade solutions that are directly competitive to
10 Cloudmark’s offerings and embodying the same combination of features.
11        92.    Moreover, on information and belief, Lemarié also breached the PIIA by
12 failing to honor his obligation to preserve the confidentiality of all such inventions,
13 including without limitation by disclosing Cloudmark’s Proprietary Information
14 relating to such inventions to Vade.
15        93.    As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
16 damages in an amount to be determined at trial together with interest, costs, and
17 attorneys’ fees.
18        94.    Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
19 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
20 foregoing breach of contract by injunction, specific performance, or other equitable
21 relief, in addition to the foregoing monetary damages.
22                      COUNT IV – BREACH OF CONTRACT
23      Failure to Maintain and Make Available Cloudmark Company Records
24                                   (Against Lemarié)
25        95.    Plaintiffs incorporate herein by reference all of the allegations in the
26 preceding paragraphs of this Complaint.
27        96.    The PIIA is and was a valid, enforceable, and binding contract between
28 Cloudmark and Lemarié.
                                               21                     Case No. 3:19-cv-4238
                                                              FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 23 of 125




 1          97.   Cloudmark fully performed its obligations under the terms of the PIIA,
 2 including employing Lemarié and providing him with monetary compensation while
 3 he was employed by Cloudmark.
 4          98.   Under the terms of the PIIA, in exchange for employment and monetary
 5 compensation, Lemarié agreed that he would keep and maintain adequate and current
 6 records of all Cloudmark Proprietary Information developed by him and all inventions
 7 made by him during the period of his employment at Cloudmark, and that all such
 8 records would be made available to and remain the sole property of Cloudmark at all
 9 times.
10          99.   On information and belief, Lemarié had and has access to an online file
11 storage account registered through Evernote (http://www.evernote.com) in which
12 Cloudmark Proprietary Information including information relating to a DNS security
13 software product were stored by Lemarié and others on his team at Lemarié’s
14 direction.     On June 28, 2019, a Cloudmark employee attempted to access this
15 Evernote account to download the Cloudmark Proprietary Information stored thereon.
16 When said Cloudmark employee logged into the Evernote account, however, at least
17 two folders were visible that related to Cloudmark’s DNS security software product,
18 but that were inaccessible to the Cloudmark employee. Moreover, a few days later,
19 same Cloudmark employee accessed the Evernote account again, but this time the two
20 folders that related to Cloudmark’s DNS security software product were no longer
21 visible.
22          100. On information and belief, Lemarié was and is the administrator of the
23 Evernote account and improperly, in violation of his obligations under the PIIA,
24 implemented access restrictions to prevent Cloudmark and its employees from
25 accessing the contents of the Evernote account and, later, deleted those contents
26 altogether. Lemarié’s actions constitute a breach of his obligations under the PIIA to
27 make available to Cloudmark all written records relating to Cloudmark Proprietary
28 Information.
                                              22                    Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 24 of 125




 1        101. As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
 2 damages in an amount to be determined at trial together with interest, costs, and
 3 attorneys’ fees.
 4        102. Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
 5 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
 6 foregoing breach of contract by injunction, specific performance, or other equitable
 7 relief, in addition to the foregoing monetary damages.
 8                      COUNT V – BREACH OF CONTRACT
 9   Failure to Deliver Materials Containing Cloudmark Proprietary Information
10                                  (Against Lemarié)
11        103. Plaintiffs incorporate herein by reference all of the allegations in the
12 preceding paragraphs of this Complaint.
13        104. The PIIA is and was a valid, enforceable, and binding contract between
14 Cloudmark and Lemarié.
15        105. Cloudmark fully performed its obligations under the terms of the PIIA,
16 including employing Lemarié and providing him with monetary compensation while
17 he was employed by Cloudmark.
18        106. Under the terms of the PIIA, in exchange for employment and monetary
19 compensation, Lemarié agreed that, when leaving the employ of Cloudmark, he will
20 deliver to Cloudmark any and all drawings, notes, memoranda, specifications,
21 devices, formulas, and documents, together with all copies thereof, and any other
22 material containing or disclosing any of Cloudmark’s inventions or Proprietary
23 Information.
24        107. On information and belief, Lemarié had access to an online file storage
25 account registered through Evernote (http://www.evernote.com) in which Cloudmark
26 Proprietary Information including information relating to a DNS security software
27 product were stored by Lemarié and others on his team at Lemarié’s direction. Upon
28 leaving the employ of Cloudmark, however, Lemarié did not fulfill his obligation
                                              23                    Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 25 of 125




 1 under the PIIA to deliver and return to Cloudmark all of the materials contained within
 2 the Evernote account and therefore breached the PIIA. Indeed, on information and
 3 belief, and as set forth in Paragraphs 95–102 above, Lemarié has actively subverted
 4 Cloudmark’s efforts to recover its documents contained within the Evernote account.
 5        108. As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
 6 damages in an amount to be determined at trial together with interest, costs, and
 7 attorneys’ fees.
 8        109. Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
 9 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
10 foregoing breach of contract by injunction, specific performance, or other equitable
11 relief, in addition to the foregoing monetary damages.
12      COUNT VI — COPYRIGHT INFRINGEMENT, 17 U.S.C. § 501, et seq.
13                     Violation of Plaintiffs’ Exclusive Copyrights
14                                (Against all Defendants)
15        110. Plaintiffs incorporate herein by reference all of the allegations in the
16 preceding paragraphs of this Complaint.
17        111. The Cloudmark Trident software, which incorporates and implements
18 Plaintiffs’ proprietary anti-spear phishing and email processing technologies, contains
19 a substantial amount of creative and original material that is copyrightable subject
20 matter under the Copyright Act, 17 U.S.C. § 101 et seq.
21        112. Plaintiff Proofpoint, Inc. is the owner of the exclusive rights under the
22 United States copyright laws to, inter alia, use, license, reproduce, distribute, and
23 prepare derivative works of the Cloudmark Trident software, related source code, and
24 computer programs contained therein (the “Copyrighted Works”).
25        113. U.S. Copyright Registration Numbers associated with the Copyrighted
26 Works include:
27
28
                                              24                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 26 of 125




 1
                        Work                 Registration No.     Effective Date of
 2                                                                  Registration
 3         Trident Software Module 1        TXu 2-211-008         Aug. 7, 2020
 4         Trident Software Module 2        TXu 2-210-880         Aug. 9, 2020
 5         Trident Software Module 3        TXu 2-210-877         Aug. 9, 2020
 6         Trident Software                 TXu 2-211-639         Aug. 12, 2020
 7
 8        114. As Plaintiffs recently learned during the course of discovery, Defendants
 9 unlawfully copied, used, and distributed Plaintiffs’ Copyrighted Works without
10 consent, authorization, approval or license—including by (1) copying portions of the
11 Cloudmark Trident source code into Defendants’ anti-spear phishing software; and
12 (2) copying and incorporating the protectable architectural expressions of Cloudmark
13 Trident into Defendants’ anti-spear phishing software, including Cloudmark Trident’s
14 protectable code sequence, structure, and organization.       Defendants’ anti-spear
15 phishing software is included in and incorporated into at least Vade Secure For Office
16 365. Defendants have distributed, offered for sale, and sold the Vade Secure For
17 Office 365 software product in the United States (and internationally).
18        115. The software code for Vade Secure products, including for Vade Secure
19 For Office 365, is substantially similar to the protectable elements of Plaintiffs’
20 Copyrighted Works. The substantial similarity is a result of Defendants’ copying and
21 use of Plaintiffs’ Copyrighted Works.
22        116. Plaintiffs have already identified five source code files from Cloudmark
23 Trident that were directly copied—verbatim or in substantial part—into source code
24 used in Defendants’ anti-spear phishing software. The table below lists the files
25 copied from Cloudmark Trident, and the corresponding files Vade source code files
26
27
28
                                              25                    Case No. 3:19-cv-4238
                                                            FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 27 of 125




 1
 2
 3
 4
 5
 6
 7
 8
 9         117. Each of the Cloudmark Trident files listed above were authored and
10 incorporated into Cloudmark Trident while Lemarié was an employee of Cloudmark,
11 and at least some of the files were authored by Cloudmark employees other than
12 Lemarié. Each of the corresponding Vade source code files were authored by Lemarié
13 between May 2018 and September 2018. Each of the Vade source code files listed
14 above copy verbatim substantial portions of the corresponding Cloudmark Trident
15 source code files, including copying verbatim human-readable comments describing
16 the operation of the source code. On information and belief, Defendants’ copying of
17 Cloudmark Trident source code is not limited to the five source code files listed above.
18         118. On information and belief, Defendants continue to make unauthorized
19 copies and derivative works of Plaintiffs’ Copyrighted Works.
20         119. By their unlawful copying, use, and distribution, Defendants have
21 violated Plaintiffs’ exclusive rights and infringed Proofpoint’s copyrights in the
22 Copyrighted Works, as described in 17 U.S.C. § 501.
23         120. Moreover, Defendants’ acts of infringement have been willful,
24 deliberate, or intentional; and with disregard, indifference, or willful blindness to the
25 rights of Plaintiffs.
26         121. On information and belief, Defendants have realized unjust profits,
27 gains, and advantages as a result of their infringement, and will continue to do so as
28 long as such infringement is permitted to continue. For example, by using Plaintiffs’
                                               26                     Case No. 3:19-cv-4238
                                                              FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 28 of 125




 1 copyrighted software code, Defendants were able to bring Vade Secure software
 2 products to market more quickly, while avoiding or lowering research and
 3 development costs, than would have otherwise been possible; thereby gaining unjust
 4 advantages in the marketplace.
 5         122. As a direct and proximate result of Defendants’ conduct, Plaintiffs have
 6 suffered and, if Defendants’ conduct is not stopped, will continue to suffer,
 7 competitive injury, irreparable harm, and significant damages in an amount to be
 8 proven at trial.
 9         123. Remedies in law alone are inadequate to fully compensate Plaintiffs for
10 the injury and harm they suffered at least because Plaintiffs’ business operates in a
11 highly competitive and rapidly changing market. Therefore, in addition to monetary
12 damages and other legal remedies, injunctive relief is warranted and necessary.
13 Plaintiffs seek an injunction restraining Defendants from engaging in any further acts
14 in violation of the United States copyright laws, including distribution of Defendants’
15 infringing software products. Unless Defendants are enjoined and prohibited from
16 infringing Plaintiffs’ copyrights, and unless all infringing products and
17 advertising/promotional materials are seized, Defendants will continue to
18 intentionally infringe Plaintiffs’ copyrights and Plaintiffs will continue to suffer
19 irreparable harm.
20         124. Pursuant to 17 U.S.C. § 503(a) and (b), and other applicable statutes or
21 laws, all complete or partial copies of the Copyrighted Works in the possession or
22 control of Defendants should be seized, impounded, and/or destroyed. Plaintiffs are
23 also entitled to a complete disclosure of the location of any such copies, including any
24 incorporated into products sold or distributed by Defendants Vade Secure,
25 Incorporated and Vade Secure SASU.
26              VICARIOUS LIABILITY / RESPONDEAT SUPERIOR
27         125. Plaintiffs incorporate herein by reference all of the allegations in the
28 preceding paragraphs of this Complaint.
                                               27                    Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 29 of 125




 1        126. Vade is vicariously liable for Lemarié’s tortious acts after Lemarié began
 2 his employment with Vade because these acts were performed while in the
 3 employment of Vade and were within the scope of that employment or within the
 4 authority delegated to the employee.
 5                         JOINT AND SEVERAL LIABILITY
 6        127. Plaintiffs incorporate herein by reference all of the allegations in the
 7 preceding paragraphs of this Complaint.
 8        128. At all relevant times, Defendants Vade and Lemarié were jointly
 9 engaged in the commission of the aforementioned tortious and unlawful actions. On
10 information and belief, Vade and Lemarié each acted intentionally and their actions
11 caused a single, indivisible injury to Plaintiffs. Accordingly, Defendants Vade and
12 Lemarié are jointly and severally liable for all of Plaintiffs’ damages as pleaded
13 herein.
14                                   JURY DEMAND
15        129. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Proofpoint
16 and Cloudmark demand a trial by jury on all issues so triable by right.
17                                PRAYER FOR RELIEF
18        WHEREFORE, Plaintiffs Proofpoint and Cloudmark respectfully request
19 judgment in its favor and the following relief:
20        i)     Compensatory damages for actual loss and unjust enrichment caused by
21               the misappropriation of Plaintiffs’ trade secret information, or, in the
22               alternative, compensatory damages caused by the misappropriation
23               measured by imposition of liability for a reasonable royalty for
24               Defendants’ unauthorized disclosure or use of the trade secret
25               information;
26        ii)    Exemplary damages equal to two times the amount of the compensatory
27               damages awarded;
28        iii)   An award of Plaintiffs’ reasonable attorneys’ fees and costs;
                                              28                     Case No. 3:19-cv-4238
                                                             FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 30 of 125




1         iv)      Compensatory damages arising from the breach of various contractual
2                  obligations by Lemarié;
3         v)       Actual damages as a result of Defendants’ copyright infringement and
4                  any of Defendants’ profits that are attributable to the infringement;
5         vi)      Preliminary and permanent injunctive and other equitable relief,
6                  including an order to immediately cease and discontinue:
7               (1) Importing, making, using, offering for sale, or selling any product or
8                  service embodying Proofpoint’s trade secrets and/or confidential
9                  information and
10              (2) Reproducing, distributing, publishing, placing in the market, or
11                 otherwise infringing Proofpoint’s copyrighted works, in whole or in part,
12                 or any derivative work thereof, in any medium;
13        vii)     An order, pursuant to 17 U.S.C. § 503(a) and (b), and other applicable
14              statutes or laws, providing for the impoundment, destruction, or other
15              reasonable disposition of all complete or partial copies of Proofpoint’s
16              copyrighted works in the possession or control of Defendants, and a
17              complete disclosure of the location of any such copies, including any
18              incorporated into products sold or distributed by Defendants Vade Secure,
19              Incorporated and Vade Secure SASU; and
20        viii) Specific performance and other equitable relief, including directing
21                 Lemarié to comply with his contractual obligations to Plaintiffs and
22                 directing Vade to assign any intellectual property developed, solely or
23                 jointly with others, by Lemarié during the term of his employment at
24                 Vade that utilized Plaintiffs’ trade secrets and/or confidential
25                 information; and
26        ix)      Pre-judgment and post-judgment interest as well as such other and
27                 further relief as the Court deems just and proper.
28
                                                 29                    Case No. 3:19-cv-4238
                                                               FIRST AMENDED COMPLAINT
     Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 31 of 125




1 DATED: August 13, 2020             Respectfully Submitted,
2
3                                     By /s/ Sean S. Pak
4                                        QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
5                                        Sean S. Pak (SBN 219032)
                                         seanpak@quinnemanuel.com
6                                        Iman Lordgooei (SBN 251320)
                                         imanlordgooei@quinnemanuel.com
7                                        50 California Street, 22nd Floor
                                         San Francisco, CA 94111
8                                        Telephone: (415) 875-6600
                                         Facsimile: (415) 875-6700
9
10                                       JWC LEGAL
                                         Jodie W. Cheng (SBN 292330)
11                                       jwcheng@jwc-legal.com
                                         One Market Street
12                                       Spear Tower, 36th Floor
                                         San Francisco, CA 94105
13                                       Telephone: (415) 293-8308

14                                       Attorneys for Plaintiffs Proofpoint, Inc. and
                                         Cloudmark LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          30                    Case No. 3:19-cv-4238
                                                        FIRST AMENDED COMPLAINT
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 32 of 125




                  EXHIBIT A
                  Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 33 of 125

Contact
                                     Olivier Lemarié
www.linkedin.com/in/olivier-lemari   CTO at Vade Secure
%C3%A9-06340 (LinkedIn)              San Francisco Bay Area

Top Skills                           Summary
Cloud Computing
                                     - 20+ years experience in creating technology and building
IP
                                     innovative products
Pre-sales
                                     - Strong technology leader with track record of pushing innovation
Languages                            and success
                                     - Expertise in architecting and building high-performance software at
English (Full Professional)
                                     scale
French (Native or Bilingual)
                                     - Security, messaging, big data, network and cloud computing
                                     products
                                     - Entrepreneurial and early/mid-stage start-ups
                                     - Passionate about technology and problem solving
                                     - Highly-motivated, creative, analytical thinker



                                     Experience
                                     Vade Secure
                                     CTO
                                     February 2017 - Present
                                     San Francisco Bay Area


                                     CLOUDMARK
                                     Vice President, Gateway Technology
                                     March 2010 - December 2016 (6 years 10 months)
                                     Led the development of new products for service providers and for the
                                     protection of carriers against email, mobile and dns based security threats.
                                     Responsible for company security platform-based products. Designed and
                                     developed new solutions to detect spear phishing attacks in real time (geo-
                                     distributed threat intelligence graph). Management of engineering teams in
                                     San Francisco and Paris. Managing Director of Cloudmark Labs entity in
                                     France.


                                     BIZANGA
                                     CTO and Founder
                                     January 2004 - March 2010 (6 years 3 months)
                                     San Mateo, CA
                                                                        Page 1 of 3
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 34 of 125

                   Developed a highly scalable SMTP messaging router designed for carriers
                   with policy engine, central reputation framework and anti-spam / anti-virus /
                   anti-phishing applications integration. Drove company technical direction and
                   research activities. Led some key customer deployment activities. Acquired by
                   Cloudmark Inc. in 2010.




                   OVERNETWORKS
                   CEO and Founder
                   October 2001 - January 2004 (2 years 4 months)
                   Founded Overnetworks to develop a layer 3 intelligent routing / traffic
                   management technology to optimize performance and cost of internet
                   infrastructure for Fortune 500, service providers and content providers.


                   UUNET
                   2 years 11 months

                   Chief Technologist EMEA
                   September 1999 - October 2000 (1 year 2 months)
                   Built and led a team of technical experts based in different countries and in
                   charge of leveraging innovation, establishing EMEA’s technical vision and
                   designing new products.



                   Deputy Technical Director
                   December 1997 - August 1999 (1 year 9 months)
                   Organized and managed the technical department: R&D, Engineering, Internal
                   systems and Database services. Led the development of new services.




                   INTERNET-WAY
                   Director Research & Development and Co-Founder
                   December 1994 - November 1997 (3 years)
                   Paris Area, France

                   Built an engineering team in charge of network and services for what became
                   a major business internet service provider in France. Owned product definition
                   and development. Designed and managed services and platforms for other
                   French ISPs. Acquired by UUNet Technologies in 1997.




                   Education
                                                      Page 2 of 3
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 35 of 125

                   EPITA: Ecole d'Ingénieurs en Informatique
                   Master’s Degree, Computer Science · (1991 - 1994)


                   Dupuy de Lome, Lorient, France
                   Superior & Advanced Mathematics, Mathematics · (1989 - 1991)




                                                   Page 3 of 3
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 36 of 125




                  EXHIBIT B
                                            Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 37 of 125
                          Solutions          Products              Pricing                              Search Crunchbase                                                             LOG IN         TRY PRO FREE



    Crunchbase Pro            Olivier Lemarié                                                                                                                            FOLLOW            COMPARE              EDIT

           SEARCH

    Companies

    People                                                                                                                                                               Sign up for a free Crunchbase account to
                          Power your search with Crunchbase Pro                                                                                                          follow and track proﬁles you care about.
    Investors             Target the right companies with unlimited search ﬁlters, analysis tools, and automatic alerts.

    Funding Rounds           TRY PRO FREE                                                                                                                                      SIGN UP

    Acquisitions

    Schools
                                Overview
    Events

    Hubs                   CB Rank (Person)                                       19,441
    My Searches

    My Lists
                                               Olivier Lemarié
    Add New Proﬁle                             CTO
                                               Vade Secure



                         Location                           San Francisco, California, United States
                         Regions                            San Francisco Bay Area, West Coast, Western US
                         Gender                             Male


                         Website                            vadesecure.com

                         Olivier Lemarié brings to Vade Secure, over 25 years of executive management and network infrastructure development experience to
                         his role as CTO.
                         Prior to Vade Secure Olivier was Vice President Gateway Technology at Cloudmark (later acquired by Proofpoint). He his also one of the
                         founder of Bizanga with a CTO role and responsible for the development and direction of Bizanga's Intelligent Message Processor (IMP)
                         platform which provided scalable and full-featured email message processing and security for some of the largest messaging operators
                         in the world. Prior to founding Bizanga, Olivier was co-founder of Internet-Way, one of France's ﬁrst and most successful internet
                         service providers, and played a prominent role in the design and deployment of the technical infrastructure and in the development of
                         value-added services. Internet-Way was subsequently acquired by UUNET, where he served as Chief Technologist for UUNET Europe,
                         Middle East, and Asia and was tasked with deﬁning UUNET Europe's technological direction.

                         Always looking for better ways to exploit technologies, Olivier founded Overnetworks in 2000 to develop a new scalable technology to
                         intelligently route data on the Internet. Earlier in his career, he also consulted to several start-up organizations helping them deﬁne their
                         business models and technological direction.

                         Read More




                             Which funding rounds raised the most money?
PDFmyURL easily turns web pages and even entire websites into PDF!
                             Which funding rounds raised the most money?
                                           Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 38 of 125




                                                                                    UNLOCK CHARTS




                               Jobs


                          Number of Current Jobs                                        1       Number of Past Jobs                                           4

                         Olivier Lemarié is the CTO at Vade Secure. Additionally, Olivier Lemarié has had 4 past jobs including Vice President, Gateway
                         Technology at Cloudmark.

                          Vade Secure
                          CTO
                          2017


                               Organization Name                          Title At Company                          Start Date                   End Date


                         Cloudmark                            Vice President, Gateway Technology                                 2010                        2016

                         Bizanga                              CTO                                                                2004                        2010

                         Overnetworks                         CEO and founder                                                    2001                        2004

                         UUNET Technologies                   Chief Technologist EMEA                                            1997                        2000




                               Related Hubs

                                                                    Hub Name                                                            CB Rank (Hub)


                         Information Technology Companies with Early Stage Venture Funding                                                                   1,967

                         Startups Founded in 2009                                                                                                            2,417

                         Email Companies                                                                                                                     6,142

                         Isai Portfolio Companies                                                                                                           23,159

                         Information Technology Companies                                                                                                   19,135

                         Email Startups                                                                                                                     17,136

PDFmyURL easily turns web pages and even entire websites into PDF!
                                                       Case
                                     Enterprise Software      3:19-cv-04238-MMC
                                                         Companies                             Document
                                                                   with Early Stage Venture Funding               219 Filed 09/02/20 Page 39 of 125
                                                                                                                                                 4,400

                                     Enterprise Software Startups                                                                                                   2,150

                                     Information Technology Startups                                                                                                  515

                                     General Catalyst Portfolio Companies                                                                                           4,357


                                                                                                 SHOW MORE




                                           Recent News and Activity




                                                         Stay Connected                                Who We Are                       What We Do                        Popular Links

                                                         Crunchbase News                               Company                          Crunchbase Pro                    Featured Lists and Searches
                                                         Subscribe to the Crunchbase Daily             Careers                          Marketplace                       The Crunchbase Difference
                                                                                                       Partners                         Crunchbase Enterprise             Knowledge Center
                                                                                                       Advertise                        Data Licensing                    Privacy
                                                                                                       Blog                             Customer Stories                  Create a Proﬁle
                                                                                                       Contact Us                       Pricing



                                                                                                          Browse By: Organizations, People, Events


                                                                                                              Editorial Partners: Verizon Media Tech
About • Terms • Careers • Sitemap
                                                                                        Terms of Service | Privacy Policy | © 2019 Crunchbase Inc. All Rights Reserved.
© 2019 Crunchbase Inc.
All rights reserved. (e12b37a 155)




PDFmyURL easily turns web pages and even entire websites into PDF!
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 40 of 125




                  EXHIBIT C
               Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 41 of 125

Contacter
                                  Alexandre Boussinet
www.linkedin.com/in/alexandre-    Lead Technical Architect
boussinet-7a28a921 (LinkedIn)     Paris Area, France

Principales compétences           Résumé
Open Source
                                  Specialties: c, go, ada, c++
C
                                  open source, linux system developer
Linux


Languages
anglais
                                  Expérience
                                  VadeSecure
                                  Senior Software Engineer
                                  juillet 2016 - Present
                                  Paris

                                  Lead technical architect on email services.
                                  Technologies: Go, smtp, milter, json, ...


                                  Cloudmark
                                  Senior Software Engineer
                                  mars 2011 - juillet 2016 (5 ans 5 mois)
                                  Paris, France

                                  Core developer on Gateway technology at the R&D labs in Paris.
                                  Technologies: C, python, xml, smtp, radius, ldap, mysql, ...


                                  Devoteam
                                  Expert Open Source
                                  janvier 2005 - février 2011 (6 ans 2 mois)


                                  SFR
                                  Chef de projet Infrastructure
                                  2006 - 2006 (1 an)
                                  Technologies : Novell (SuSE Linux, YaST), RPM, PXE, TFTP, HTTP, Apache,
                                  KSH


                                  Rédaction du plan qualité, des spécifications fonctionnelles et détaillées, notes
                                  techniques.
                                  Responsable de l'équipe infrastructure-sécurité.
                                  Réalisation d’un master permettant la réinstallation de serveurs opérationnels
                                  en moins de 10 minutes.
                                                                      Page 1 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 42 of 125

                   Construction du socle Linux-Apache en vue de la migration de tous les
                   frontaux web de SFR.
                   Réalisation d'une matrice de support / compatibilité des versions d'Apache
                   avec les plugins WebSphere, WebLogic, SiteMinder.
                   Repaquetage des logiciels websphere, weblogic, siteminder, apache, ihs,
                   networker, patrol, sysload.
                   Documentation pour chaque paquet RPM réalisé.
                   Construction d'un repository permettant l'installation d'une machine via le
                   réseau.
                   Documentation sur la création du repository.


                   Construction d'un CD d'auto-installation à partir du repository.
                   Documentation sur la création du CD.
                   Projet noté 16/20 par SFR (arrivée en 3ème position dans leur classement) et
                   élu meilleur partenaire par Novell pour l’année 2006.


                   France Telecom
                   1 an

                   Développeur R&D UK
                   2005 - 2005 (1 an)
                   Technologies : C, C++, Linux, MP4, Apache, http, XML


                   Projet de vidéo streaming : conception et développement d’un prototype
                   Reécriture du client/serveur respectant les nouvelles spécifications (message
                   handling et infrastructure)
                   Evolution des interfaces pour ajouter une playlist
                   Développement d'un client C++ pour downloader et parser un fichier XML sur
                   un serveur http Apache / IPv6.
                   Développement d'outils de mesures réseaux et d'extensions aux drivers WiFi
                   Linux.
                   Développement d'extensions au lecteur MPEG4 de CISCO (mpeg4ip) afin de
                   pouvoir changer
                   de flux audio ou vidéo de manière transparente. Cross compilation de la
                   solution sur PDA et ajout d’une interface de pilotage a distance

                   Développeur R&D UK
                   2005 - 2005 (1 an)
                   Technologies : C++, Linux, MySQL, Seamless Mobility




                                                      Page 2 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 43 of 125

                   Projet Seamless mobility manager: conception et développement d’un
                   prototype V0.
                   Reécriture du client / serveur respectant les nouvelles spécifications (message
                   handling et infrastructure)
                   Ecriture des spécifications détaillées et du dossier d’implémentation du
                   prototype
                   Développement en C++ du serveur de mobilité
                   Rédaction des documents de synthèse, manuels d’utilisation et d’installation
                   Production d’un rapport d’intégration

                   Chef de projet technique
                   2005 - 2005 (1 an)
                   Technologies : C++, Linux, MySQL, Seamless Mobility


                   Chef de projet technique pour le prototype V1 du manager réseau de
                   l'architecture seamless mobility. Responsable de l'équipe de développeurs,
                   plannings, livrables, suivi de projet.


                   SNAISO
                   Développeur Open Source / Windows
                   2003 - 2005 (3 ans)
                   Technologies: C, C++, perl, Windows, Linux


                   Modélisation et implémentation d’un requêteur permettant la détection
                   d’intrusion ou d’attaque en se basant sur des logs fichiers ou temps réel.
                   Modélisation d’un module d’alerte permettant la remontée d’alarmes basées
                   sur des règles simples (contraintes sur paramètres) ou complexes (corrélation
                   entre plusieurs sources).
                   Modélisation et implémentation d’un arbre générique permettant la
                   représentation de données en mémoire et leur sérialisation sur disque (pseudo
                   système de fichier mémoire avec droits d’accès).
                   Implémentation de divers modules au sein du logiciel (administration de l’état
                   des équipements sur le réseau, visualiseur de logs avec gestion de cache
                   fichier permettant l’affichage de fichiers énormes sans perte de performances,
                   etc.).
                   Veille technologique et modélisation de la future version du logiciel.




                   Formation
                   EPITECH - European Institute of Technology
                                                        Page 3 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 44 of 125

                   Bac+5, Informatique · (1999 - 2002)




                                                    Page 4 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 45 of 125




                  EXHIBIT D
                  Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 46 of 125

Contact
                                     Xavier Delannoy
www.linkedin.com/in/                 VP Engineering at Vade Secure
xavierdelannoy (LinkedIn)            Paris Area, France
github.com/delanne/ (Other)

                                     Experience
Top Skills
Test Automation                      Vade Secure
Software Quality Assurance           3 years 2 months
Linux                                VP Engineering
                                     October 2016 - Present
Languages
English (Full Professional)          QA Manager
French (Native or Bilingual)         June 2016 - October 2016 (5 months)


                                     Cloudmark
                                     Senior Software engineer
                                     January 2011 - June 2016 (5 years 6 months)
                                     I'm in charge of the Automated Test environment for the Cloudmark Gateway
                                     product:
                                     * develop the test framework from scratch (in python):
                                     * support for various protocol (smtp, http, dns, diameter, cops, MM1 ...)
                                     * virtualisation and test parallelization
                                     * develop a Web frontend for the framework (to give us more visibility):
                                     * django, elasticsearch
                                     * help the engineering team (Dev and QA) about automation


                                     bizanga
                                     QA engineer leader
                                     July 2007 - May 2009 (1 year 11 months)


                                     Netasq
                                     R&D engineer - NetASQ Shield project manager
                                     March 2002 - June 2007 (5 years 4 months)




                                     Education
                                     Ecole internationale des Sciences du Traitement de l'Information
                                     Bachelor of Science (BS) · (1999 - 2002)



                                                                           Page 1 of 2
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 47 of 125

                   Prépa Henri Wallon - Valenciennes




                                               Page 2 of 2
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 48 of 125




                  EXHIBIT E
                    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 49 of 125

Contact
                                       Guillaume Séjourné
www.linkedin.com/in/                   Manager, Training & Technical Publications at Vade Secure
guillaumesejourne (LinkedIn)           Paris Area, France
www.prismadoc.fr (Personal)
abcbluesandsoul.com/default.aspx
(Other)                                Summary
                                       Key skills: Documentation Engineering, XML and DITA
Top Skills
                                       Documentation, Continuous Documentation Integration, Big Data
Technical Writing
                                       processing, Real-Time Data Analytics, Automation
XML
Technical Communication

                                       Experience
Languages
French                                 Vade Secure
English                                Manager, Technical Publications, Training & Certification
                                       December 2016 - Present
                                       Paris Area, France


                                       Vade Secure
                                       Manager, Technical Publications & Training
                                       December 2016 - Present
                                       Paris Area, France


                                       Vade Secure
                                       Manager, Technical Publications & Training / Product Manager ISP/
                                       MSP
                                       December 2016 - Present
                                       Paris Area, France


                                       Cloudmark
                                       7 years

                                       Manager, Technical Publications
                                       November 2014 - December 2016 (2 years 2 months)
                                       Paris Area, France

                                       Currently working on building a DITA Continuous Integration Platform, and
                                       automating builds through Docker containers.


                                       Deliver technical documents to partners, customers, and internal resources for
                                       various lines of product, license, etc. on time.




                                                                           Page 1 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 50 of 125

                   Manage availability and verification of materials and prepare necessary
                   documents.


                   Mentor, coordinate and guide writers and editors, and authorize layouts of
                   documentation.


                   Mentor and supervise staff, and ensure supply and maintenance of resources
                   and equipment, as well as proper training to the various technical writing
                   technologies used in the company.


                   Coordinate with different departments to achieve end results, convey these
                   to management, and develop new documentation and distribution ideas and
                   thought processes.


                   Perform multiple drafting tasks such as writing, proofing, formatting and
                   maintain varied kinds of documentation for serving varied customers.


                   Ensure compliance with documentation needs through client and research
                   collaboration, assign resources and update management on projects.


                   Identify and apply new communication trends appropriately to business.

                   Engineering Product Coordinator / Sr Technical Writer
                   2010 - November 2014 (4 years 11 months)
                   Paris Area, France

                   As an engineering product coordinator, my roles are:
                   - BigData audit, propose and provide solutions for an efficient use of data, both
                   in terms of storage and usage, (MySQL, Redis, Couchbase)
                   - Design and Development of Real-Time Analytics platforms, for data analysis,
                   (i.e. real-time being a few seconds at most), based on NodeJS + Socket.IO,
                   REDIS, etc.
                   - Coordinating development teams and task distribution within the team (in
                   Paris and San Francisco),
                   - In charge of the "Credit d'Impots Recherche et Innovation" (CIR and CII) files
                   (french tax credit refund for research),
                   - In charge of developing, maintaining, and enhancing the User Interface (GUI)
                   for Messaging Security products, based on XML-XSL + jQuery.


                   As a Sr Technical Writer



                                                       Page 2 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 51 of 125

                   My contributions to the technical publications team were more engineering
                   oriented, more than writing:
                   - Audit, migration and unification of 2 distinct documentation systems (one
                   FrameMaker based, and one XML-XSL based) to DITA.
                   - Customization of a DITA-OT documentation environment;
                   - Automation of the continuous integration system for the DITA-OT builds.


                   Bizanga
                   Senior Technical Writer
                   September 2008 - February 2010 (1 year 6 months)
                   Bizanga was purchased by Cloudmark in 2010. (See current position)


                   Prismadoc / Sherpa-doc
                   Documentation Engineer
                   April 2003 - September 2008 (5 years 6 months)
                   I established as a contractor in early 2003.


                   - English/French technical writing,
                   - numerous consultant missions, in charge of providing documentation
                   migration solutions, team organization, recruiting.
                   - Migration of documentation systems to long-lasting solutions,
                   - Single-sourcing counsel,
                   - B.O.X. project (see below)


                   Specialties:Technical Writing, Documentation Engineering, Word to XML
                   migration, XML writing methods and publication


                   Université Paris 7, Master CDMM
                   Teacher
                   2001 - 2008 (8 years)
                   In charge of various training to the Technical Communication Master's Degree:


                   - XML, XSL, XSL-FO
                   - XHTML, CSS
                   - Rendering and Publication Tools (RoboHelp, Framemaker, XSL bindings,
                   etc.)


                   Laboratoires Pierre Fabre
                   Project Manager
                   February 2004 - September 2006 (2 years 8 months)

                                                         Page 3 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 52 of 125

                   For Pierre Fabre Laboratories, I was in charge of the development of a specific
                   XML writing tool for Clinical Study Protocols. I lead the project and conducted
                   two developpers (for MySQL databses), and partipated in the ergonomy and
                   design development phasis in PHP. This project was very successfull and was
                   later on migrated to a J2EE based application to suit the new architecture;
                   Pierre Fabre Laboratories decided to give me the role of project manager for
                   this migration as well.


                   62avenue
                   Project manager
                   2002 - 2003 (2 years)
                   In charge of multimedia and websites projects for French public services
                   (Ministère de l'Economie et des Finances), website design and maintenance.


                   GIEAU
                   Technical Writer
                   2001 - 2003 (3 years)
                   In charge of authoring help contents and automate source conversion.
                   Also created multimedia content, like interactive application demos.




                   Education
                   Université Denis Diderot (Paris VII)
                   DESS (Professional master's degree), Rédaction Technique Multilingue
                   Informatisée · (2001 - 2003)


                   Université Denis Diderot (Paris VII)
                   Master's degree in Translation and Contrastive Linguistics, Translation,
                   American English, Contrastive Linguistics · (2000 - 2001)


                   Roosevelt High School, Minneapolis, MN, USA
                   Graduation · (1996 - 1997)


                   Lycee la Tour des Dames
                   Baccalaureat S Maths, Science-specialized french graduate · (1995 - 1996)




                                                      Page 4 of 4
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 53 of 125




                  EXHIBIT F
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 54 of 125
                                                THE LAST TA ETA AUTO LIMA TALLINNA LINN
                                                                            US 20180278627A1
( 19 ) United States
(12 ) Patent Application Publication ( 10) Pub . No.: US 2018 /0278627 A1
     GOUTAL                                                            (43) Pub . Date:                     Sep . 27, 2018
(54 ) DETECTION OF EMAIL SPOOFING AND                          (57 )                    ABSTRACT
      SPEAR PHISHING ATTACKS                                   A computer-implemented method of detecting an email
(71) Applicant: Vade Secure Technology Inc., San               spoofing and spear phishing attack may comprise generating
                                                               a contact model of a sender of emails ; determining, by a
                Francisco , CA (US )                           hardware processor, a statistical dispersion of the generated
(72 ) Inventor: Sebastien GOUTAL , San Francisco ,             contact model that is indicative of a spread of a distribution
                    CA (US)                                    of data in the generated model and receiving , over a com
                                                               puter network , an email from the sender. If the determined
(21) Appl. No.: 15 /466 ,588                                   statistical dispersion is lower than a dispersion threshold , the
                                                               received email may be evaluated in the processor against a
                                                               plurality of conditions associated with email spoofing and
(22 ) Filed :       Mar. 22 , 2017                             spear phishing attacks, using the generated contactmodel, to
                                                               generate a features vector that is constituted of a plurality of
                   Publication Classification                  binary values and a plurality of dispersion values between 0
                                                               and 1, and using at least the generated features vector to
(51) Int. Cl.                                                  classify with a supervised learning algorithm the received
     H04L 29/06                 ( 2006 .01)                    email as a likely legitimate email or as a likely malicious
(52 ) U .S . CI.                                               email spear phishing attack ; and notifying a recipient of the
       CPC ...... H04L 63/ 1416 (2013.01); H04L 63 /1433       email when the received email is classified as a likely
                                                  (2013 .01)   malicious email spear phishing attack .


                                                               112 CLOUD IMPLEMENTATION 110

                                                      102




                             116 GATEWAY IMPLEMENTATION 118


                                MAIL
                              TRANSFER
                               AGENT
                                                   EMAIL
                                                SPOOFING &
                                                   SPEAR
                                                 PHISHING
                                                PROTECTION
                                                   LAYER
                                                               08 MAIL
                                                                TRANSFER
                                                                 AGENT
                                                                                        EMAIL
                                                                                      SPOOFING &
                                                                                        SPEAR
                                                                                       PHISHING
                                                                                      PROTECTION
                                                                                        LAYER
                                                                                        (ESPL )




                                                                                       CENTRALIZED
                                                                                       ESPL SERVICE
                                                                                                      108




                                                   ( ESPL)       106




                                                               60
                                                                       CLOUD IMPLEMENTATION
                                                                                         EMAIL
                                                                                      SPOOFING &
                                                      104         MAIL                  SPEAR
                                                                TRANSFER               PHISHING
                                                                 AGENT                PROTECTION
                                                                                        LAYER
                                                                                        ( ESPL )
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 55 of 125


Patent Application Publication      Sep . 27, 2018 Sheet 1 of 8                                                                                                                                           US 2018 /0278627 A1


                                            .. .. .. .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .




                                                                    112 CLOUD IMPLEMENTATION 110
                                                                                                                                                                                                                 EMAIL
                                     102                                                                                                                                                           SPOOFING &
                                                                                      MAIL                                                                                                                         SPEAR
                                                                              TRANSFER                                                                                                                    PHISHING
                                                                                     AGENT                                                                                                        PROTECTION
                                                                                                                                                                                                                    LAYER
                                                                                                                                                                                                                   ( ESPL )




          116 GATEWAY IMPLEMENTATION 114                                                                                                                                                                                                                        108

                                  EMAIL
                             SPOOFING &
             MAIL                 SPEAR                                                                                                                                                                     CENTRALIZED
           TRANSFER              PHISHING                                                                                                                                                                   ESPL SERVICE
            AGENT            PROTECTION
                                  LAYER
                                  (ESPL)
                                                                                  106




                                            00
                                                                   120 CLOUD IMPLEMENTATION 118
                                                                                                                                                                                                                   EMAIL
                                                                                                                                                                                                   SPOOFING &
                                     104                                       MAIL                                                                                                                              SPEAR
                                                                             TRANSFER                                                                                                              PHISHING
                                                                              AGENT                                                                                                               PROTECTION
                                                                                                                                                                                                     LAYER
                                                                                                                                                                                                                   ( ESPL )




                                            FIG . 1
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 56 of 125


Patent Application Publication             Sep . 27, 2018 Sheet 2 of 8                         US 2018 /0278627 A1




               PROCESSING
                              204
                                                DATA 2016
                                                DATA
                                                             206
                                                                           202
                                                                          202

                                           CONTACT MODELS
                                                                                    FIG . 2A
                                                                            UPDATE SVM                        108
                                                                                 MODEL
                PROCESS
                 EMAIL                       SVM MODEL
                                                                             218
                                                                                               CENTRALIZED
                                    214                                                        ESPL SERVICE

                  208
                                              FP , TP , FN                REPORT
                                                                          FP , FN , TP
                                                                                                    -
                                                                                                    -
               CATEGORIZE                                                   220
                 EMAIL
                        210                                                                      -
                                     216


                                                                                 -----
                                                       UPDATE
                                                        CODE             -




                1 CZ
                                                                                         218




                  -
                 FEATURES
                  VECTOR


                   218
                                               SVM
                                            CLASSIFIER



                                             SVM MODEL             214
                                                                         PROBABILITY THAT RECEIVED
                                                                             EMAIL IS MALICIOUS



                                                                                               FIG . 2B
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 57 of 125


Patent Application Publication                    Sep . 27, 2018 Sheet 3 of 8                        US 2018 /0278627 A1



                                                                                     B31
                                       [NO ]                     PRIORITY                             START
                                                                     EMAIL ?
                                                  B33
                                                                                  [YES ]
                            USE SPF, DKIM OR              (YES] SPF, DKIM OR            B32
                                 DMARC                            DMARC
                END
                            TO TAKE DECISION                     AVAILABLE
                                                                                   [NO ]
                                                              EXTRACT EMAIL
                                                              ADDRESS FROM
                CREATE MODEL B36
                 FOR CONTACT
                                                              " FROM ” HEADER
                                                                                    B35
                                                                                                     FIG . 3
                SET STATUS OF
                                                [NO ]            CONTACT
                                                               HAVE MODELY
                  MODEL TO
                  LEARNING                                                      [YES]
                                            [LEARNING ]         STATUS OF           B42
                                                                 MODEL ?
                      ENOUGH         B37                                  [PROTECTION ]
                  EMAILS &                                                           B43
        [NO ]     SUFFICIENT
                TIME SPENT TO                                  CLASSIFY EMAIL                       [MALICIOUS EMAIL )
                  BUILD THE
                   MODEL ?                                     B44             GITIMATE       B45
                                                              EMAIL                   [ RECIPIENT
                        [YES ]   [RECIPIENT REPORTS                      RAISE ALERT REFUTES
                 COMPUTE B38MALICIOUS EMAIL ) MOVE EMAIL TO                   TO         ALERT )
              DISPERSION OF                             INBOX
                  MODEL
                                        B49                               RECIPIENT
                                                                     [RECIPIENT
        DISPERSION > DISPERSION         REPORT      B46     [ ELSE ) CONFIRMS ALERT) B47          B48
        DISPERSION Th DISPERSION  Th |   FALSE
                  B39         B40
                                       NEGATIVE UPDATE MODEL               REPORT          UPDATE
             SET          SET           DELETE      WITH EMAIL               TRUE          MODEL
          MODEL         MODEL MALICIOUS                                    POSITIVE         WITH
           STATUS       STATUS           EMAIL                              DELETE          EMAIL
             ??           TO                                             MALICIOUS         REPORT
           DEACTI           PROTEC                                                             EMAIL             FALSE
            VATED              TION                                                                             POSITIVE
                                                                                                                 MOVE
                                      B41
                                                                                                                 EMAIL
                MOVE EMAIL TO                                                                                      TO
                                                                                                                 INBOX
                       INBOX

                        O      END                                    END
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 58 of 125


Patent Application Publication                                                                                           Sep . 27, 2018 Sheet 4 of 8                                                                                                                 US 2018 /0278627 A1




                       Hype                                     HABIB                                                KONTEKS30                                          ?????????       ?????????
                                                                                                                                                                                         ?        ????????          ??????????????????? ????????????????????????????? ????????????????? ?????? ?? ?????????????????? ???????????

                                                          KNOWN ADDRESS

        w
        *




                      ??? ??? ?? ?? ? ?
                                                     KNOWN
                                                XXXXXXXXXXXXXXX
                                                                  ADDRESS   Digo
                                                                              KNOWN CI
                                                                                           Volpaun S NMONNU di 538007 $ usn
                     ??????????? ? ??? ???????? ???????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????? ?????????? ?????? ????????????? ????????????? ??????????????? ??????????
                                                                                           Dispersion of KNOWN 10 WXX
                                                                     XXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                                                                AODRESS UST  :
                                                                                                                                         XXXXXXXXX
                                                                                                                                                                       De city associated to the IP address tsat has
                                                                                                                                                                                    n                 o                      suponecosASSO
                                                                                                                                                                                                                                                 KNOWN OLY ??????
                                          ??????????? ??? ?????????????????? ? ??? ??????????????????????????????????? ?????? ??? ??? ??? ?????? ???? ? ? ????? ? ? ? ? ??????? ????? ? ???????? ????????????????? ??? ???????????????????????????????????????? ??? ??? ??? ???? ???? ?
                                                                                                                                                                                                                                                                                                UST??????? .
                                                                                                                                                                                                                                                                                    ?????????????????????? ?????
                                                                                                                                                                                                                                                                                                                                   YE
        *w w                                     ????                             ??????????????????????????????????????????????
                                                                                    DA NAM                                                                    w                                wwwwwwwww
                                                                                                                                                                                                                                Dispersion of KNOWN
                                                                                                                                                                                                                 MEMUA USOd to compose the eya sim
                                                                                                                                                                                                                                                                                                    ON UST
                                                                                                                                                                                                                                                                          ?????????????????????????????????
                                                                                                                                                                                                                                                                                            ??????????



                                                                                                                                                                                                                          KNOWN MUA UST. MA W use




                                                                                                                                                              w
                                                                                                                                                                                                            Simplied name for the identification of the
                                                                                                                                                                                                                                                                       MUA
                                                                                                                                                                                                                               Examples
                                                                                                                                                                                                                  IPHONE
                                                                                                                                                                                                                   OSX A MAIS
                                                                                                                                                                                                                         . .
                                                                                     www
                                                                                                                                                                                           LINOX WONDERSINO
                                                                                                                                                                                    mmmmmmmmmmmmm
                        OISE     W                     ÁN SIM S?
                                                      wwww                                      w           wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww             Bilspersion of KNOWN MUA UST.
                         SIN                        KNOWN MUA _DISPLAY NAME                                                                                                         The display name extracted from the
                                                                                                                                                                        eader matches the display name of the

        *ww xw
                                                VYVYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY

                                                          KNOWN MUA SIGNATURE                                                                                 w          identified MUA . SHE KNOWN MUA
                                                                                                                                                                                                wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww
                                                                                                                                                                        The signature extracted from the body
                                                                                                                                                                    matches the signature of the identified MUA ,
                                                                                                                                                                                  See KNOWN MUA .
                                                                                                                                                                                                                                                         awwwwwwwwwwwwwwwwwwwwwwww




           CLE              WW              W        LLLWWLLLWWWWWWWWWWWLLLLLLLLLLLLLLLLLLLLL                                                                          LL                L     LLLLLLLLLLLLLL                                                                           LLLLLLLLLLL

                                                   KNOWN MUA OEFAULT FONT                                                                                           We font extracted from the Text        part of
        *
                                                                                                                                                                      the body of the emailmatches the default
        *
                                                                                                                                                                           font of the sertled MUA S8
                                                                                                                                                                               .       khi    ?i
                                          KNOWN MUA CONTENT LAVOLO                                                                                                         The language tracted froin content
        *




                                                                   w

                                                                                                                                                                        Longuage leader matches the language of
                                                WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWW                                                                            W
                                                                                                                                                                          the entired MUA , SHE KNOWN MUK .
                                                                                                                                                                                    YYYYYYYYYYYYYYYYYYY YYYYYYYYYYYY


                                                                                                                                                                        The eman is a newly composed message te
                                                                                                                                                                          the man is neither a reply to a previous




                                                                                                                                                               W
                                                                                                                                                                                    message nor a forward of an existing                                                                                                           W
        *w x w w w
                                                                                                                                                                                                                           Mensagens
                                                                                                                                                                       in the case of a reply or a forward , the ernai
                                                                                                                                                                       can take attributes - such as the font and then
                                                                                                                                                                          fanguage of the existing message. See
        *




        *




        *
                                                                                                                                                                           KNOWN MUA DEFAULT FONT and
                                                                                                                                                                          KNOWN MUA CONTENT LANGUAGE.
           Wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww
                                                                                                                                                                                                                                                                                                                                   WXN120x
                                                                                                                                        FIG . 4A
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 59 of 125


Patent Application Publication                                                                                                            Sep . 27, 2018 Sheet 5 of 8                                                                                                               US 2018 /0278627 A1




                                                             Wwwwwwwwwwww                                                                                                                                                                WWW                                         .

                                                                             TEXT HIM PART                                                                                                             The email body has a text/ her part
                                                                                                                                                                                                      TEXT      bort in the body is required to

                         BIN
                                    TANZPRI                         TAAAALALA


                                                                           WHA 1P ADDRESS
                                                                                                            ** * * * * * * * * * ** * * * ** * ** * *
                                                                                                                                                                                   1724APR9                    extract the form See
                                                                                                                                                                                                          KNOWN MUA DEFAULT FONT.
                                                                                                                                                                                                               AMALE AMARAVA


                                                                                                                                                                                                     The foudress thathas arritiated by SMIP
                                                                                                                                                                                                                                                 4                        HA




        YAVILOSUutclks
                                                                                                                                                                                                   correction belongs to a web hosting provider
                                                                                                                                                                                                            (GoDaddy . OVH , 1& 1 . Web hosting


                                                                                                                                                                                                                                                                                                                                         W274MX1V0AFP
                                   VNPWYIAO
                                                                                                                                                                                                    providers are often abesed by fraudsters to
                                                                                                                                                                                                    send malicious emails such a spear phishing


                                                                                                                                                                                   P12A9348VRFXN
                           ????????? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ?C? ??? ?C?? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ??? ?????- mm-w_m_www_ m_w_?? ?ww?m_www_ www_w m_ _m_w_m_w???????m?w _m_ ?_ _

                                                                      DIFFERENT REPLY 0
                                                                                                                                                                                                           wo hosting provides P address can be
                                                                                                                                                                                                            identified in two different ways :
                                                                                                                                                                                                             Analyze and match de reverse DNS OF
                                                                                                                                                                                                              the lp addressmti a known pattern ,
                                                                                                                                                                                                             Match the ip address with or list of
                                                                                                                                                                                                            ranges that belong to the web hosting
                                                                                                                                                                                                                             provider,
                                                                                                                                                                                                            wwwC?? , w_ m_ ?? ?????_ _   w_ m_w? ?:

                                                                                                                                                                                                    The email address in the Reply- To header ( 10 )
                                                                                                                                                                                                                                                                tacks




                                                                                                                                                                                                                                                         ???? ?w?, " ? "             ????? ???????????




                                                                                                                                                                                                   does notmatch the email address in the from



                         SON
                                   PWYIN7                   DEEROCA
                                                            DIFFERENT RETURN PATH
                                                                                                                           *           ** *                  *            **
                                                                                                                                                                                   .27WM14VIE
                                                                                                                                                                                                     header in the case of a spear olishing the
                                                                                                                                                                                                     fraudster after set a different email address
                                                                                                                                                                                                   RII Reply -To haider : If the victim replies to the
                                                                                                                                                                                                    Smail then its reply will not go to the person
                                                                                                                                                                                                    * **             Whose email has been spoored ,
                                                                                                                                                                                                   Tee omal soorass in the decum
                                                                                                                                                                                                   (10 doesnotmatch the engl address in the
                                                                                                                                                                                                                                               wwwwww
                                                                                                                                                                                                                                                  .                                              .www.

                                                                                                                                                                                                                                                                                                                    eader
                                                                                                                                                                                                       Fram keader: The Return ; oth header
                                                                                                                                                                                                                                                                                                                                         w21 PA

                                                                                                                                                                                   WU1207V49
                                                                                                                                                                                                   contains the errsi address that will receive a
                                                                                                                                                                                                   bounce message ( 13 ] in the case of a delivery

                                   AWINVP714Y                                                                                                                                                      Issue ya veturinn header is meded to the
                                                                                                                                                                                                   received ernai by the MIA and the MTA uses
                                                                                                                                                                                                    Meral address of the MAIL FROM SMIR
                                                                                                                                                                                                   command (2 ). In the case of a spear olisining
                                                                                                                                                                                                    the fraudste otten sets
                                                                                                                                                                                                           the VAL FROM SMIP command that is
                                                                                                                                                                                                                                                                                                  address in

                                   ENVP7Y1IA                                                                                                                                                       offerent from the snail address in the front
                                                                                                                                                                                                       beader: 5 * Cosequence the small
                                                                                                                                                                                                     addresses in the Return - oth and from
                                                                                                                                                                                                                  .. . headers are different...
                                                                                                                                                                                                                 * ** **                              ** * **** *** ** * ** *                *    *        * * **   *
                                                                                                                                                                                                                                                                                                                                           PENV
                                                                                                                                                                                                                                                                                                                                           PE A
                                                                            SINGLE RECIPIENT                                                                                        V12471               ??EST Sexy SYS Age SEC
                                                                                                                                                                                                   recipient in C and Be headers. This recipient
                                                WwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwWWWWWWWWWWWWWWW                                                                                                    is the main recipient In the case of a spear
                                                                                                                                                                                                    website whether it when the twowith the whole wwwwwwwwwwwho isthe whole lokale bit with a wholeWWW *                swishesthebest




                                                                                                                                                        FIG . 4B
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 60 of 125


Patent Application Publication                                                                                            Sep . 27, 2018 Sheet 6 of 8                                                                                                US 2018 /0278627 A1




         W                              XXXXXXXXXXXXXXX                                                                                                                   ?vvvv                                      vvvvvvvvvvvvvvvv wwwwwwwwwwwwwwwwwwwwwwwww   wwwww
         *

                                                                                                                                                                                         phishing attack ,it is common that only one
         *


                                                                                                                                                                               ww         person is targeted . f severalpersonswere
                                                                                                                                                                                        targeted, they would be in alert andmore
         *




         *
                               WWWWWWWWWWWWWWWWW
                                                 URGENCY IN SOBIECT
                                                                                                                                                                                              . yone to detect the scam ,
                                                                                                                                                                                         The email Subjectheader contains a keyword
                                                                                                                                                                                            What creates a sense of urgency : UTCAT,
                                                                                                                                                                                                                                                                          wAintag
         *


         *


         *




         *




         *




         *




         *
              w
                                                           ????????????????????????
                                                           SUSPICOUS TEXT                                                                                                       w       importante. A large number of spese phishing
                                                                                                                                                                                         attacscreate a sense of urgency so that the
                                                                                                                                                                                          victim actsi ntediately. See the CEO froud
                                                                                                                                                                                                                                       xarriple
                                                                                                                                                                                                                                   mmmmmmm

                                                                                                                                                                                               The email body contains suspicious topics:
                                                                                                                                                                                           Mire transfer disclosure ofsensitive and /or
                                                                                                                                                                                                                                                                          mhitn
                                                                                                                                                                                w
              77
              .
              297

         *
                                                                                                                                                                                              confidential data (contracts, internal
                                                                                                                                                                                            documents, bank accountnumbers , soola
              17
              9
              .
              7
         *



         *




         *

                                                                                                                                                                                            security numbers, W - 2 tax records list of
                                                                                                                                                                                                     logins or passwords . sisteminintim imiinimumintimin i
                    ???????????????????????????????????????????????????????????????????????????????????????????????????????????????????? ?????????????????????????????????????????????????????????????????????????????? ??????
                                                              EXTERNAL DATA                                                                                                              The email body contains at least one externa                                     A
         *
                                                                                                                                                                                         datoran email address, a telephone number,
         *
                                                                                                                                                                                                 an url or a dymore file attached .




              w W
         *




         *
                                                                                                                                                                                          It is important to note that the signature in
         *



                                                                                                                                                                                        the body is ignored as it may contain an erai
                                                                                                                                                                                                        address, telepivome mumbers and urls.
         *




         *




         *




         *




         *
                                                                                                                                                                                             A dynne file is a file thatmay contain
                                                                                                                                                                                              d?ynarric content that can be harmful
                                                                                                                                                                                           Examples of dynamite files are PE Flex (141,
                                                                                                                                                                                                                                                                          Animtao
         *




                                                                                                                                                                                          APK Hiles (15 ), PDF files, Microsoft Office files
                                                                                                                                                                                          Or HTML files . Such files will be ldentified by
         *




         *
                                                                                                                                                                                                       theirmedia type (16 )
         *




         *
                                                                                                                                                                                           In this case of a spear phishing attack, this
         *




                                                                                                                                                                                            esterol data can be the next step of the
         *




                                                                                                                                                                                          attack or the payload ::. phishing url that will
                                                                                                                                                                                            capture the victim credentials, a file that
         *




         *


             SITETAAN
                   T                                                                                                                         A           TA                                 TAMAAAAAAAAA                         muntains a malware      AAAAAAMMES




                                                                                                                                                     FIG . 4C
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 61 of 125


Patent Application Publication                                    Sep . 27, 2018 Sheet 7 of 8                                                          US 2018 /0278627 A1




                                                                                                                                           22222




                         VVMVYVYYYYYYYYYY
                                           Threat             TYYYYYYYYYYYYYYYYYYYYYYY
                                                                                                                              Features
                                                                                            YYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY


                                                                                                                 KNOWN IP ADDRESS
                          Features used to detect                                                              KNOWN IP ADDRESS DISP                                            ARA




     w
                              Email spoofing                                                                             KNOWN CITY
                                                                                                                      KNOWN CTY DISP
                                                                                                                      K?N 33
                                                                                    Prir
                                                                                    -
                                                                                    Pre
                                                                                    .
                                                                                    r                                KN / M Bia TP
                                                                                                           KNOWN MUA DISPLAY NAME
                                                                                                       KNOWN MUA SIGNATURE


         ??????????????????????????????????????????????



                            ?????? ????????
                                                          ?
                                                                                    1

                                                                                    *




                                                                                    *
                                                                                    1




                                                                                    *




                                                                                           TYY
                                                                                                      KNOWN MUA DEFAULT FONT
                                                                                                    KNOWN MUA CONTENT LANGUAGE
                                                                                                  wwwwwwwwwwwww
                                                                                                                        NEW MESSAGE
                                                                                                                       TEXT HIM PART
                                                                                                                      WHP IP ADDRESS
                                                                                                                                     ?????????? ????




                                                                                                                     DIFFERENT REPLY TO
                                                                                                                                                            ?      ?? * * * *
                                                                                                                                                                                HA
                               Spear phishing                                                                   DIFFERENT RETURN PATH


                                                                                                 ?????????????????
                                                                                                                       SINGLE RECPIENT
                                                                                                                     URGENCY IN SUBJECT
                                                                                                                       SUSPICOUS TEXT
                                                                                                                        EXTERNAL DATA
                                                                                                                                                                                uti
                                                                   FIG . 5
    Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 62 of 125


Patent Application Publication        Sep . 27, 2018 Sheet 8 of 8                     US 2018 /0278627 A1




                                                           nombreonge
                         my     www                                                                                -- - -


                         ww
       Donar
       DISPLAY           w
                                         MAIN
                                       MEMORY              ROM                         STORAGE
                                                                                        DEVICE




     KEYBOARD
                 621
                         w Ito I tend I love
                         .
                                                   604


                                                            BUS
                                                                              606




                          www

                 622      .




                          .
                                                                                                                  601            1
                          .




                          .
                                                  608
       CURSOR
      CONTROL
                          .



                                      COMM .
                                      DEVICE             PROCESSOR                          FIGS. 1, 2A ,
                                                                                  -                    2B, 3
                          .




                          www
                          www


                 623                                                  . ...   .       ... . . wwwwwwwwwwwwwwwwwwwwwwwwww   ...



                                                                              626
                                                            NETWORK



                                                FIG . 6
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 63 of 125


US 2018/0278627 A1                                                                                            Sep . 27 , 2018

      DETECTION OF EMAIL SPOOFING AND                              needed information . Furthermore , the attacker knows that
          SPEAR PHISHING ATTACKS                                    John Miller is at the RSA conference because this informa
                                                                   tion was posted on the company Twitter account.
                      BACKGROUND                                   [0020 ] As previously stated , spear phishing attack relies
[0001] Whereas phishing is now a threat that is well               on impersonation . In contrast , email spoofing is the creation
known by the Internet ecosystem and the security industry,         of email messages with a forged sender address in the From
a more advanced and pernicious threat has appeared                 header of the email . As surprising as it may sound , core
recently , and this threat is known as spear phishing.             email protocols do not provide a mechanism for authenti
[0002 ] Spear phishing has the following features:                 cation and thus allow the creation of email messages with a
   [0003 ] Spear phishing targets enterprises , and espe           forged sender address .
     cially small and medium - sized enterprises . The victim      [0021] To address this critical issue, the software industry
     targeted is someone who has access to sensitive infor         has developed technologies such as Sender Policy Frame
     mation , such as a C - level executive or an accountant.      work (SPF ) , DomainKeys Identified Mail (DKIM ) or more
   [0004 ] The attack is prepared meticulously . The               recently Domain -based Message Authentication, Reporting
     attacker performs a thorough study of the enterprise          and Conformance (DMARC ). However, even if the adoption
     and the victim , drawing from sources of information          of these technologies is increasing, a vast portion of the
     such as social media (LinkedIn , Facebook, Twitter . . .      email traffic is still not protected . The main reason for the
     ), corporate website , blogs and corporate media . Such       non -adoption of these technologies is due to the large
     sources are often a treasure trove of valuable informa        amount of work that is required to properly configure SPF,
     tion . The attacker will use this information to build an     DKIM and/ or DMARC , which typically depends of the
     attack that will make sense and appear legitimate to the      complexity of the email provider infrastructure . Moreover,
     victim .                                                      for even modestly complex environments, the cost of
   [0005 ] The email will be send to the victim by an              deploying these technologies may be considered to be
      allegedly trusted person . In the case of spear phishing,    prohibitive for the email provider. For example , Google ,
     there is always impersonation of a trusted person . A         AOL and Yahoo ! have successfully deployed these tech
      well-known kind of impersonation by email is called          nologies . However , other major email providers have not
      email spoofing                                               and may never do so . Consequently, an important number of
[ 0006 ] The payload of the spear phishing attack can be one       end users remain vulnerable to email spoofing.
of the following:
   [0007] A malicious file attached ; or                                 BRIEF DESCRIPTION OF THE DRAWINGS
    [0008 ] A malicious Uniform Resource Locator (url).
[0009 ] The text itself, designed to lead the victim to carry      [0022 ] FIG . 1 is a block diagram illustrating aspects of
out an action (wire transfer, sending of confidential docu         computer- implemented methods, devices and systems,
ments, etc .)                                                      according to one embodiment.
[0010 ] The spear phishing attack is unique and is tailored        [0023] FIG . 2A is a block diagram illustrating aspects of
specifically to the targeted enterprise and victim . A known       computer-implemented methods, devices and systems,
example of spear phishing is called CEO fraud . The CEO            according to one embodiment.
fraud is a business email scam in which the attacker spoofs        [0024 ] FIG . 2B is a block diagram illustrating aspects of
an email from the CEO of a company and tricks another              computer -implemented methods, devices and systems,
person of this company — typically the accountant — to per         according to one embodiment.
form an action that will benefit the fraudsters , such as wiring   [0025 ] FIG . 3 is a flowchart illustrating aspects of a
funds or disclosing sensitive information . The CEO fraud is       computer -implemented method according to one embodi
a typical example of a spear phishing attack where the attack      ment .
is prepared meticulously so that the victim believes that the       100261 FIG . 4A is a table illustrating aspects of computer
email originates from the CEO himself. For example, in the         implemented methods, devices and systems, according to
case of a wire transfer, the attacker will provide the moti
vation for the wire transfer. Here is an example :                 one embodiment.
   [0011] From : John Miller < john .miller @ company.             [0027] FIG . 4B is a table illustrating aspects of computer
     com >                                                         implemented methods, devices and systems, according to
   [0012 ] To : Jessica Lee < jessica .lee @ company.com >         one embodiment.
   [0013] Subject: Urgentmatter                                    [0028 ] FIG . 4C is a table illustrating aspects of computer
   [0014 ] Jessica ,                                               implemented methods, devices and systems, according to
   [0015 ] I just met one of our provider at the RSA               one embodiment.
      conference . They have a pending invoice from last year      [0029 ] FIG . 5 is a table illustrating aspects of computer
     that got lost. I have attached the invoice . Can you          implemented methods, devices and systems, according to
     initiate the wire transfer asap ? It is very important.       one embodiment .
   [0016 ] Thx                                                     [0030 ] FIG . 6 is a block diagram of a computing device
   [0017 ] John                                                    with which an embodiment may be practiced .
   [0018 ] Sent from my iPhone
10019 ] In this example , the attacker knows that John is the                   DETAILED DESCRIPTION
CEO and Jessica the accountant. He also knows the email
addresses of both . It is quite trivial for the attacker to find   [0031] Herein , computer - implemented methods, devices
this information , as the company website and social media         and systems are presented that will thwart spear phishing
websites such as LinkedIn provide much , if not all, of the        attacks and email spoofing. For ease of reference , such
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 64 of 125


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

methods, devices and systems are collectively referred to           and the cloud implementation 104 may be configured to
herein by the acronym ESPL ( Email Spoofing & spear                 include an ESPL component 118 that communicates with a
phishing Protection Layer ).                                        MTA 120 .
                                                                    [0042 ] Each ESPL component 110 , 114 , 118 , depending
                          Definitions                               upon the implementation , may be configured to communi
[0032] Organization domain is the email domain of the               cate :
organization protected by ESPL technology .                            [0043] with its email server (also known as the MTA )
[ 0033] Contacts are email addresses that exchange priority                112 , 116 and 120, respectively ; and
emails with the organization domain . Contacts are consti             [0044 ] with a centralized ESPL service 108 in the cloud.
tuted of internal contacts and external contacts . Internal         [0045 ] FIG . 2A is a block diagram illustrating aspects of
contacts are email addresses that belong to the organization        computer -implemented methods, devices and systems,
domain . External contacts are email addresses that do not          according to one embodiment. It is useful at this juncture , to
belong to the organization domain .                                 set out a few definitions :
[0034 ] A priority email is an email that has been consid              [0046 ] True Positive ( TP ) : a malicious email that has
ered as legitimate by previous email filters and that has not            been classified as malicious by ESPL ;
been sent by an automated process. A typical example of                [0047 ] False Positive (FP ): a legitimate email that has
priority email is a person - to -person email. All other types of        been classified as malicious by ESPL ;
emails will be ignored : spam , advertisements , newsletters ,         [0048 ] True Negative ( TN ): a legitimate email that has
social networks notifications, electronic commerce notifica              been classified as legitimate by ESPL ; and
tions (such as invoices , booking or purchase confirmation ,           [0049 ] False Negative (FN ) : a malicious email that has
electronic tickets , parcel tracking). These may be processed            been classified as legitimate by ESPL .
using other, existing methods.                                      [0050] As shown in FIG . 2A , ESPL component 202 ( also
 00351 ESPL                                                         shown in FIG . 1 at 110 , 114 and 118 ) is configured , as shown
[ 00361 Both internal contacts and external contacts can be         previously, to communicate with the centralized ESPL ser
spoofed by a fraudster. ESPL ’s purpose includes protecting         vice 108 over a computer network that may include , for
internal contacts of the organization domain from spear             example , the Internet and / or other public or private net
phishing attacks that rely on the spoofing of an internal           works. The ESPL component 202 may be characterized ,
contact or external contact of the organization domain .            according to one embodiment, as comprising a processing
[0037 ] To achieve this purpose and according to one                portion 204 and a data portion 206 . The processing portion
embodiment, ESPL may build a model for every contact of             204 may comprise structure and functionality to process
the organization domain . This model may be built by ana            emails receive, generate and send emails , among other
lyzing inbound and outbound email traffic of the organiza           functionality ), as shown at 208 and to categorize email, as
tion domain . The period of timeduring which ESPL acquires          shown at 210 . The processing portion 204 , for example , may
data from email traffic to build a model of the contact is          be embodied in one or more processors ( an exemplar of
called learning phase . According to one embodiment, when           which is shown at 602 in FIG . 6 ) configured , according to
enough data is acquired to build the model of the contact;          computer - readable instructions, to carry out the functional
that is , when ESPL has enough data to detect an imperson           ity of FIG . 3 described hereunder and described throughout
ation of the contact , ESPL may switch from the learning            the remaining portion of the present disclosure . As shown at
phase to a protection phase .                                       210 , the processing portion 204 may also be configured to
[0038 ] Deployment                                                  classify received email, as described in detail herein . The
[0039] The enterprise email filtering described and shown           ESPL component 202 may also be configured to build ,
herein may be implemented , according to one embodiment,            maintain and update contact models 212 , SVM models 214
as an on - premise email filtering gateway and , according to       and to report FP, TP and FN emails 216 to the centralized
one embodiment, as an email filtering service in the execut         ESPL service 108 as shown at 220 . During the protection
ing on remote servers (i.e., the cloud ).                           phase , as shown in FIG . 2A , the centralized ESPL service
[ 0040 ] Both implementations include ESPL technology .             108 , as shown at 218 and 222, may also be configured to
Herein , the phrase ESPL component denotes each deploy              update the SVM model 214 and update the code that causes
ment of the ESPL technology. There are as many ESPL                 the processing portion 204 to categorize incoming email , as
components as there are several instances of the gateway            shown at 222 and as described herein below .
and cloud implementations .                                         [0051] Therefore , as shown in FIG . 2A , the centralized
 0041] FIG . 1 is a block diagram illustrating aspects of           ESPL service 108 , according to one embodiment, may be
computer - implemented methods, devices and systems,                configured to , among other tasks :
according to one embodiment. As shown therein , two cloud              10052 ] to collect FP, FN and TP from all ESPL compo
implementations 102, 104 and one gateway implementation                  nents to improve ESPL technology, as shown at 220 ;
106 may be coupled , over a computer network (not explic                 and
itly shown in FIG . 1, but present), to a centralized ESPL            [0053] to update the ESPL components 110 , 114 , 120
service 108 . Both the cloud implementations 102 , 104 and               ( Code update 222 , update SVM model as shown at
the gateway implementation 106 may be configured , accord                218 ).
ing to one embodiment, to include an ESPL component or              [0054 ] Processing of Inbound Email Traffic
layer and a Mail Transfer Agent (MTA ). Indeed , the cloud          [0055 ] The terms True Positive ( TP ), True Negative ( TN ),
implementation 102 may be configured to include ESPL                False Positive (FP) and False Negative (FN ) are widely used
component 110 that communicates with a MTA 112 , the                in binary classification problems. FN and FP may be
gateway implementation 114 may be configured to include             detected by ESPL according to one embodiment, through
an ESPL component 114 that communicates with a MTA 116              end -user feedback . According to one embodiment, FN , FP
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 65 of 125


US 2018 /0278627 A1                                                                                              Sep . 27, 2018

and TP are reported , as shown at 220 , to the centralized           several devices ( desktop computer, laptop , smartphone, tab
ESPL service 108 . They will be used to improve ESPL                 let . . . ). For each device , an email application , denoted
technology, and especially the classifier.                           herein as a Mail User Agent or MUA , may be used to
[0056 ] According to one embodiment, TN and FP may be                receive , read , compose and send emails. This person also
used to update the contact model. There are two significant          connects from different places. Some of these places can be
facts when the contact model is updated during the protec            recurrent (e.g., office , home) or nothabitually recurrent (e.g.,
tion phase :                                                         coffee shop , airport, hotel). All these data may be used ,
   [0057 ] A sliding time window may be used in one                  according to one embodiment, to model the contact.
     embodiment. The size of the sliding time window may             10064 ) A MUA , according to one embodiment, may be
     be greater than the duration of the learning phase . A          identified by parsing the email , and especially the X -Mailer
     sliding time window may be used because it allows for           and User -Agent headers that typically contains an identifier
     old features of the contact model to be forgotten . For         specific to the MUA . However, ESPL may be configured to
     example , the user may have switched from an iPhone             translate the raw content of the header to a simplified name.
     to an Android phone . For the contact model to remain           Table 1 below contains examples of such translation . This
     representative of the user, the iPhone-related features         translation is necessary because the raw content contains the
     should be forgotten and the Android - related features          version number of the software , and this version number is
     should be taken into account. Without a sliding time            subject to change quite often because of the frequent updates
     window , both the iPhone -related and Android -related          of the software during its lifecycle . One embodiment of
     features would be present, which would decrease the             ESPL uses a stable , simplified version of the identification to
     degree to which the contact model is representative of          more readily model the MUA .
     the current behavior of the contact (by , according to one
     embodiment, increasing dispersion and decreasing the                                          TABLE 1
     stability of the contact model, as described further                  Raw content                        Simplified name
     below ). One embodiment, therefore , uses a sliding time
     window , to render it dynamic and responsive to chang                 X -Mailer: iPhone Mail ( 14C92 )   IPHONE _MAIL
     ing circumstances and to limit the amount of disper                   X -Mailer: iPhone Mail (14A456 )   IPHONE _ MAIL
      sion , which is discussed further below .                            X -Mailer : iPhone Mail (13D15 )   IPHONE _ MAIL
   [0058 ] Dispersion may be calculated , according to one                 X -Mailer: Apple Mail (2 .3112 )   OSX _ MAIL
                                                                           X -Mailer: Apple Mail (2. 1283)    OSX _ MAIL
     embodiment, after the model is updated . If the disper
     sion is too high , the model may be deactivated .
[0059 ] FIG . 3 is a flowchart illustrating aspects of a             [0065 ] Every MUA is configured by the person so that it
computer - implemented method of classifying and handling            fits his or her needs , and these configuration elements can
inbound emails, according to one embodiment. As shown                help to assemble a digital email fingerprint of the person .
therein , the computer-implemented method starts with the            Some of these elements can be found by parsing the email.
receipt of an email at a computing device over a computer            Such elements may include, for example :
network . At B31 , it is determined whether the received email         [0066 ] the display name;
is a priority (i.e ., person -to - person ) email. If the received     [0067 ] the signature in the body of the email ;
email is not a priority email (such as , for example , spam ,          [0068 ] the default font in the text/htmlpart of the body
advertisements , newsletters , social networks notifications,            of the email ; and
electronic commerce notifications ( such as invoices, book             [0069 ] the language .
ing or purchase confirmation , electronic tickets , parcel track     [0070] The display name is the string that will be inserted
ing )), it may be ignored and the method ends. Alternatively ,       in the From header of the composed email, just before the
additional processing , classification and handling of such          email address of the sender. The display name can be
non -priority emails may be carried out, according to other          configured in the MUA . It is usually the first name and last
methods . If the received email is , indeed , determined to be       name of the sender. ESPL can extract the display name by
a priority email, (YES branch of B32 ), it is determined             parsing the From header of the email. Below is an example
whether SPF, DKIM and /or DMARC are available . If any of            in which the display name " John Miller ” has been extracted
these technologies are implemented on the MTA , they may             by parsing the From header of the email:
be deployed at B33 and the method ends. One embodiment,                  [0071 ] From : John Miller john.miller @ company.
therefore, applies to received priority emails in installations             com >
in which SPF, DKIM and / or DMARC are not available .                 [0072 ] The signature is the signature that will be inserted
[ 0060] As shown at B34 , after following the NO branch of           by default in the body of the email when composing a new
B32 , the email address of the sender of the email is extracted      message . The signature can contain a great deal of pertinent
from the From header of the received email, as shown at              and useful data , especially in the context of business email:
B34 . As shown at B35 , if a contactmodel for this sender is         first name, last name, position in the company, address,
available , the YES branch is followed and, if no contact            phone number, and the like. ESPL may be configured to ,
model for this sender exists , then the NO branch of B35 is          according to one embodiment, extract the signature by
followed .                                                           parsing the body of the email . For example :
[0061] Before continuing with a detailed discussion of                  [0073 ] John Miller
blocks B36 to B48 of FIG . 3 , it is useful to have an                  [0074 ] CEO
understanding of a number of other aspects of ESPL .                    [0075 ] Company , Inc .
[0062] Model of a Contact                                               [0076 ] (415 ) 123 -4567
[0063 ] A contact may be thought of as a person who uses             [0077] The default font is the font that will be selected by
an email address to communicate . This person uses one or            default to compose an email . A font is identified by a font
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 66 of 125


US 2018/0278627 A1                                                                                                            Sep . 27 , 2018

name and a font size . ESPL may be configured to , according          [0096 ] Mean absolute difference (also known as Gini
to one embodiment, extract the default font by parsing the               mean absolute difference );
text/html part of the body of the email . For example :               [ 0097 ] Median absolute deviation (MAD );
   [0078 ] ARIAL , 10                                                 [0098 ] Average absolute deviation (or simply called
   [0079 ] VERDANA , 11                                                  average deviation ); and
[0080 ] The language is the language that has been con                [0099 ] Distance standard deviation .
figured in the operating system . The language is transmitted      [0100 ] According to one embodiment, a dispersion value
by the MUA in the Content-Language header . The language           may assist in determining when a contact model in the
is stored in the < language > - <REGION > format where < lan       learning phase should be transitioned to the protection phase
guage> is compliant to ISO 639 - 1 and < REGION > is               and may determine or be a factor in a determination of when
compliant to ISO 3166 -1. ESPL may be configured to ,              a contact model may no longer be useful and should be
according to one embodiment, extract the language by               deactivated . According to one embodiment, a value of
parsing Content- Language header. For example :                    dispersion may be calculated for each list. Let us define the
   [0081] Content-Language: en -US                                 following data :
   [0082 Content-Language : en -GB
   10083 ] Content-Language: fr -BE                                ?                                      An element
   [0084 ] Content-Language: fr - FR                               m EN ,, m 22                           m is a natural number greater or equal to 2
[0085 ] When a MTA receives an email , it adds a Received          Lim                                     A list with at least 1 element and at most
                                                                                                          m elements .
header in the received email . This Received header will           M                                      A model that has one or several lists Lim
typically contain the time, the source IP address and desti        dispz ,, ER , 0 s dispz , s1 Dispersion of Lm
nation IP address of the SMTP connection . ESPL may be             dispMER,, 0 s dispM 's 1               Dispersion of M
configured to , according to one embodiment, extract the IP
address that has initiated the sending of the email by parsing
these Received headers. ESPL may be also configured to ,           Dispersion of Lm is :
according to one embodiment, associate a geolocation to the
IP address by using a local geolocation database . Geoloca         [0101]
tion is interesting because it can be less strict than an IP
address and still carry a very relevant information . ESPL
may be configured to , according to one embodiment, con                     dispLm   =   card (Lm ) - 1
sider the city associated to the IP address . For example , a                                m - 1
person may connect from a large list of IP addresses that will
be translated to a much smaller list of cities . This makes the
modeling of roaming profiles easier .
                                                                   . . . where “ card” represents the cardinality (number of
                                                                   elements ) of Lm .
[0086 ] As a person can use several devices and connect
from different places, ESPL may be configured to manage a          Dispersion of M is :
number of lists for every contact. In one embodiment, ESPL         [0102 ]
may be configured to maintain three lists for every contact.
ESPL , however, may be configured to manage a lesser or
greater number of lists. Such lists, for example, may include :
   10087 ) Alist ofMUA called KNOWN MUA LIST and                            alspn =       IEMAPLm
     with at most KNOWN _MUA _MAX _ COUNT ele                                              card ( M )
     ments ;
   10088 ] A list of IP addresses called KNOWN IPAD                [0103] A low value of dispersion means that the contact
     DRESS_ LIST and with at most KNOWN _ IP _ AD                  will be easy to model because the contact does not use many
     DRESS _MAX _ COUNT elements; and                              devices and / or connection points. Conversely, a high value
  [0089 ] A list of cities called KNOWN _ CITY _LIST and           of dispersion means that the contact will be more difficult to
    with at most KNOWN _ CITY _MAX _ COUNT ele                     model because the contact uses many devices and /or con
    ments .                                                        nection points and , if too high , means that the presently
[0090 ] Dispersion                                                 constructed contact model for this contact may no longer be
[0091 ] One embodiment uses dispersion as a measure of             a useful tool in determining the likelihood of an email
the compactness or amount of spread of a distribution of           spoofing
behaviors of a contact relative to electronic messaging .              [0104 ] Learning Phase
Dispersion (which is also called variability , scatter, or         [0105 ] A learning phase is first required to build the model
spread ) may be characterized as the extent to which a             of a contact. According to one embodiment, ESPL may use :
distribution is stretched or squeezed . A measure of statistical      f0106 ] Inbound email traffic to model external contacts ;
dispersion is a nonnegative real number that is zero if all the            and
data are the same and increases as the data become more               [0107 ] Inbound and outbound email traffic to model
diverse .                                                               internal contacts.
[0092 ] In the present implementation , dispersion is unit         [0108] The model of the contact will be considered built
less . Examples of dispersion measures include :                   once the following conditions are both respected :
   10093 ] Standard deviation ;                                      10109 ] A condition on the number of emails analyzed ;
   [0094) Interquartile range (IQR );                                      and
   [0095 ] Range;                                                        [0110 ] A condition on the length of the learning phase
         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 67 of 125


US 2018/0278627 A1                                                                                               Sep . 27 , 2018

[0111 ] When the model is built, the dispersion of the            updated during the protection phase. After the contact model
model is computed . If the dispersion is too high , the model     is updated , the dispersion thereofmay again be recomputed .
is deactivated . For example, a determination of whether the      If the computed dispersion of the contact model is too high
dispersion of a model is too high may include comparing the       ( e. g ., higher than a predetermined dispersion threshold ), the
obtained numerical value of the dispersion against a prede        contact model may be deactivated . If the computed disper
termined dispersion threshold value . If, however, the dis        sion of the contact model is still lower than the predeter
persion value of the model is below the predetermined             mined dispersion threshold , the contact model may be
threshold , the contact model may be activated , the learning     maintained in the protection phase .
phase ended and the protection phase begun .                      [0131] Classification
[0112 ] Dispersion Example                                        [0132 ] As alluded to above , one embodiment uses a super
[0113] Below is an example of the determination of dis            vised learning algorithm to make the classification decision .
persion , according to one embodiment. In this example , the      Popular supervised learning algorithms include Support
contact is rebecca.johns @ company .com . During the learn        Vector Machine (SVM ) and Random Forest. In one imple
ing phase , it is determined that Rebecca primarily uses          mentation , SVM may be used to make the decision on a
Microsoft outlook on her Apple desktop computer. This             binary classification problem for the following classes:
desktop computer is in her office in San Francisco . Some         [0133 ] Cmalicious: the class of email spoofing and spear
times, however, she uses Mail on her Apple laptop from her        phishing attacks; and
home, also in San Francisco . It also happens that she            [0134] Clegitimate : the class of legitimate emails .
sometimes uses her Apple laptop from her parent's home in          [0135 ] The SVM classifier may be trained with labeled
San Diego . To sum up :                                           data i. e . emails that have been classified manually. The
   [0114 ] Rebecca uses two MUA : OSX _ OUTLOOK and               training process produces a SVM model. This SVM model
        OSX _MAIL ;                                               will then be used by the SVM classifier to classify an
   [0115 ] Rebecca connects from three different IP               unknown email. The SVM classifier returns the probability
      addresses: office , home and parent 's home; and            Pmalicious that this email belongs to Cmalicious class.
   [0116 ] Rebecca connects from two different cities : San        0136 ) We define :
     Francisco and San Diego .                                    [0137 ] thresholdmalicious: probability threshold where
[0117] The max valuesmay be set as follows (these values          0 .5sthreshold malicious sl ; and
may be freely chosen , with the understanding that they will      [0138] Vemail: features vector of the email being analyzed .
affect the computed dispersion of the contact model):
   10118 ] KNOWN MUA MAX COUNT = 4                                [0139] 0 .5 is the lower limit for thresholdmalicious and the
                                                                  threshold default value may be set at 0 .95 . An email may be
   [0119 ] KNOWN _ IP _ ADDRESS _MAX _ COUNT = 32                 considered to be malicious; i. e ., is classified to belong to the
   [0120 ] KNOWN _ CITY _MAX _ COUNT = 8                          class Cmalicious if and only if :
[0121] The dispersion values for the lists are the follow
ing :                                                                   Pmalicious(Vemait) threshold,malicious
  [ 0122] KNOWN_ MUA _ DISP =(2 - 1)/(4 - 1 ) = 0.                [0140] According to one embodiment, the threshold mali
        3333333333                                                cious may be configurable .
   [0123 ] KNOWN _ IP _ ADDRESS _ DISP = (3 - 1 )/(32 – 1)        10141] The features vector is a vector of numeric values .
      = 0 .06451612903                                            As shown in FIG . 2B , this features vector 218 , along with
   [0124 ] KNOWN _ CITY _ DISP = (2 - 1 )/(8 - 1) = 0 .           the SVM model 214 , may be input into the SVM classifier
      1428571429                                                  216 , which then outputs a probability 218 that the received
[0125 ] The dispersion of the contact model, according to         email belongs to the malicious class Cmalicious:
one embodiment, may be computed as the average of the             [0142] As shown , each numeric value of the features
three dispersion values, is:                                      vector may be resolved to a value of one of these types :
    0126 ] MODEL DISP = (KNOWN MUA DISP +                           [0143 ] BIN — A binary value i.e. either 0 or 1. The value
      KNOWN _ IP _ ADDRESS _ DISP + KNOWN _ CITY _                     equals 1 if the condition is respected , 0 otherwise ; and
      DISP )/ 3 = 0 . 18023553507                                    [0144 ] DISP - A dispersion value i. e. a floating number
[0127 ] As can be seen , the dispersion of thismodel is quite         between 0 and 1.
low . It is a steady model, especially because the number of      10145 ] Herein , the main recipient is the internal contact
SMTP connection points is very low . Rebecca 's range of          email address protected by ESPL . The features vector,
behaviors, as a contact, are distributed within a quite narrow    according to one embodiment, may comprise one or more of
distribution of such behaviors.                                   the binary and dispersion values shown in FIGS. 4A , 4B and
10128 ]. The dispersion threshold is set, in this example , at    4C . Accordingly , the features vector may comprise a binary
0 . 9 . That is, MODEL _DISP _ THRESHOLD = 0 .9 . The dis         value KNOWN _ IP _ ADDRESS , that is set to 1 (true ) if the
persion of the contactmodel ( 0 .18023553507 ) is lower than      Internet protocol (IP ) address that has initiated the Simple
MODEL DISP THRESHOLD (0 .9 ). As the dispersion of                Mail transfer Protocol (SMTP ) connection is in KNOWN _
the contactmodel is lower than the dispersion threshold , this    IP _ ADDRESS _ LIST, otherwise it is set to 0 (false ). The
contactmodel can be transitioned from the learning phase to       dispersion value KNOWN IP _ ADDRESS _ DISP is repre
the protection phase                                              sentative of the dispersion of KNOWN _ IP _ ADDRESS _
[ 0129 ] Protection Phase                                         LIST. The binary value KNOWN CITY is set to 1 ( true ) if
[0130 ] Returning to FIG . 2A , during the protection phase ,     the city associated to the IP address that has initiated the
contact models 212 are used , in conjunction with the SVM         SMTP connection is in KNOWN _ CITY _ LIST, otherwise it
model 214 , to categorize received emails as either likely        is set to 0 ( false ). The dispersion value KNOWN _ CITY _
legitimate or likely malicious, as described in detail herein .   DISP represents the dispersion of KNOWN _ CITY _ LIST.
Both the SVM model 214 and the contact model may be               The binary value KNOWN _MUA is set to 1 ( true) if the
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 68 of 125


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

MUA used to compose the email is in KNOWN _MUA                     the received email by the MTA and the MTA uses the email
LIST, otherwise it is set to 0 (false ). One embodiment uses       address of the MAIL FROM SMTP command . In the case of
a simplified name for the identification of the MUA .              a spear phishing , the fraudster often sets an email address in
Examples of such simplified MUA names include IPHONE               the MAIL FROM SMTP command that is different from the
MAIL , IPAD MAIL , OSX MAIL and LINUX THUN                         email address in the From header, resulting in the email
DERBIRD . As shown in FIG . 4A , the dispersion value              addresses in the Return - Path being different from the From
KNOWN _ MUA _ DISP is the dispersion of the KNOWN _                headers . The binary SINGLE RECIPIENT value indicates
MUA _ LIST .                                                       that there is one recipient in To header and no recipient in Co
[ 0146 ] The features vector, according to one embodiment,         and Bcc headers . This recipient is the main recipient. In the
may also include a binary value KNOWN _MUA _ DIS                   case of a spear phishing attack , it is common that only one
PLAY _NAME , which is the display name extracted from              person is targeted . If several persons were targeted or
the From header and matches the display name of the                otherwise present in the Cc or Bcc headers , the chances of
identified MUA. See KNOWN _MUA . The binary value                  the scam being discovered would increase greatly . Hence ,
KNOWN _MUA _ SIGNATURE is the signature extracted                  spear phishing attacks often are directed to a single person .
from the body of the email and matches the signature of the        [0149 ] As shown in FIG . 4C , the binary URGENCY _ IN _
identified MUA. See KNOWN _MUA . The binary value                  SUBJECT value indicates that the email Subject header
KNOWN _MUA _ DEFAULT_ FONT represents the font                     contains a keyword that creates a sense of urgency such as ,
extracted from the text/htmlpart of the body of the email and      for example , urgent, important, critical and the like. A large
matches the default font of the identified MUA . See               number of spear phishing attacks attempt to create a false
KNOWN _MUA . The features vector may also include a                sense of urgency so that the victim acts immediately , without
binary value for KNOWN _ MUA _ CONTENT_ LAN                        much aforethought. See the CEO fraud example developed
GUAGE , which is the language extracted from Content               above. A SUSPICIOUS_ TEXT binary value may also be
Language header, which must match the language of the              included in the features vector. This value may be set to 1 if
identified MUA . See KNOWN _MUA . The binary value                 the email body is determined to contain language indicative
NEW _MESSAGE is set or reset depending upon whether                of topics which are deemed to be of a suspicious nature .
the email is a newly composed message ; i. e., the email is        Examples of such may include, for example , wire transfer,
neither a reply to a previous message nor a forward of an          disclosure of sensitive and/ or confidential data ( contracts ,
existing message . In the case of a reply or a forward , the       internal documents , bank account numbers , social security
email can take attributes — such as the font and the lan           numbers, W -2 tax records, list of logins or passwords . . . )
guage of the existing message . See KNOWN _MUA _ DE                and the like.
FAULT _ FONT and KNOWN _MUA _ CONTENT_ LAN                         [0150] The features vector may also include the binary
GUAGE .                                                            value EXTERNAL _ DATA , which may be set to logical 1 if
[0147] As shown in FIG . 4B , the features vector may also         the email body contains at least one external data : an email
include a binary value for TEXT _ HTML _PART, which                address, a telephone number, a URL or an attached dynamic
indicates whether the email body has a text/html part. A           file . Significantly , according to one embodiment, the signa
text/html part in the body is required to extract the font. See    ture in the body may be ignored , as it may contain an email
KNOWN MUA DEFAULT FONT. The features vector                        address , telephone numbers and URLs. A dynamic file is a
may also include a binary WHP _ IP _ ADDRESS value ,               file that may contain dynamic content that can be harmful .
which indicates whether the IP address that has initiated the      Examples of dynamic files are PE files , APK files, Javascript
SMTP connection belongs to a web hosting provider (such            files, PDF files , Microsoft Office files or HTML files. Some
as , for example, GoDaddy , OVH , 1 & 1 and the like ). Web        dynamic files may be compressed . Indeed , harmful files are
hosting providers are often abused by fraudsters to send           frequently hidden in compressed archives (.zip , .rar and the
malicious emails such a spear phishing attacks. A web              like ). Dynamic files may be identified by their media type .
hosting provider IP address may be identified by, for              In this case of a spear phishing attack , this external data can
example , analyzing and matching the reverse DNS of the IP         be the next step of the attack or the payload : a phishing URL
address with a known pattern , and /or by matching the IP          that will capture the victim credentials , a file that contains a
address with of list of IP ranges that belong to the web           malware .
hosting provider. As shown in FIG . 4B , the features vector       [0151 ] Returning now to FIG . 3 , after extracting the email
may also include a binary value DIFFERENT_ REPLY _ TO ,            address from the From header of the received email as
which is a value that indicates that the email address in the      shown at B34 , it is determined at B35 whether the extracted
Reply - To header does not match the email address in the          email address has a corresponding contact model. If no
From header. In the case of a spear phishing , the fraudster       contact model for the extracted email address exists (NO
often set a different email address in Reply - To header. If the   branch of B35 ), a contact model is created for the recipient
victim replies to the email, then his or her reply will not go     of the extracted email and the status of the just -created
to the person whose email has been spoofed , but to the            contact model is set at “ Learning” , according to one embodi
fraudster instead or to an email address designated by the         ment and as shown at B36 . At B37 , it may be determined ,
fraudster.                                                         according to one embodiment, whether sufficient emails
[0148] A binary value DIFFERENT_ RETURN _ PATH                     have been examined and whether sufficient timehas elapsed
may also be included in the features vector. The condition         to build the contact model. For example, it may be deter
that must be satisfied for this binary value is that the email     mined whether a sufficient number of values for some or all
address in the Return - Path header does not match the email       of the elements of the features vector have been determined
address in the From header. The Return -Path header contains       to construct a useful contact model for the extracted email
the email address that will receive a bounce message in the        address . If the contact model has not yet been built (NO
case of a delivery issue . The Return - Path header is added to    branch of B37 ) , the received emailmay be simply moved to
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 69 of 125


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

the recipient's email inbox (or to a special inbox configured      method then ends, at least for this received email . Following
for emails that have not been classified ), as no spear phish -    a classification of the received email as likely malicious in
ing detection may be carried out without a fully - constructed     B43, the user may refute the classification , and report
contact model. If, however, a sufficient number of emails          instead that the received email is, in fact , legitimate . If the
and sufficient time have elapsed to fully build the contact        user reports that a received email that has been classified as
model for the extracted email ( YES branch of B37 ), the           likely malicious is , in fact, legitimate , the contactmodelmay
dispersion of the contact modelmay be computed , as shown          be updated and the dispersion thereof re -calculated . The
at B38 and as detailed herein .                                    SVM model 214 may be periodically updated on the cen
[0152] According to one embodiment, if the dispersion of           tralized ESPL server, after collecting FP , FN , TP , whereupon
the contact model computed in B38 is greater or equal to a         the ESPL components may be updated with the new , updated
dispersion threshold block B39 may be performed . If the            SVN model. The email may then be moved to the recipient's
computed dispersion threshold is greater to or equal to the        email inbox , whereupon the method ends, for this email . The
dispersion threshold , B39 may be carried out, and the             method shown in FIG . 3 may be repeated , at least in part,
contact model may be deactivated , meaning that the email           upon receipt of each email , to protect the intended recipient
recipient is not amenable to being accurately modeled in a         from phishing attacks.
manner that will be useful in detecting spear phishing             10155 ] The dispersion threshold , according to one embodi
attacks. Such may be the case where the email recipient            ment, may be a static or a dynamic parameter. Setting a
emails from too many devices , from too many locations,            higher dispersion threshold will result in fewer contact
uses different email clients and platforms, for example , such     models being deactivated and fewer emails being classified
that an accurate contact model cannot be constructed . If,         as likely to be malicious. Conversely, setting a lower dis
however, the dispersion computed in B38 is less than the           persion threshold will result in fewer contact models switch
dispersion threshold , the contactmodelmay be transitioned         ing from the " learning” status to the protection ” status , and
from the “ Learning" phase to the “ Protection ” phase as          the False Positive (FP ) rate may increase .
shown at B40, meaning that the contact model becomes               101561. FIG . 5 is a table that classifies the constituent
operational and may be used to detect spear phishing attacks ,     elements of the features vector according to one embodi
according to one embodiment . Whether B39 or B40 is                ment, according their intended use. The first row of the table
carried out, the received email may be moved to the recipi         of FIG . 5 lists exemplary features vector elements that may
ent's email inbox , as shown at B41 , whereupon , at least for     be used to detect email spoofing, whereas the second row of
this received email, the method ends .                             the table of FIG . 5 lists features vector elements that may
                                                                   find utility in detecting spear phishing . That is , features
[0153 ] Returning to block B35 , if a contact model for the        vector elements that may be used to detect email spoofing
email recipient exists ( Yes branch of B35 ), the status of the
model is determined at B42 . If the status of the contact          may include :
model for the email recipient is still “ Learning” , the method       101571 KNOWN _ IP _ ADDRESS ;
reverts to B37 and proceeds as described above . If, however,         10158 ] KNOWN IP ADDRESS DISP ;
the contact model for the email recipient has transitioned to         10159 ] KNOWN _ CITY;
the “ Protection " phase , block B43 may be carried out, where        10160] KNOWN _ CITY _ DISP ;
the incoming email is classified as likely malicious or likely        [0161 ] KNOWN _ MUA;
non -malicious, in the manner described relative to FIG . 2B ,        [ 0162 ] KNOWN MUA DISP;
for example. If the classification indicates that the received        0163] KNOWN _MUA _ DISPLAY _NAME ;
email is likely legitimate, the received email may bemoved            10164 ] KNOWN _ MUA _ SIGNATURE ;
to the recipient' s inbox as shown at B44 . According to one          [0165 ] KNOWN _MUA _ DEFAULT _ FONT;
embodiment, if the user, after having read the email or even          10166 ] KNOWN _ MUA _ CONTENT_ LANGUAGE;
without reading the email , reports that the received email is        101671 NEW MESSAGE ; and
likely malicious , a false negative (FN ) may be reported to          [0168 ] TEXT _ HTML _ PART
the centralized ESPL service 108 , the SVM model may be            [0169 ] Features vector elements that may be used to detect
updated , as may be the code that builds the features vector       spear phishing may include :
and /or the code that builds the contact model, as generally           0170 ) WHP IP ADDRESS :
shown at 222 in FIG . 2A , and the email deleted as shown at          [0171] DIFFERENT_ REPLY _ TO ;
B49 . The method , at least for this received email, then ends.       0172 ] DIFFERENT_ RETURN _ PATH ;
If the user does not report a false negative for this email, the      10173 ] SINGLE RECIPIENT;
contact model for this recipient may be updated as shown at           10174 ] URGENCY IN SUBJECT;
B46 and the method then ends, for this email.                         [0175 ] SUSPICIOUS _ TEXT; and
[0154 ] If the classification at B43 indicates that the               0176 ] EXTERNAL _ DATA
received email is likely malicious, the email recipientmay         10177 ] The above lists are presented herein for exemplary
then be alerted as shown at B45 . If the email recipient agrees    purposes only, it being understood that neither of these lists
with the classification of the received email as likely mali       are presented as exhaustively listing all possible features
cious, B47 may be carried out, a true positive ( TP ) is           vector elements , nor must all elements be present to enable
reported to the ESPL service 108 , and the malicious received      the detection of email spoofing and /or a spear phishing
email may be deleted , as shown at B47. Herein , deleting a        attack .Moreover, one or more of the elements listed as being
likely malicious email may also be understood as moving            useful in detecting email spoofing may provide additional
the identified malicious email to a safe location, quarantin       insight in a spear phishing attack and one or more elements
ing the received email or taking other action that sequesters      listed as being useful in detecting a spear phishing attack
the received email so that it does no harm and is separated        may similarly provide insight into the detection of email
from other, legitimate received emails. Following B47 , the        spoofing
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 70 of 125


US 2018/0278627 A1                                                                                               Sep . 27 , 2018

 [0178 ] FIG . 6 illustrates a block diagram of a computing        may be stored on a disk and read into a volatile semicon
device such as client computing device , email ( electronic        ductor memory before execution by the microprocessor .
message ) server, with which embodiments may be imple              [0180 ] While certain example embodiments have been
mented . The computing device of FIG . 6 may include a bus         described , these embodiments have been presented by way
601 or other communication mechanism for communicating             of example only, and are not intended to limit the scope of
information , and one or more processors 602 coupled with          the embodiments disclosed herein . Thus, nothing in the
bus 601 for processing information . The computing device          foregoing description is intended to imply that any particular
may further comprise a random -access memory (RAM ) or             feature , characteristic , step , module , or block is necessary or
other dynamic storage device 604 ( referred to as main             indispensable . Indeed , the novel methods and systems
memory ), coupled to bus 601 for storing information and           described herein may be embodied in a variety of other
instructions to be executed by processor( s ) 602 . Main           forms; furthermore , various omissions , substitutions and
memory ( tangible and non - transitory, which terms, herein ,      changes in the form of the methods and systems described
                                                                   herein may be made without departing from the spirit of the
exclude signals per se and waveforms) 604 also may be used         embodiments disclosed herein .
for storing temporary variables or other intermediate infor           1 . A computer-implemented method of detecting an email
mation during execution of instructions by processor 602 .         spear phishing attack , comprising :
 The computing device of FIG . 6 may also include a read              generating a contact model of a sender of emails ;
only memory (ROM ) and /or other static storage device 606           determining ,by a hardware processor, a statistical disper
coupled to bus 601 for storing static information and instruc           sion of the generated contact model, the statistical
tions for processor(s ) 602 . A data storage device 607 , such          dispersion of the contact model being indicative of a
as a magnetic disk and/ or solid state data storage device may          spread of a distribution of data in the generated model;
be coupled to bus 601 for storing information and instruc            receiving, over a computer network , an email from the
tions — such as would be required to carry out the function             sender;
ality shown and disclosed relative to FIGS. 1 -5 . The com           if the determined statistical dispersion is lower than a
puting device may also be coupled via the bus 601 to a                  dispersion threshold :
display device 621 for displaying information to a computer             evaluating the received email in the processor against a
user. An alphanumeric input device 622 , including alpha                   plurality of conditions associated with spear phish
numeric and other keys , may be coupled to bus 601 for                     ing attacks to generate a features vector, the features
communicating information and command selections to                        vector comprising a plurality ofbinary values and a
processor(s ) 602 . Another type of user input device is cursor           plurality of dispersion values between 0 and 1 ;
control 623 , such as a mouse , a trackball, or cursor direction        using at least the generated features vector and the
keys for communicating direction information and com                       generated contact model to classify the received
mand selections to processor ( s ) 602 and for controlling                 email as a likely legitimate email or as a likely
cursor movement on display 621. The computing device of                     malicious email spear phishing attack ; and
FIG . 6 may be coupled , via a communication interface ( e. g.,      notifying a recipient of the email when the received email
modem , network interface card or NIC ) to the network 626 .             is classified as a likely malicious email spear phishing
[0179 ] Embodiments of the present invention are related                 attack .
to the use of computing devices to detect phishing attacks in         2 . The computer -implemented method of claim 1,
electronic messages such as emails . According to one              wherein the statistical dispersion of the contact model com
embodiment, the methods, devices and systems described             prises an average of the plurality of dispersion values .
herein may be provided by one or more computing devices               3 . The computer- implemented method of claim 1 ,
in response to processor ( s ) 602 executing sequences of          wherein the generated contactmodel is not used to classify
instructions contained in memory 604 . Such instructions           the received email as likely legitimate or likely malicious if
may be read into memory 604 from another computer                  the determined statistical dispersion is greater than or equal
readable medium , such as data storage device 607 . Execu          to the dispersion threshold .
tion of the sequences of instructions contained in memory             4 . The computer-implemented method of claim 1,
604 causes processor (s ) 602 to perform the steps and have        wherein generating the contact model comprises building
the functionality described herein . In alternative embodi         the contact model using received emails from the sender
ments, hard -wired circuitry may be used in place of or in         during a learning phase over a period of time and thereafter
combination with software instructions to implement the            transitioning the contact model to a protection phase during
described embodiments . Thus , embodiments are not limited         which the built contact model is used to classify the received
to any specific combination of hardware circuitry and soft         email as likely legitimate or likely malicious.
ware . Indeed , it should be understood by those skilled in the       5 . The computer -implemented method of claim 1, further
art that any suitable computer system may implement the            comprising updating the contact model using a sliding time
 functionality described herein . The computing devices may        window by:
 include one or a plurality of microprocessors working to             adding thereto data from recent received emails from the
perform the desired functions. In one embodiment, the                     sender of the email and
 instructions executed by the microprocessor or micropro             deleting data from emails older than a predetermined
cessors are operable to cause the microprocessor (s ) to per              period of time.
form the steps described herein . The instructions may be             6 . The computer- implemented method of claim 1, further
stored in any computer- readable medium . In one embodi            comprising updating the contact model using data from
ment, they may be stored on a non - volatile semiconductor         emails received from the sender at are determined to be true
memory external to the microprocessor, or integrated with          negative ( TN ) email phishing attacks and false positives
the microprocessor. In another embodiment, the instructions        (FP ) email phishing attacks.
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 71 of 125


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

   7. The computer- implemented method of claim 1,                     12 . The computing device of claim 10 , wherein the
wherein generating the contact model comprises :                   generated contactmodel is not used to classify the received
   extracting an identification of an email application used to     email as likely legitimate or likely malicious if the deter
    send the received email;                                       mined statistical dispersion is not at least equal to the
   simplifying the extracted identification ; and                  dispersion threshold .
  storing the extracted and simplified identification in the           13 . The computing device of claim 10 , wherein the
      contact model.                                               processing logic for generating the contactmodel comprises
   8 . The computer- implemented method of claim 7 ,               processing logic for building the contact model using
wherein simplifying the extracted identification comprises at      received emails from the sender during a learning phase over
least stripping a software version number from the extracted       a period of time and thereafter transitioning the contact
identification of the email application used to send the           model to a protection phase during which the built contact
received email.                                                    model is used to classify the received email as likely
   9 . The computer- implemented method of claim 1,                legitimate or likely malicious.
wherein the features vector comprises at least one binary              14 . The computing device of claim 10 , further comprising
value indicative that:                                             processing logic for updating the contact model using a
  the internet protocol (IP ) address that sent the received        sliding time window by :
      email belongs to a web hosting provider;                        adding thereto data from recent received emails from the
   the email address in a Reply - To header of the received             sender of the email and
     email does not match the email address in the From              deleting data from emails older than a predetermined
    header of the received email ;                                      period of time.
  the email address in a Return -Path header of the received          15 . The computing device of claim 10 , further comprising
     email does not match the email address in the From            processing logic for updating the contact model using data
     header of the received email ;                                from emails received from the sender at are determined to be
  there is one recipient in To header and no recipient in Cc       true negative ( TN ) email phishing attacks and false positives
     and Bcc headers of the received email;                        (FP ) email phishing attacks .
  the Subject header of the received email contains a                 16 . The computing device of claim 10 , wherein the
     keyword intended to create a sense of urgency ;               processing logic for generating the contact model comprises
  the received email contains language indicative of topics        processing logic for:
    that are deemed to be of a suspicious nature ; and                extracting an identification of an email application used to
   the received email contains at least one of an email                 send the received email;
     address , a telephone number, a URL and an attached              simplifying the extracted identification ; and
     dynamic file .                                                   storing the extracted and simplified identification in the
    10 . A computing device comprising :                                 contact model.
   at least one processor ;                                           17 . The computing device of claim 16 , wherein the
   at least one data storage device coupled to the at least one    processing logic for simplifying the extracted identification
      processor;                                                   comprises at least stripping a software version number from
   a network interface coupled to the at least one processor       the extracted identification of the email application used to
       and to a computer network ;                                 send the received email.
   a plurality of processes spawned by said at least one              18 . The computing device of claim 10 , wherein the
     processor, the processes including processing logic for:      features vector comprises at least one binary value indicative
   generating a contact model of a sender of emails ;              that:
   determining,by a hardware processor, a statistical disper         the internet protocol (IP ) address that sent the received
     sion of the generated contact model, the statistical                email belongs to a web hosting provider;
     dispersion of the contact model being indicative of a            the email address in a Reply - To header of the received
     spread of a distribution of data in the generated model ;           email does not match an email address in the From
   receiving, over a computer network , an email from the                header of the received email ;
      sender ;                                                       the email address in a Return - Path header of the received
   if the determined statistical dispersion lower than a dis            email does not match an email address in the From
      persion threshold :                                               header of the received email;
      evaluating the received email in the processor against a       there is one recipient in To header and no recipient in Cc
        plurality of conditions associated with spear phish             and Bcc headers of the received email;
         ing attacks to generate a features vector, the features      the Subject header of the received email contains a
         vector comprising a plurality of binary values and a           keyword intended to create a sense of urgency ;
        plurality of dispersion values between 0 and 1 ;             the received email contains language indicative of topics
      using at least the generated features vector and the              that are deemed to be of a suspicious nature ; and
        generated contact model to classify the received             the received email contains at least one of an email
        email as a likely legitimate email or as a likely
       malicious email spear phishing attack ; and                      address, a telephone number, a URL and an attached
                                                                        dynamic file .
  notifying a recipient of the email when the received email          19 . The computing device of claim 10 , configured as a
       is classified as a likely malicious email spear phishing    local email gateway coupled to the computer network
     attack .
   11 . The computing device of claim 10 , wherein the                20 . The computing device of claim 10 , configured as a
statistical dispersion of the contact model comprises an           remote server accessible over the computer network .
average of the plurality of dispersion values .                                            *   *   *   *   *
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 72 of 125




                  EXHIBIT G
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 73 of 125

                                                                                                                                                                     US010284579B2

(12) United States Patent                                                                                                     ( 10 ) Patent No.: US 10 ,284,579 B2
     Goutal                                                                                                                   (45) Date of Patent:                                           May 7, 2019
(54 ) DETECTION OF EMAIL SPOOFING AND                                                                                                9 , 154 ,514 B1 * 10 / 2015 Prakash .............. HO4L 63/ 1483
       SPEAR PHISHING ATTACKS                                                                                                            9 ,408 , 143 B2 *             8 /2016 Walker .............. H04W 52/0212
                                                                                                                                         9 ,450 ,982 B1                9 /2016 Meves
(71 ) Applicant: Vade Secure Technology Inc., San                                                                               9, 942, 255 B1 * 4 /2018 MacDermed ... .... HO4L 63/ 1425
                 Francisco , CA (US)                                                                                       2006 /0168024 A1 * 7 /2006 Mehr ................. H04L 51/ 12
                                                                                                                                                                                                         709 /206
(72 ) Inventor: Sebastien Goutal, San Francisco , CA                                                                                                                    (Continued )
                      (US )
                                                                                                                                                                   OTHER PUBLICATIONS
(73 ) Assignee: VADE SECURE , INC ., San Francisco ,                                                                 Bergholz , Andre, et al. “ Improved Phishing Detection using Model
                      CA (US )
                                                                                                                     Based Features.” CEAS . 2008 ( Year: 2008 ).*
( * ) Notice:         Subject to any disclaimer, the term of this                                                                                                       (Continued )
                      patent is extended or adjusted under 35
                      U . S . C . 154 (b ) by 65 days.
                                                                                                                     Primary Examiner - Syed A Zaidi
(21) Appl. No.: 15 /466,588                                                                                          (74 ) Attorney, Agent, or Firm — Young Law Firm , P. C .
( 22 ) Filed :        Mar. 22, 2017
                                                                                                                     (57 )                ABSTRACT
(65 )                   Prior Publication Data                                                                       A computer- implemented method of detecting an email
       US 2018 /0278627 A1              Sep . 27 , 2018                                                              spoofing and spear phishing attack may comprise generating
(51) Int. Cl.                                                                                                        a contact model of a sender of emails; determining , by a
       H04L 29 /06                 ( 2006 . 01)                                                                     hardware processor, a statistical dispersion of the generated
       H04L 12 /58                                                                                                   contactmodel that is indicative of a spread of a distribution
                                    (2006 . 01)                                                                     of data in the generated model and receiving, over a com
(52 ) U .S. CI.                                                                                                     puter network , an email from the sender. If the determined
       CPC .......... H04L 63 / 1416 ( 2013 .01 ); H04L 51/00                                                       statistical dispersion is lower than a dispersion threshold , the
                 (2013 .01); H04L 63/ 1483 (2013 .01) ; H04L                                                         received email may be evaluated in the processor against a
                                                  63 /1433 (2013.01 )                                               plurality of conditions associated with email spoofing and
(58 ) Field of Classification Search                                                                                 spear phishing attacks, using the generated contact model, to
      CPC ............. HO4L 63 /1483 ; H04L 63 / 1416 ; H04L                                                        generate a features vector that is constituted of a plurality of
                                    63 / 1425 ; H04L 63 / 1433                                                      binary values and a plurality of dispersion values between 0
      USPC .... ....                        ................. 726 / 23                                               and 1 , and using at least the generated features vector to
      See application file for complete search history .                                                             classify with a supervised learning algorithm the received
(56 )                  References Cited                                                                              email as a likely legitimate email or as a likely malicious
                                                                                                                     email spear phishing attack ; and notifying a recipient of the
              U . S . PATENT DOCUMENTS                                                                               email when the received email is classified as a likely
                                                                                                                    malicious email spear phishing attack .
     8,271,588 Bl* 9/ 2012 Bruno ............... GO6Q70510//318
                                                            107
     8 ,566 ,938 B1      10 / 2013 Prakash et al.                                                                                                           20 Claims, 8 Drawing Sheets
                                                                                                                                   B31
                                                                              (NO )                          PRIORITY
                                                                                                                 EMAIL ?                        START
                                                                                          B33
                                                                                                                        YES)
                                                                USE SPF, DKIM OR                  (VE51    SPF , DKIM OR B32
                                                                        DMARC                                DMARC
                                                      END        TO TAKE DECISION                           AVAILABLE
                                                                                                                             [NO ]
                                                                                                          EXTRACT EMAIL
                                                                                                          ADDRESS FROM
                                                                                                          " FROM " HEADER
                                                       CREATE MODEL          B36
                                                       FOR CONTACT                     [NO ]                CONTACT B35
                                                       SET STATUS OF                                      HAVE MODEL ?
                                                           MODEL TO
                                                           LEARNING                                                        [YES]
                                                                                   ( LEARNING ]             STATUS OF B42
                                                                                                             MODEL ?
                                                            ENOUGH          B37                                  [PROTECTION
                                                                                                                         843
                                                                                                                             ]
                                                          EMAILS &
                                                  [NO ] SUFFICIENT
                                                       TIME SPENT TO
                                                         BUILD THE
                                                          MODEL ?
                                                               [YES )          [RECIPIENTREPORTS    EMAIL
                                                                                                           Casiraman MautiousEman
                                                                                                          CLASSIFY EMAIL
                                                                                                           B44
                                                                                                ( LEGITIMATE B45
                                                                                                                           [RECIPIENT
                                                                                                              RAISE ALERT REFUTES
                                                                                                                                              (MALICIOUS EMAIL ]



                                                           COMPUTETB28MALICIOUS EMAIL ] MOVEINBOX
                                                                                              EMAIL TO              TO       ALERT )
                                                        DISPERSION OF         B49                              RECIPIENT
                                                            MODEL
                                                                                                          [RECIPIENT
                                                  DISPERSION > DISPERSION REPORT                  (ELSE ] CONFIRMS ALERT) B47
                                                  DISPERSION Th DISPERSION TH FALSE
                                                            B39         B40
                                                                             BAD      NEGATIVE            UPDATE MODEL                    REPORT          UPDATE
                                                      SET             SET              DELETE              WITH EMAIL                       TRUE          MODEL
                                                    MODEL        MODEL              MALICIOUS                                             POSITIVE         WITH
                                                    STATUS       STATUS               EMAIL                                                DELETE          EMAIL
                                                      ??           TO                                                                    MAUCIOUS         REPORT
                                                    DEACTI       PROTEC                                                                    EMAIL           FALSE
                                                    VATED             TION                                                                                POSITIVE
                                                                                                                                                           MOVE
                                                                             B41                                                                           EMAIL
                                                      MOVE EMAIL TO                                                                                          TO
                                                             INBOX                                                                                         INBOX

                                                             OEND                                                 END
        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 74 of 125


                                                             US 10 ,Page
                                                                    284,2579 B2

(56)                    References Cited                                     S . Kitterman - RFC 7208 : Sender Policy Framework (SPF ) for
                                                                             Authorizing Use of Domains in Email — 2014 .
                 U . S . PATENT DOCUMENTS                                    T. Hansen , D . Crocker, P. Hallam - Baker - RFC 5585 : Domain Keys
                                                                             Identified Mail (DKIM ) Service Overview — 2009 .
  2007/0143827 A1* 6 /2007 Nicodemus ......... G06F 21/7266218/2             M . Kucherawy, E . Zwicky - RFC 7489 : Domain -based Message
                                                                             Authentication, Reporting , and Conformance (DMARC ) 2015 .
 2007/0143851 Al* 6 /2007 Nicodemus ......... GO6F 11/3495                   L . Eggert SPF Deployment Trends, downloaded on Mar. 16 , 2017
                                                             726 / 25        from https :// eggert .org /meter/ spf.
 2010 /0211641 Al* 8/ 2010 Yih ............... ......... GO6F 15 / 16        ] L . Eggert Global DKIM Deployment, downloaded on Mar. 16 ,
                                                                709 / 206    2017 from https:// eggert.org /meter /dkim .
  2011/0173142 A1 * 7 /2011 Dasgupta ............. G06Q 10 / 107             L . Eggert Global DMARC Deployment, downloaded on Mar. 16 ,
                                                                706 / 12     2017 from https:// eggert.org /meter/dmarc .
  2011/0191847 A1 *       8 /2011 Davis .................   GO6F 15 / 16     J. Palme RFC 2076 : Common Internet Message Headers — 1997 .
                                                                726 /22      Wikipédia — ISO 639 , downloaded on Mar. 16 , 2017 from https ://
  2011/0295774 A1 * 12 /2011 Chen ..................... G06K 9/6269          en .wikipedia .org/wiki/ISO _ 639 - 1 .
                                                             706 / 12        Wikipédia — ISO 3166 - 1, downloaded on Mar. 16 , 2017 from https ://
  2013 /0086636 A1 * 4 /2013 Golovanov ............ GO6F 21 /56              en .wikipedia .org /wiki/ ISO _ 3166 - 1 .
                                                                   726 / 3   Wikipédia — Bounce Message , downloaded on Mar. 16 , 2017 from
 2014 /0324741 A1 * 10 /2014 Stewart ................ GO6N 99 /005           https:// en .wikipedia . org /wiki/Bounce _message
                                                                 706 / 12    Wikipédia - Android Application Message , downloaded on Mar.
 2015/0067833 A1* 3/2015 Verma ................. H04L 63/ 1483                16 , 2017 from https:// en .wikipedia .org/wiki/Android _ application _
                                                                 726 / 22    package .
 2016 / 0014151 A1* 1/2016 Prakash ............. H04L 63/ 1483               IANA - Media Types , downloaded on Mar. 16 , 2017 from https ://
                                                                 726 / 22    www .iana .org/assignments/media -types/media -types.xhtml.
                                                                             Wikipédia — Supervised Learning, downloaded on Mar. 16 , 2017
                                                                             from https:// en .wikipedia .org /wiki/Supervised _ learning .
                   OTHER PUBLICATIONS                                        Wikipédia Support Vector Machine , downloaded on Mar. 16 ,
                                                                             2017 from https:// en .wikipedia .org /wiki/Support _ vector_ machine .
Email spoofing, downloaded on Mar. 16 , 2017 from https://en .               Wikipédia — Portable Executable , downloaded on Mar. 16 , 2017
wikipedia.org/wiki/ Email _ spoofing.                                        from https://en .wikipedia .org /wiki/Portable_ Executable .
J. Klensin - RFC 5321 : Simple Mail Transfert Protocol — 2008 .
P. Resnick - RFC 5322 : Internet Message Format - 2008 .                     * cited by examiner
  Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 75 of 125




U.S.Patente no som ser det us mameson
     atent         May 7 , 2019         Sheet 1 of 8               US 10 ,284 ,579 B2


                                           112 CLOUD IMPLEMENTATION 110
                                                                    EMAIL
                               102                                SPOOFING &
                                              MAIL                   SPEAR
                                            TRANSFER               PHISHING
                                             AGENT                PROTECTION
                                                                     LAYER
                                                                     (ESPL )




      116 GATEWAY IMPLEMENTATION 114                                               108

                            EMAIL
                         SPOOFING &
         MAIL               SPEAR                                  CENTRALIZED
        TRANSFER          PHISHING                                  ESPL SERVICE
         AGENT           PROTECTION
                            LAYER
                            (ESPL )          106




                                                   CLOUD IMPLEMENTATION

                                                                     EMAIL
                                                                  SPOOFING &
                               104            MAIL                  SPEAR
                                            TRANSFER               PHISHING
                                             AGENT                PROTECTION
                                                                     LAYER
                                                                     (ESPL )




                                       FIG . 1
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 76 of 125


   atent              May 7 , 2019                  Sheet 2 of 8                   US 10 ,284 ,579 B2



                     204                              206
      PROCESSING                       DATA                         202
                                  CONTACT MODELS
                                                                            FIG . 2A
                                                                      UPDATE SVM                      108
                                                                          MODEL
       PROCESS
        EMAIL                       SVM MODEL
                                                                      218              CENTRALIZED
                           214                                                         ESPL SERVICE

         208
                                     FP , TP , FN                   REPORT
                                                                   FP, FN , TP


      CATEGORIZE                                                     220
        EMAIL
               210
                            216


                                                                          ----
                                              UPDATE
                                                CODE          ---

                                                     216

                                                                                 218

        FEATURES                        SVM                        PROBABILITY THAT RECEIVED
         VECTOR                    CLASSIFIER                          EMAIL IS MALICIOUS

          218


                                    SVM MODEL               214                        FIG . 2B
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 77 of 125


        atent                 May 7 , 2019              Sheet 3 of 8                           US 10 ,284,579 B2


                                                                                 B31
                                [NO ]                     PRIORITY                              START
                                           B33
                                                              EMAIL ?
                                                                           [YES ]
                    USE SPF, DKIM OR               [YES] SPF, DKIM OR B32
                         DMARC                              DMARC
        END         TO TAKE DECISION                     AVAILABLE

                                                        EXTRACT EMAIL .
                                                                            [NO]
                                                       ADDRESS FROM
        CREATE MODEL B36
         FOR CONTACT
                                                       " FROM " HEADER
                                                                                               FIG . 3
        SET STATUS OF
                                         [NOJ             CONTACT B35
                                                        HAVE MODEL ?
             MODEL TO
             LEARNING                                                    [YES ]
                                    ( LEARNING ]         STATUS OF           B42
                                                           MODEL ?
             ENOUGH           B37                                    (PROTECTION )
             EMAILS &                                                            B43
[NO ]        SUFFICIENT
        TIME SPENT TO                                  CLASSIFY EMAIL                         [MALICIOUS EMAIL ]
             BUILD THE
              MODEL ?                                   B44       (LEGITIMATE           B45
                                                                       EMAIL )                          [RECIPIENT
                  [ YES )
                        (RECIPIENT REPORTS                                             RAISE ALERT REFUTES
              COMPUTE    MALICIOUS EMAIL ] IMOVE EMAIL TO                                           ALERT]
                      B38                                                                  TO
        DISPERSION OF          B49             INBOX                                   RECIPIENT
           MODEL
                                                                                  [RECIPIENT
 DISPERSION >= DISPERSION               REPORT           B46         [ELSE ] CONFIRMS ALERT) B47 1848
 DISPERSION Th DISPERSION Th  FALSE
           B39         B40 NEGATIVE                                                                        UPDATE
      SET          SET       DELETE
                                                       UPDATEMODEL                      REPORT
                                                                                          TRUE             MODEL
                                                         WITH EMAIL
   MODEL         MODEL MALICIOUS                                                        POSITIVE            WITH
   STATUS             STATUS             EMAIL                                           DELETE             EMAIL
        TO               TO                                                            MALICIOUS            REPORT
   DEACTI            PROTEC                                                              EMAIL               FALSE
    VATED                TION                                                                              POSITIVE
                                                                                                            MOVE
                                                                                                            EMAIL
        MOVE EMAIL TO                                                                                         TO
               INBOX                                                                                        INBOX


                        END                                    END
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 78 of 125


           atent                    May 7 , 2019                       Sheet 4 of 8                                  US 10 ,284 ,579 B2



R                     KNOWA ERE ADDRESS
               WWWK WWWLWWLLLLLLLLLLL                                                      WWWWWUUUWWWWWWW               WILW1111w1



                                                                                 ULILLLLLLLL    WWWWWWWWWWWWWW   W    WW * * * * * * * * * **   ** *



R                  ? ????????????????????????????????????????????
                                                                       w                                                                               2


    Alle




                                             YYYYYYYYYYYYYYYYYYYYYYY   wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwmusstwwwwwwwww




                                                                                       YYYYYY




                                                                       y
                                                                    FIG . 4A
   Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 79 of 125


U . S . Patent              May 7, 2019                        Sheet 5 of 8                                                   US 10 ,284 ,579 B2



                                                                                       extract the font. She
         WwwWw   wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww            vyt          ywny



                                                                         The Paddress thathas initiated the SMP
                                                                           (GoDaddy .OVW , 181. . .Web hosting
                                                                    sendmalicious emails such a spear phishing


                                                                          . Analyze and match the reverse DNS OF


           FEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEE                                                                                                  2   NR




                                                           *7/#1+76234 27014 header. In the case of a spear pliatving , the
                                                                                                                                                                              Yrity
                                                                                                                                                                              Y
                                                                    contains the entail address that will receive a


                                                                    Coliynand (2 ). In the case of a spearolishing:


                                                                         addresses in the return Poth and Fron
         11111XNXXXXXXXXXXXXXXXXX                                                                             1         114                                              11
                                                            2
                                                            *




                                                           7227 2
             *   NLYNULUUUUUUUUUUUUUUUUUU                           11        ????????????????????????????????????????????????????????????????????????????????????????




                                                  FIG . 4B
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 80 of 125


   atent                                                     May 7 , 2019                                                  Sheet 6 of 8                                  US 10 ,284,579 B2




                           **              ** **                                   *                 *                           * *    prone to detect the scam .
                                                                                                                                              * **            1                   WAVVIVUNIV11
                                                                                                                                                                                  '




                                                                                                                                 that creates a sense ofurgency :urgent,
     SKHAMadeAK
                                                                                                                               attacks create a sense of urgency so that the
                                                                                                                               victim acts inpediately. See the CEO froud
                                                                                                                           *




                                                                                                                           *



     sose

                                                                                                                           *




     KRAME                                                                                                                 *




     EKA UM                                                                                                                *




                                                                                                                           *




                                                                                                                           *




                                                                                                                           *




     KEdikaet                                                                                                              *




                                                                                                                           *



     ki
     a

                                                                                                                           *




                                                                                                                           *




     k




                                                                                                                           *




     DRtAKxiÄkd                                                                                                            *




                                                                                                                           *




                                                                                                                           *
                                                                                                                                In this case of a spear phishing attack, this
      kdKAaiL tR                                                                                                           *




                                                                                                                           *




                                                                                                                           *




         Y         :::::    : : : : : : : : : : iiiii   i   iiiiii : : : : : : :       ' ' ' ' ' '       ' ' ' ' ' ' ' '
                                                                                                                           *



                                                                                                                                 viisi   ::          contains a malwarever
                                                                                                                                                                  iNNU    ' N 'Astier




                                                                                                                       FIG . 4C
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 81 of 125


   atent          May 7 , 2019             Sheet 7 of 8                                         US 10 ,284 ,579 B2




                                                                         * * ** * *   * *   *




        Features used to detect



                                                                                                             AL
                              LLLLLLLLLL




                                           AH t i u   LULLLLLLLLLLLLLL      YYYYYYY
                                                                                                             AL

                                                                                                             LA
                                  FIG . 5
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 82 of 125


   atent          May 7 , 2019          Sheet 8 of 8                US 10 ,284 ,579 B2




                                                                                .


                                                                                .




                                                                                .




                                 MAIN                               STORAGE
  DISPLAY                    MEMORY                ROM              DEVICE
                                                                                .




                                                                                .




                                                                                .




                                                                                .




            621                            604               606
                                                                                .




                                                                                .



                                                                                .


                                                                                .




 KEYBOARD                                          BUS                          .


                                                                                .




                                                                                .




                                                                                .




            622                                             602
                                                                                .



                                                                                .




                                          608                                   .




                                                                                .




  CURSOR
  CONTROL
                            COMM .
                            DEVICE              PROCESSOR          FIGS. 1, 2A ,.




                                                                  - 2B, 3       .




                                                                                .



             23
                                                              626
                                                   NETWORK



                                     FIG . 6
           Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 83 of 125


                                                        US 10 , 284 ,579 B2
          DETECTION OF EMAIL SPOOFING AND                                    As previously stated , spear phishing attack relies on
              SPEAR PHISHING ATTACKS                                       impersonation . In contrast, email spoofing is the creation of
                                                           email messages with a forged sender address in the From
                   BACKGROUND                              header of the email. As surprising as it may sound , core
                                                         5 email protocols do not provide a mechanism for authenti
   Whereas phishing is now a threat that is well known by cation and thus allow the creation of emailmessages with a
the Internet ecosystem and the security industry, a more forged sender address .
advanced and pernicious threat has appeared recently , and         To address this critical issue , the software industry has
this threat is known as spear phishing.                        developed technologies such as Sender Policy Framework
   Spear phishing has the following features:               10 ( SPF ), DomainKeys Identified Mail (DKIM ) or more
   Spear phishing targets enterprises, and especially small recently Domain -based Message Authentication , Reporting
      and medium - sized enterprises. The victim targeted is and     Conformance (DMARC ). However, even if the adoption
                                                               of these technologies is increasing, a vast portion of the
      someone who has access to sensitive information , such email      traffic is still not protected . The main reason for the
     as a C - level executive or an accountant .
   The attack is prepared meticulously . The attacker per amount of workofthat
                                                            15 non  - adoption         these technologies is due to the large
                                                                                           is required to properly configure SPF ,
          forms a thorough study of the enterprise and the victim ,        DKIM and/ or DMARC , which typically depends of the
         drawing from sources of information such as social                complexity of the email provider infrastructure . Moreover,
         media (LinkedIn , Facebook , Twitter . . . ), corporate           for even modestly complex environments , the cost of
         website , blogs and corporate media . Such sources are 20 deploying these technologies may be considered to be
         often a treasure trove of valuable information . The prohibitive for the email provider. For example , Google ,
         attacker will use this information to build an attack that AOL and Yahoo ! have successfully deployed these tech
         will make sense and appear legitimate to the victim .             nologies . However, other major email providers have not
    The email will be send to the victim by an allegedly          and may never do so . Consequently , an important number of
      trusted person . In the case of spear phishing, there is 25 end users remain vulnerable to email spoofing.
      always impersonation of a trusted person . A well
     known kind of impersonation by email is called email               BRIEF DESCRIPTION OF THE DRAWINGS
     spoofing
   The payload of the spear phishing attack can be one of the       FIG . 1 is a block diagram illustrating aspects of computer
following:                                                     30 implemented methods, devices and systems, according to
   A malicious file attached ; or                                 one embodiment.
   A malicious Uniform Resource Locator (url).                      FIG . 2A is a block diagram illustrating aspects of com
   The text itself, designed to lead the victim to carry out an puter -implemented methods, devices and systems, accord
action (wire transfer, sending of confidential documents, ing to one embodiment.
etc .)                                                                35      FIG . 2B is a block diagram illustrating aspects of com
    The spear phishing attack is unique and is tailored spe -              puter -implemented methods, devices and systems, accord
cifically to the targeted enterprise and victim . A known                  ing to one embodiment.
example of spear phishing is called CEO fraud . The CEO                      FIG . 3 is a flowchart illustrating aspects of a computer
fraud is a business email scam in which the attacker spoofs implemented method according to one embodiment.
an email from the CEO of a company and tricks another 40 FIG . 4A is a table illustrating aspects of computer
person of this company — typically the accountant— to per- implemented methods, devices and systems, according to
form an action thatwill benefit the fraudsters, such as wiring             one embodiment .
funds or disclosing sensitive information . The CEO fraud is                 FIG . 4B is a table illustrating aspects of computer
a typical example of a spear phishing attack where the attack              implemented methods, devices and systems, according to
is prepared meticulously so that the victim believes that the 45 one embodiment .
email originates from the CEO himself. For example , in the        FIG . 4C is a table illustrating aspects of computer
case of a wire transfer, the attacker will provide the moti                implemented methods, devices and systems, according to
vation for the wire transfer. Here is an example :                       one embodiment.
   From : John Miller < john .miller @ company. com >                       FIG . 5 is a table illustrating aspects of computer - imple
    To : Jessica Lee < jessica.lee @ company. com >                   50 mented methods, devices and systems, according to one
   Subject: Urgent matter                                                  embodiment.
   Jessica,                                                                  FIG . 6 is a block diagram of a computing device with
   I justmet one of our provider at the RSA conference. They               which an embodiment may be practiced .
         have a pending invoice from last year that got lost. I
         have attached the invoice . Can you initiate the wire 55                          DETAILED DESCRIPTION
         transfer asap ? It is very important.
    Thx                                                                      Herein , computer-implemented methods, devices and sys
   John                                                                    tems are presented that will thwart spear phishing attacks
   Sent from my iPhone                                                     and email spoofing . For ease of reference, such methods ,
   In this example , the attacker knows that John is the CEO 60 devices and systems are collectively referred to herein by the
and Jessica the accountant. He also knows the email                        acronym ESPL ( Email Spoofing & spear phishing Protection
addresses of both . It is quite trivial for the attacker to find           Layer ).
this information , as the company website and social media                   Definitions
websites such as LinkedIn provide much , if not all, of the     Organization domain is the email domain of the organi
needed information . Furthermore , the attacker knows that 65 zation protected by ESPL technology .
John Miller is at the RSA conference because this informa-       Contacts are email addresses that exchange priority
tion was posted on the company Twitter account.               emails with the organization domain . Contacts are consti
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 84 of 125


                                                     US 10 ,284 ,579 B2
tuted of internal contacts and external contacts. Internal            True Positive ( TP ): a malicious email that has been
contacts are email addresses that belong to the organization             classified as malicious by ESPL ;
domain . External contacts are email addresses that do not            False Positive (FP ): a legitimate email that has been
belong to the organization domain .                                      classified as malicious by ESPL ;
   A priority email is an email that has been considered as 5          True Negative ( TN ): a legitimate email that has been
legitimate by previous email filters and that has not been sent          classified as legitimate by ESPL ; and
by an automated process. A typical example of priority email          False Negative (FN ): a malicious email that has been
is a person - to -person email. All other types of emails will be        classified as legitimate by ESPL .
ignored : spam , advertisements, newsletters, social networks         As shown in FIG . 2A , ESPL component 202 ( also shown
notifications, electronic commerce notifications (such as 10 inpreviously
                                                                  FIG . 1 at 110, 114 and 118 ) is configured , as shown
                                                                          , to communicate with the centralized ESPL ser
invoices , booking or purchase confirmation , electronic tick vice 108 over     a computer network that may include, for
ets , parcel tracking ). These may be processed using other, example, the Internet     and /or other public or private net
existing methods .                                      works . The ESPL component 202 may be characterized ,
  ESPL                                               15 according to one embodiment, as comprising a processing
  Both internal contacts and external contacts can be portion 204 and a data portion 206 . The processing portion
spoofed by a fraudster . ESPL 's purpose includes protecting        204 may comprise structure and functionality to process
internal contacts of the organization domain from spear emails (receive , generate and send emails, among other
phishing attacks that rely on the spoofing of an internal   functionality ) , as shown at 208 and to categorize email, as
contact or external contact of the organization domain . 20 shown at 210 . The processing portion 204 , for example ,may
   To achieve this purpose and according to one embodi-             be embodied in one or more processors (an exemplar of
ment, ESPL may build a model for every contact of the               which is shown at 602 in FIG . 6 ) configured , according to
organization domain . This model may be built by analyzing          computer- readable instructions, to carry out the functional
inbound and outbound email traffic of the organization              ity of FIG . 3 described hereunder and described throughout
domain . The period of time during which ESPL acquires 25           the remaining portion of the present disclosure . As shown at
data from email traffic to build a model of the contact is          210 , the processing portion 204 may also be configured to
called learning phase . According to one embodiment, when           classify received email , as described in detail herein . The
enough data is acquired to build the model of the contact;          ESPL component 202 may also be configured to build ,
that is, when ESPL has enough data to detect an imperson   maintain and update contact models 212 , SVM models 214
ation of the contact, ESPL may switch from the learning 30 and to report FP , TP and FN emails 216 to the centralized
phase to a protection phase .                                       ESPL service 108 as shown at 220 . During the protection
  Deployment                                                        phase , as shown in FIG . 2A , the centralized ESPL service
   The enterprise email filtering described and shown herein        108 , as shown at 218 and 222 , may also be configured to
may be implemented , according to one embodiment, as an             update the SVM model 214 and update the code that causes
on - premise email filtering gateway and , according to one 35 the processing portion 204 to categorize incoming email , as
embodiment, as an email filtering service in the executing on       shown at 222 and as described herein below .
remote servers ( i. e ., the cloud ) .                                 Therefore, as shown in FIG . 2A , the centralized ESPL
  Both implementations include ESPL technology . Herein ,           service 108 , according to one embodiment, may be config
the phrase ESPL component denotes each deployment of the            ured to , among other tasks:
ESPL technology . There are as many ESPL components as 40             to collect FP , FN and TP from all ESPL components to
there are several instances of the gateway and cloud imple               improve ESPL technology , as shown at 220 ; and
mentations.                                                to update the ESPL components 110 , 114 , 120 (Code
   FIG . 1 is a block diagram illustrating aspects of computerupdate 222 , update SVM model as shown at 218 ).
implemented methods, devices and systems, according to     Processing of Inbound Email Traffic
one embodiment. As shown therein , two cloud implemen - 45 The terms True Positive ( TP ), True Negative ( TN ), False
tations 102, 104 and one gateway implementation 106 may Positive ( FP ) and False Negative ( FN ) are widely used in
be coupled , over a computer network (not explicitly shown          binary classification problems. FN and FP may be detected
in FIG . 1 , but present) , to a centralized ESPL service 108 .     by ESPL according to one embodiment, through end -user
Both the cloud implementations 102 , 104 and the gateway            feedback . According to one embodiment, FN , FP and TP are
implementation 106 may be configured , according to one 50 reported , as shown at 220 , to the centralized ESPL service
embodiment, to include an ESPL component or layer and a     108. They will be used to improve ESPL technology , and
Mail Transfer Agent MTA
                    (     ). Indeed , the cloud implemen - especially the classifier.
tation 102 may be configured to include ESPL component                According to one embodiment, TN and FP may be used
110 that communicates with a MTA 112 , the gateway                  to update the contact model. There are two significant facts
implementation 114 may be configured to include an ESPL 55 when the contact model is updated during the protection
component 114 that communicates with a MTA 116 and the              phase:
cloud implementation 104 may be configured to include an              A sliding time window may be used in one embodiment.
ESPL component 118 that communicates with a MTA 120 .                    The size of the sliding time window may be greater
   Each ESPL component 110 , 114 , 118 , depending upon the              than the duration of the learning phase . A sliding time
implementation , may be configured to communicate :         60           window may be used because it allows for old features
  with its email server (also known as theMTA ) 112 , 116                of the contact model to be forgotten . For example , the
     and 120, respectively ; and                                         user may have switched from an iPhone to an Android
  with a centralized ESPL service 108 in the cloud .                     phone. For the contact model to remain representative
   FIG . 2A is a block diagram illustrating aspects of com               of the user, the iPhone- related features should be for
puter-implemented methods, devices and systems, accord - 65              gotten and the Android - related features should be taken
ing to one embodiment. It is useful at this juncture , to set out        into account. Without a sliding time window , both the
a few definitions:                                                       iPhone -related and Android - related features would be
         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 85 of 125


                                                            US 10 ,284 ,579 B2
       present, which would decrease the degree to which the                                                  TABLE 1
       contact model is representative of the current behavior
       of the contact (by, according to one embodiment,                           Raw content                           Simplified name
       increasing dispersion and decreasing the stability of the                   X -Mailer: iPhone Mail (14C92)       IPHONE _ MAIL
       contact model, as described further below ). One 5                          X -Mailer : iPhone Mail (14A456 )    IPHONE _ MAIL
                                                                                   X -Mailer: iPhone Mail (13D15)       IPHONE MAIL
        embodiment, therefore, uses a sliding time window , to                     X -Mailer : Apple Mail (2 .3112)     OSX MAIL
       render it dynamic and responsive to changing circum                         X -Mailer : Apple Mail ( 2. 1283 )   OSX _ MAIL
        stances and to limit the amount of dispersion , which is
       discussed further below .
   Dispersion may be calculated , according to one embodi 10                   Every MUA is configured by the person so that it fits his
                                                                             or her needs, and these configuration elements can help to
       ment, after the model is updated . If the dispersion is too           assemble a digital email fingerprint of the person . Some of
       high , the modelmay be deactivated .                                  these elements can be found by parsing the email . Such
    FIG . 3 is a flowchart illustrating aspects of a computer                elements may include, for example :
 implemented method of classifying and handling inbound 15                     the display name;
emails , according to one embodiment. As shown therein , the                   the signature in the body of the email;
computer -implemented method starts with the receipt of an                     the default font in the text/html part of the body of the
email at a computing device over a computer network . At                          email; and
B31, it is determined whether the received email is a priority                  the language.
(i.e ., person -to -person ) email. If the received email is not a 20           The display name is the string that will be inserted in the
priority email (such as , for example , spam , advertisements ,              From header of the composed email, just before the email
newsletters , social networks notifications, electronic com -                address of the sender. The display name can be configured
merce notifications (such as invoices, booking or purchase                   in the MUA . It is usually the first name and last name of the
confirmation , electronic tickets, parcel tracking )), it may be sender. ESPL can extract the display name by parsing the
ignored and the method ends . Alternatively, additional pro - 25 From header of the email. Below is an example in which the
cessing, classification and handling of such non -priority                   display name “ John Miller” has been extracted by parsing
emails may be carried out,according to other methods. If the                 the From header of the email :
received email is , indeed , determined to be a priority email,
re                                                                              From : John Miller < john .miller @ company.com >
( YES branch of B32), it is determined whether SPF , DKIMes 30 defaultThe signature is the signature that will be inserted by
and/ or DMARC are available . If any of these technologies                   in the body of the email when composing a new
are implemented on the MTA , they may be deployed at B33 message   and
                                                                             . The signature can contain a great deal of pertinent
                                                                         useful  data , especially in the context of business email :
and the method ends . One embodiment, therefore , applies to       first  name  ,   last name, position in the company, address ,
received priority emails in installations in which SPF , DKIM      phone   number      , and the like . ESPL may be configured to ,
and / or DMARC are not available .
   As shown at B34, after following the NO branch ofB32 , parsing the body ofembodiment
                                                                35 according      to  one
                                                                                             the email  .
                                                                                                          , extract the signature by
                                                                                                          For example :
the email address of the sender of the email is extracted from                 John Miller
the From header of the received email, as shown at B34 . As                    CEO
shown at B35 , if a contactmodel for this sender is available ,                Company, Inc .
the YES branch is followed and , if no contact model for this 40               (415 ) 123 - 4567
sender exists , then the NO branch of B35 is followed .                         The default font is the font thatwill be selected by default
     Before continuing with a detailed discussion of blocks                  to compose an email . A font is identified by a font name and
B36 to B48 of FIG . 3 , it is useful to have an understanding                a font size . ESPL may be configured to , according to one
of a number of other aspects of ESPL .                                       embodiment, extract the default font by parsing the text/html
   Model of a Contact                                        45 part of the body of the email. For example :
   A contact may be thought of as a person who uses an             ARIAL , 10
email address to communicate. This person uses one or              VERDANA, 11
several devices ( desktop computer, laptop , smartphone, tab       The language is the language that has been configured in
let . . . ). For each device, an email application , denoted    the operating system . The language is transmitted by the
herein as a Mail User Agent or MUA , may be used to 50 MUA in the Content-Language header. The language is
receive , read , compose and send emails. This person also                   stored in the < language > - < REGION > format where < lan
connects from different places . Some of these places can be                 guage > is compliant to ISO 639- 1 and <REGION > is
recurrent ( e . g ., office , home) or not habitually recurrent ( e . g .,   compliant to ISO 3166 - 1 . ESPL may be configured to ,
coffee shop , airport, hotel). All these data may be used , according to one embodiment, extract the language by
according to one embodiment, to model the contact.         55 parsing Content-Language header. For example :
   A MUA, according to one embodiment, may be identified         Content- Language : en -US
by parsing the email, and especially the X -Mailer and           Content -Language : en -GB
User-Agent headers that typically contains an identifier         Content -Language: fr-BE
specific to the MUA . However, ESPL may be configured to                       Content -Language : fr-FR
translate the raw content of the header to a simplified name. 60               When a MTA receives an email, it adds a Received header
Table 1 below contains examples of such translation . This                   in the received email. This Received header will typically
translation is necessary because the raw content contains the                contain the time, the source IP address and destination IP
version number of the software , and this version number is                  address of the SMTP connection. ESPL may be configured
subject to change quite often because of the frequent updates                to , according to one embodiment, extract the IP address that
of the software during its lifecycle . One embodiment of 65 has initiated the sending of the email by parsing these
 ESPL uses a stable , simplified version of the identification to Received headers . ESPL may be also configured to , accord
more readily model the MUA .                                      ing to one embodiment, associate a geolocation to the IP
          Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 86 of 125


                                                               US 10 ,284 ,579 B2
                                                                                                                 8
address by using a local geolocation database . Geolocation Dispersion of M is:
is interesting because it can be less strict than an IP address
and still carry a very relevant information . ESPL may be
configured to , according to one embodiment, consider the                         dispLm
city associated to the IP address. For example , a person may 5   dispm = ULEM
                                                                          = card (M )
connect from a large list of IP addresses that will be
translated to a much smaller list of cities . This makes the
modeling of roaming profiles easier.                                                A low value of dispersion means that the contact will be
  As a person can use several devices and connect from                           easy to modelbecause the contactdoes notuse many devices
different places. ESPL may be configured to manage a 10 and /or connection points . Conversely , a high value of dis
number of lists for every contact. In one embodiment, ESPL                       persion means that the contact will be more difficult to
may be configured to maintain three lists for every contact.                     model because the contact uses many devices and/or con
ESPL , however, may be configured to manage a lesser or                          nection points and , if too high , means that the presently
greater number of lists . Such lists , for example ,may include :                constructed contact model for this contact may no longer be
      A list ofMUA called KNOWN MUA LIST and with at                             a useful tool in determining the likelihood of an email
        most KNOWN _MUA _MAX _ COUNT elements ;                                  spoofing .
      A list of IP addresses called KNOWN IP ADDRESS                               Learning Phase
        LIST and with at most KNOWN _ IP _ ADDRESS                                  A learning phase is first required to build the model of a
        MAX _ COUNT elements; and                                                contact. According to one embodiment, ESPL may use:
      A list of cities called KNOWN _ CITY _ LIST and with at                      Inbound email traffic to model external contacts ; and
        most KNOWN _ CITY _MAX _ COUNT elements.                                   Inbound and outbound email traffic to model internal
      Dispersion                                                                       contacts .
   One embodiment uses dispersion as a measure of the                     The model of the contact will be considered built once the
compactness or amount of spread of a distribution of behav - 25 following conditions are both respected :
iors of a contact relative to electronic messaging. Dispersion            A condition on the number of emails analyzed ; and
( which is also called variability , scatter , or spread ) may be         A condition on the length of the learning phase
characterized as the extent to which a distribution is computed           When the model is built, the dispersion of the model is
stretched or squeezed . A measure of statistical dispersion      is                . If the dispersion is too high , the model is deac
a nonnegative real number that is zero if all theSe         are the 30 tivated . For   example, a determination of whether the dis
                                                      data are the 30 persion of a model
same and increases as the data becomemore diverse .                                            is too high may include comparing the
                                                                       obtained   numerical
    In the present implementation , dispersion is unitless . termined dispersion threshold     value  of the dispersion against a prede
                                                                                                           value . If, however , the dis
Examples of dispersion measures include:                               persion value of the model is below the predetermined
   Standard deviation ;                                             35 threshold , the contact model may be activated , the learning
   Interquartile range (IQR );                                         phase ended and the protection phase begun .
   Range ;                                                                         Dispersion Example
      Mean absolute difference (also known as Gini mean         Below is an example of the determination of dispersion,
         absolute difference);                               according to one embodiment. In this example, the contact
      Median absolute deviation (MAD );                   40 is rebecca .johns @ company. com . During the learning phase ,
      Average absolute deviation (or simply called average it is determined that Rebecca primarily uses Microsoft
        deviation ); and                                     outlook on her Apple desktop computer . This desktop com
      Distance standard deviation .                          puter is in her office in San Francisco . Sometimes, however,
      According to one embodiment, a dispersion value may she     uses Mail on her Apple laptop from her home, also in
assist in determining when a contactmodel in the learning 45 San Francisco . It also happens that she sometimes uses her
phase should be transitioned to the protection phase and may Apple laptop from her parent' s home in San Diego . To sum
determine or be a factor in a determination of when a contact                    up:
model may no longer be useful and should be deactivated .                          Rebecca uses two MUA : OSX _ OUTLOOK and OSX _
According to one embodiment, a value of dispersion may be                                MAIL ;
calculated for each list. Let us define the following data : 50                       Rebecca connects from three different IP addresses :
                                                                                         office , home and parent 's home; and
                                     An element                                       Rebecca     connects from two different cities: San Francisco
mEN , m 22                           m is a natural number greater or equal to 2         and San Diego .
Lim                                   A list with at least 1 element and at most       The max values may be set as follows (these values may
M
                                     m elements .
                                      A model that has one or several lists L .
                                                                                 55 be freely chosen , with the understanding that they will affect
disp ., ER, , 0 s dispz , s 1        Dispersion of Lim                              the computed dispersion of the contact model):
dispvER , , 0 s dispus 1             Dispersion of M                                  KNOWN _MUA _ MAX _ COUNT = 4
                                                                                      KNOWN _ IP _ ADDRESS _MAX _ COUNT= 32
Dispersion of Lm is :                                                              KNOWN _ CITY _MAX _ COUNT = 8
                                                                            60      The dispersion values for the lists are the following:
                                                                                   KNOWN _ MUA _ DISP =( 2 - 1 ) ( 4 - 1 ) = 0 .3333333333
                   card ( Lm ) - 1
                                                                               KNOWN _ IP _ ADDRESS _ DISP = (3 - 1 )/ (32 - 1 ) =
         dispLm        m - 1
                                                                                 0 .06451612903
                                                                               KNOWN _ CITY _DISP = (2 - 1 )/(8 - 1) = 0 .1428571429
                                                                            65 The dispersion of the contact model, according to one
. . . where “ card ” represents the cardinality (number of                       embodiment, may be computed as the average of the three
elements ) of Lm .                                                               dispersion values, is:
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 87 of 125


                                                      US 10 , 284 ,579 B2
                                                                                                     10
  MODEL _ DISP = (KNOWN _ MUA DISP + KNOWN _ I                             DISP - A dispersion value i.e. a floating number between
    P _ ADDRESS _ DISP + KNOWN _ CITY _ DISP )/                               O and 1.
    3 = 0 .18023553507                                                     Herein , the main recipient is the internal contact email
  As can be seen , the dispersion of this model is quite low .           address protected by ESPL . The features vector, according
It is a steady model, especially because the number of SMTP 5 to one embodiment,may comprise one or more of the binary
connection points is very low .Rebecca 's range ofbehaviors , and       dispersion values shown in FIGS. 4A , 4B and 4C .
                                                                    Accordingly , the features vector may comprise a binary
as a contact, are distributed within a quite narrow distribu
tion of such behaviors .                                           value KNOWN _ IP _ ADDRESS , that is set to 1 (true) if the
                                                                   Internet protocol (IP ) address that has initiated the Simple
   The dispersion threshold is set, in this example , at 0 .9 . 10 Mail
 That is, MODEL _ DISP _ THRESHOLD = 0 .9 . The dispersion P _ ADDRESS   transfer Protocol (SMTP ) connection is in KNOWN _ I
of the contact model (0 . 18023553507) is lower than dispersion value              _ LIST, otherwise it is set to 0 ( false ). The
                                                                                       KNOWN _ IP _ ADDRESS DISP is repre
MODEL _ DISP _ THRESHOLD (0 .9 ). As the dispersion of sentative              of  the  dispersion of KNOWN _ IP _ ADDRESS _
the contact model is lower than the dispersion threshold , this LIST. The binary value KNOWN CITY is set to 1 ( true ) if
contact model can be transitioned from the learning phase to 15 the city associated to the IP address that has initiated the
the protection phase                                            SMTP connection is in KNOWN _ CITY _LIST, otherwise it
   Protection Phase                                             is set to 0 (false ). The dispersion value KNOWN CITY
   Returning to FIG . 2A , during the protection phase , con      DISP represents the dispersion of KNOWN _ CITY _ LIST.
tact models 212 are used , in conjunction with the SVM            The binary value KNOWN _ MUA is set to 1 ( true) if the
model 214 , to categorize received emails as either likelyY 20 MUA      used to compose the email is in KNOWN _MUA _ L
legitimate or likely malicious, as described in detail herein . IST, otherwise   it is set to 0 (false ). One embodiment uses a
Both the SVM model 214 and the contact model may be
updated during the protection phase .After the contactmodel simplified       name for the identification of the MUA .
                                                                  Examples of such simplified MUA names include IPHO
is updated , the dispersion thereof may again be recomputed . NE     _MAIL , IPAD _MAIL , OSX _MAIL and LINUX _ T
If the computed dispersion of the contact model is too high ,25 HUNDERBIRD
( e. g ., higher than a predetermined dispersion threshold ), the KNOWN _ MUA ._ As DISP
                                                                                        shown in FIG . 4A , the dispersion value
                                                                                            is the dispersion of the KNOWN _
contact model may be deactivated . If the computed disper         MUA _ LIST.
sion of the contact model is still lower than the predeter          The features vector, according to one embodiment, may
mined dispersion threshold , the contact model may be           also include a binary value KNOWN MUA DISPLAY
maintained in the protection phase .                         30 NAME, which is the display name extracted from the From
   Classification
   As alluded to above , one embodiment uses a supervised header        and matches the display name of the identified MUA.
                                                                See KNOWN MUA . The binary value KNOWN _
learning algorithm to make the classification decision . Popu MUA _ SIGNATURE is the signature extracted from the
lar supervised learning algorithms include Support Vector body of the email and matches the signature of the identified
Machine (SVM ) and Random Forest. In one implementa - 35 MUA. See KNOWN MUA . The binary value KNOWN
tion , SVM may be used to make the decision on a binary MUA _ DEFAULT_ FONT represents the font extracted from
classification problem for the following classes :              the text/ html part of the body of the email and matches the
   Cmalicious: the class of email spoofing and spear phishing default     font of the identified MUA. See KNOWN _ MUA .
attacks ; and                                                   The features vector may also include a binary value for
   Ceoitimate : the class of legitimate emails .             40 KNOWN _ MUA _ CONTENT_ LANGUAGE, which is the
    The SVM classifier may be trained with labeled data i.e . language extracted from Content-Language header, which
emails that have been classified manually . The training must match the language of the identified MUA . See
process produces a SVM model . This SVM model will then                  KNOWN _ MUA . The binary value NEW _MESSAGE is set
be used by the SVM classifier to classify an unknown email .             or reset depending upon whether the email is a newly
The SVM classifier returns the probability Pmalicious     that this 45
                                                malicious alarms         composed message ; i.e., the email is neither a reply to a
email belongs to Cmalicious class .                                      previous message nor a forward of an existing message . In
   We define:                                                            the case of a reply or a forward , the email can take
   threshold malicious: probability threshold where 0.5sthresh           attributes — such as the font and the language of the exist
old malicioussl; and                                                     ing message . See KNOWN _ MUA _ DEFAULT _ FONT and
   Vemail: features vector of the email being analyzed .            50   KNOWN _MUA CONTENT LANGUAGE.
   0 .5 is the lower limit for thresholdmalicious and the thresh            As shown in FIG . 4B , the features vectormay also include
old default value may be set at 0 . 95 . An email may be               a binary value for TEXT_ HTML _ PART, which indicates
considered to be malicious; i.e., is classified to belong to the       whether the email body has a text/htmlpart. A text/html part
class Cmalicious if and only if :                                      in the body is required to extract the font. See KNOWN _
                                                                    55 MUA DEFAULT _ FONT. The features vector may also
      Pmalicious(Vemail)? thresholdmalicious                             include a binary WHP _ IP _ ADDRESS value, which indi
   According to one embodiment, the thresholdmalicious may               cates whether the IP address that has initiated the SMTP
be configurable .                                                        connection belongs to a web hosting provider (such as, for
  The features vector is a vector of numeric values . As example , GoDaddy, OVH , 1 & 1 and the like ). Web hosting
shown in FIG . 2B , this features vector 218 , along with the 60 providers are often abused by fraudsters to send malicious
SVM model 214 , may be input into the SVM classifier 216 ,                emails such a spear phishing attacks. A web hosting provider
which then outputs a probability 218 that the received email             IP address may be identified by, for example , analyzing and
belongs to the malicious class Cmalicious                                matching the reverse DNS of the IP address with a known
   As shown , each numeric value of the features vector may pattern , and/ or by matching the IP address with of list of IP
be resolved to a value of one of these types:              65 ranges that belong to the web hosting provider. As shown in
  BIN — A binary value i. e . either 0 or 1 . The value equals           FIG . 4B , the features vector may also include a binary value
      1 if the condition is respected , 0 otherwise ; and                DIFFERENT REPLY _ TO , which is a value that indicates
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 88 of 125


                                                     US 10 ,284 ,579 B2
that the email address in the Reply - To header does notmatch       of the extracted email and the status of the just -created
the email address in the From header. In the case of a spear        contactmodel is set at “ Learning ” , according to one embodi
phishing, the fraudster often set a different email address in     ment and as shown at B36 . At B37 , it may be determined ,
Reply - To header. If the victim replies to the email, then his     according to one embodiment, whether sufficient emails
or her reply will not go to the person whose email has been 5 have been examined and whether sufficient timehas elapsed
spoofed , but to the fraudster instead or to an email address       to build the contact model. For example , it may be deter
designated by the fraudster.                                       mined whether a sufficient number of values for some or all
   A binary value DIFFERENT_ RETURN _ PATH may also                 of the elements of the features vector have been determined
be included in the features vector. The condition that must be to construct a useful contact model for the extracted email
satisfied for this binary value is that the email address in the 10 address . If the contact model has not yet been built (NO
Return - Path header does not match the email address in the branch of B37 ) , the received emailmay be simply moved to
From header. The Return - Path header contains the email            the recipient's email inbox (or to a special inbox configured
address that will receive a bounce message in the case of a         for emails that have not been classified ) , as no spear phish
delivery issue. The Return -Path header is added to the             ing detection may be carried out without a fully - constructed
received email by the MTA and the MTA uses the email 15 contact model. If, however , a sufficient number of emails
address of the MAIL FROM SMTP command . In the case of              and sufficient time have elapsed to fully build the contact
a spear phishing, the fraudster often sets an email address in model for the extracted email (YES branch of B37 ), the
the MAIL FROM SMTP command that is different from the           dispersion of the contact modelmay be computed , as shown
email address in the From header, resulting in the email        at B38 and as detailed herein .
addresses in the Return - Path being different from the From 20 According to one embodiment, if the dispersion of the
headers . The binary SINGLE _ RECIPIENT value indicates         contact model computed in B38 is greater or equal to a
that there is one recipient in To header and no recipient in Cc dispersion threshold block B39 may be performed . If the
and Bcc headers . This recipient is the main recipient. In the  computed dispersion threshold is greater to or equal to the
case of a spear phishing attack , it is common that only one dispersion threshold , B39 may be carried out, and the
person is targeted . If several persons were targeted or 25 contact modelmay be deactivated , meaning that the email
otherwise present in the Cc or Bcc headers , the chances of         recipient is not amenable to being accurately modeled in a
the scam being discovered would increase greatly . Hence ,          manner that will be useful in detecting spear phishing
spear phishing attacks often are directed to a single person .      attacks . Such may be the case where the email recipient
  As shown in FIG . 4C , the binary URGENCY _ IN _ SUB - emails from too many devices, from too many locations ,
JECT value indicates that the email Subject header contains 30 uses different email clients and platforms, for example, such
a keyword that creates a sense of urgency such as , for             that an accurate contact model cannot be constructed . If ,
example , urgent, important, critical and the like . A large       however, the dispersion computed in B38 is less than the
number of spear phishing attacks attempt to create a false         dispersion threshold , the contact model may be transitioned
sense of urgency so that the victim acts immediately, without      from the “ Learning ” phase to the “ Protection ” phase as
much aforethought. See the CEO fraud example developed 35 shown at B40, meaning that the contact model becomes
above. A SUSPICIOUS_ TEXT binary value may also be                  operational and may be used to detect spear phishing attacks ,
included in the features vector. This value may be set to 1 if      according to one embodiment. Whether B39 or B40 is
the email body is determined to contain language indicative         carried out, the received email may be moved to the recipi
of topics which are deemed to be of a suspicious nature .           ent' s email inbox , as shown at B41, whereupon , at least for
Examples of such may include, for example , wire transfer, 40 this received email , the method ends.
disclosure of sensitive and/ or confidential data ( contracts,        Returning to block B35 , if a contact model for the email
internal documents , bank account numbers , social security         recipient exists ( Yes branch of B35 ), the status of the model
numbers , W - 2 tax records, list of logins or passwords . . . )    is determined at B42 . If the status of the contact model for
and the like .                                                      the email recipient is still “ Learning” , the method reverts to
  The features vector may also include the binary value 45 B37 and proceeds as described above . If, however, the
EXTERNAL _ DATA , which may be set to logical 1 if the     contact model for the email recipienthas transitioned to the
email body contains at least one external data : an email           “ Protection ” phase ,block B43 may be carried out, where the
address , a telephone number, a URL or an attached dynamic         incoming email is classified as likely malicious or likely
file . Significantly , according to one embodiment, the signa -    non -malicious, in the manner described relative to FIG . 2B ,
ture in the body may be ignored , as it may contain an email 50 for example . If the classification indicates that the received
address, telephone numbers and URLs. A dynamic file is a            email is likely legitimate , the received emailmay be moved
file that may contain dynamic content that can be harmful       to the recipient's inbox as shown at B44 . According to one
Examples of dynamic files are PE files, APK files, Javascript embodiment, if the user, after having read the email or even
files, PDF files, Microsoft Office files or HTML files. Some without reading the email, reports that the received email is
dynamic files may be compressed . Indeed , harmful files are 55 likely malicious , a false negative (FN ) may be reported to
frequently hidden in compressed archives (.zip , . rar and the the centralized ESPL service 108 , the SVM model may be
like ). Dynamic files may be identified by their media type .       updated , as may be the code that builds the features vector
In this case of a spear phishing attack , this external data can    and /or the code that builds the contact model, as generally
be the next step of the attack or the payload : a phishing URL      shown at 222 in FIG . 2A , and the email deleted as shown at
that will capture the victim credentials, a file that contains a 60 B49 . The method , at least for this received email, then ends.
malware .                                                           If the user does not report a false negative for this email, the
  Returning now to FIG . 3, after extracting the email              contact model for this recipient may be updated as shown at
address from the From header of the received email as               B46 and the method then ends, for this email.
shown at B34 , it is determined at B35 whether the extracted          If the classification at B43 indicates that the received
email address has a corresponding contact model. If no 65 email is likely malicious , the email recipient may then be
contact model for the extracted email address exists (NO            alerted as shown at B45 . If the email recipient agrees with
branch of B35 ), a contact model is created for the recipient       the classification of the received email as likely malicious,
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 89 of 125


                                                     US 10 ,284 ,579 B2
                              13                                                                      14
B47 may be carried out, a true positive (TP) is reported to              a spear phishing attack and one or more elements listed as
 the ESPL service 108 , and themalicious received email may              being useful in detecting a spear phishing attack may
be deleted , as shown at B47. Herein , deleting a likely                 similarly provide insight into the detection of email spoof
malicious email may also be understood as moving the                     ing.
identified malicious email to a safe location , quarantining 5 FIG . 6 illustrates a block diagram of a computing device
the received email or taking other action that sequesters the  such as client computing device , email ( electronic message )
received email so that it does no harm and is separated from             server , with which embodiments may be implemented . The
other, legitimate received emails. Following B47, the                    computing device of FIG . 6 may include a bus 601 or other
method then ends, at least for this received email. Following            communication mechanism for communicating information ,
a classification of the received email as likely malicious in 10 and one or more processors 602 coupled with bus 601 for
B43 , the user may refute the classification , and report                processing information . The computing device may further
instead that the received email is, in fact , legitimate . If the        comprise a random -access memory (RAM ) or other
user reports that a received email that has been classified as           dynamic storage device 604 ( referred to as main memory ) ,
likely malicious is, in fact, legitimate , the contact modelmay          coupled to bus 601 for storing information and instructions
be updated and the dispersion thereof re - calculated . The 15 to be executed by processor( s ) 602 . Main memory ( tangible
SVM model 214 may be periodically updated on the cen -                   and non -transitory , which terms, herein , exclude signals per
tralized ESPL server, after collecting FP , FN , TP , whereupon          se and waveforms) 604 also may be used for storing tem
the ESPL components may be updated with the new , updated                porary variables or other intermediate information during
SVN model. The email may then bemoved to the recipient's        execution of instructions by processor 602 . The computing
email inbox , whereupon themethod ends , for this email. The 20 device of FIG . 6 may also include a read only memory
method shown in FIG . 3 may be repeated , at least in part,              (ROM ) and/ or other static storage device 606 coupled to bus
upon receipt of each email, to protect the intended recipient            601 for storing static information and instructions for pro
from phishing attacks .                                                  cessor(s ) 602 . A data storage device 607, such as a magnetic
   The dispersion threshold , according to one embodiment,               disk and /or solid state data storage device may be coupled to
may be a static or a dynamic parameter. Setting a higher 25 bus 601 for storing information and instructions such as
dispersion threshold will result in fewer contact models    would be required to carry out the functionality shown and
being deactivated and fewer emails being classified as likely            disclosed relative to FIGS. 1 -5 . The computing device may
to be malicious. Conversely, setting a lower dispersion                  also be coupled via the bus 601 to a display device 621 for
threshold will result in fewer contactmodels switching from           displaying information to a computer user. An alphanumeric
the " learning” status to the " protection ” status, and the False 30 input device 622 , including alphanumeric and other keys ,
Positive ( FP ) rate may increase .                                   may be coupled to bus 601 for communicating information
   FIG . 5 is a table that classifies the constituent elements of        and command selections to processor(s ) 602 . Another type
the features vector according to one embodiment, according               of user input device is cursor control 623 , such as a mouse ,
their intended use. The first row of the table of FIG . 5 lists          a trackball, or cursor direction keys for communicating
exemplary features vector elements that may be used to 35 direction                  information    and command         selections to
detect email spoofing, whereas the second row of the table               processor ( s ) 602 and for controlling cursor movement on
of FIG . 5 lists features vector elements that may find utility          display 621 . The computing device of FIG . 6 may be
in detecting spear phishing. That is, features vector elements           coupled , via a communication interface (e. g.,modem , net
that may be used to detect email spoofing may include:                   work interface card or NIC ) to the network 626 .
   KNOWN IP ADDRESS :                                               40     Embodiments of the present invention are related to the
   KNOWN _ IP _ ADDRESS _ DISP ;                                         use of computing devices to detect phishing attacks in
   KNOWN _ CITY ;                                                        electronic messages such as emails. According to one
   KNOWN _ CITY _ DISP ;                                                 embodiment, the methods , devices and systems described
   KNOWN MUA;                                                          herein may be provided by one or more computing devices
   KNOWN _ MUA _ DISP;                                              45 in response to processor( s ) 602 executing sequences of
   KNOWN _ MUA _ DISPLAY _ NAME;                                        instructions contained in memory 604 . Such instructions
   KNOWN _ MUA _ SIGNATURE ;                                           may be read into memory 604 from another computer
  KNOWN MUA DEFAULT FONT;                                                readable medium , such as data storage device 607 . Execu
  KNOWN _MUA _ CONTENT_ LANGUAGE ;                                       tion of the sequences of instructions contained in memory
  NEW _MESSAGE; and                                                 50 604 causes processor( s ) 602 to perform the steps and have
   TEXT_HTML _ PART                                                    the functionality described herein . In alternative embodi
  Features vector elements that may be used to detect spear            ments , hard -wired circuitry may be used in place of or in
phishing may include:                                                  combination with software instructions to implement the
  WHP IP _ ADDRESS ;                                                   described embodiments . Thus, embodiments are not limited
   DIFFERENT _REPLY _ TO ;                                          55 to any specific combination of hardware circuitry and soft
   DIFFERENT_ RETURN _ PATH ;                                            ware . Indeed , it should be understood by those skilled in the
   SINGLE RECIPIENT;                                                     art that any suitable computer system may implement the
  URGENCY _ IN _ SUBJECT;                                     functionality described herein . The computing devices may
   SUSPICIOUS TEXT; and                                       include one or a plurality of microprocessors working to
   EXTERNAL _ DATA                                         60 perform the desired functions. In one embodiment, the
   The above lists are presented herein for exemplary pur - instructions executed by the microprocessor or micropro
poses only, it being understood that neither of these lists are          cessors are operable to cause the microprocessor(s ) to per
presented as exhaustively listing all possible features vector           form the steps described herein . The instructions may be
elements, nor must all elements be present to enable the          stored in any computer -readable medium . In one embodi
detection of email spoofing and /or a spear phishing attack . 65 ment, they may be stored on a non - volatile semiconductor
Moreover, one or more of the elements listed as being useful memory external to the microprocessor, or integrated with
in detecting email spoofing may provide additional insight in            the microprocessor. In another embodiment, the instructions
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 90 of 125


                                                     US 10 ,284 , 579 B2
                                                                                                      16
may be stored on a disk and read into a volatile semicon                   extracting an identification of an email application used to
ductor memory before execution by the microprocessor.                        send the received email;
  While certain example embodiments have been described ,                  simplifying the extracted identification ; and
these embodiments have been presented by way of example                    storing the extracted and simplified identification in the
only, and are not intended to limit the scope of the embodi- 5                contact model.
ments disclosed herein . Thus , nothing in the foregoing                    8 . The computer- implemented method of claim 7 ,
description is intended to imply that any particular feature ,           wherein simplifying the extracted identification comprises at
characteristic , step , module , or block is necessary or indis -        least stripping a software version number from the extracted
pensable . Indeed , the novel methods and systems described              identification of the email application used to send the
herein may be embodied in a variety of other forms; fur- 10 received email .
thermore , various omissions, substitutions and changes in                 9 . The computer- implemented method of claim 1 ,
the form of the methods and systems described herein may                 wherein the features vector comprises at least one binary
be made without departing from the spirit of the embodi                  value indicative that:
ments disclosed herein .                                                   the internet protocol (IP ) address that sent the received
   The invention claimed is :                                       15        email belongs to a web hosting provider ;
   1 . A computer- implemented method of detecting an email                the email address in a Reply - To header of the received
spear phishing attack , comprising :                                          email does not match the email address in the From
   generating a contact model of a sender of emails;                         header of the received email;
   determining , by a hardware processor, a statistical disper -           the email address in a Return - Path header of the received
     sion of the generated contact model, the statistical 20                  email does not match the email address in the From
      dispersion of the contact model being indicative of a                   header of the received email;
      spread of a distribution of data in the generated model;             there is one recipient in To header and no recipient in Cc
   receiving , over a computer network , an email from the                    and Bcc headers of the received email ;
    sender ;                                                               the Subject header of the received email contains a
  when the determined statistical dispersion is lower than a 25               keyword intended to create a sense of urgency ;
     dispersion threshold :                                                the received email contains language indicative of topics
     evaluating the received email in the processor against a                 that are deemed to be of a suspicious nature ; and
        plurality of conditions associated with spear phish                the received email contains at least one of an email
        ing attacks to generate a features vector, the features               address , a telephone number, a URL and an attached
        vector comprising a plurality of binary values and a 30               dynamic file .
        plurality of dispersion values between 0 and 1 ;                   10. A computing device comprising:
     using at least the generated features vector and the                  at least one processor ;
       generated contact model to classify the received                    at least one data storage device coupled to the at least one
       email as a likely legitimate email or as a likely                      processor;
       malicious email spear phishing attack ; and                  35     a network interface coupled to the at least one processor
   notifying a recipient of the email when the received email                 and to a computer network ;
      is classified as a likely malicious email spear phishing             a plurality of processes spawned by said at least one
      attack .                                                                processor, the processes including processing logic for :
   2. The computer- implemented method of claim 1,                         generating a contact model of a sender of emails ;
wherein the statistical dispersion of the contact model com - 40           determining,by a hardware processor, a statistical disper
prises an average of the plurality of dispersion values .                     sion of the generated contact model, the statistical
   3. The computer -implemented method of claim 1 ,                           dispersion of the contact model being indicative of a
wherein the generated contactmodel is not used to classify                    spread of a distribution of data in the generated model ;
the received email as likely legitimate or likely malicious if             receiving , over a computer network , an email from the
the determined statistical dispersion is greater than or equal 45             sender;
to the dispersion threshold .                                              when the determined statistical dispersion lower than a
   4 . The computer- implemented method of claim 1 ,                          dispersion threshold :
wherein generating the contact model comprises building                       evaluating the received email in the processor against a
the contact model using received emails from the sender                         plurality of conditions associated with spear phish
during a learning phase over a period of time and thereafter 50                  ing attacks to generate a features vector, the features
transitioning the contactmodel to a protection phase during                     vector comprising a plurality of binary values and a
which the built contactmodel is used to classify the received                   plurality of dispersion values between 0 and 1 ;
email as likely legitimate or likely malicious.                               using at least the generated features vector and the
   5 . The computer -implemented method of claim 1, further                     generated contact model to classify the received
 comprising updating the contact model using a sliding time 55                  email as a likely legitimate email or as a likely
window by :                                                                     malicious email spear phishing attack ; and
   adding thereto data from recent received emails from the                notifying a recipient of the email when the received email
       sender of the email and                                        is classified as a likely malicious email spear phishing
   deleting data from emails older than a predetermined               attack .
      period of time.                                        60 11 . The computing device of claim 10 , wherein the
   6 . The computer-implemented method of claim 1, further statistical dispersion of the contact model comprises an
comprising updating the contact model using data from           average of the plurality of dispersion values.
emails received from the sender at are determined to be true       12 . The computing device of claim 10 , wherein the
negative ( TN ) email phishing attacks and false positives      generated contact model is not used to classify the received
(FP ) email phishing attacks.                                65 email as likely legitimate or likely malicious if the deter
   7 . The computer -implemented method of claim 1 , mined statistical dispersion is not at least equal to the
wherein generating the contact model comprises :                dispersion threshold .
       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 91 of 125


                                                    US 10 , 284 ,579 B2
                             17                                                                     18
   13 . The computing device of claim 10 , wherein the                 comprises at least stripping a software version number from
processing logic for generating the contact model comprises            the extracted identification of the email application used to
processing logic for building the contact model using                  send the received email.
received emails from the sender during a learning phase over             18 . The computing device of claim 10 , wherein the
a period of time and thereafter transitioning the contact 5 features
                                                             fe       vector comprises at least one binary value indicative
model to a protection phase during which the built contact 5 that:
model is used to classify the received email as likely
legitimate or likely malicious .                                the internet protocol (IP ) address that sent the received
   14 . The computing device of claim 10 , further comprising               email belongs to a web hosting provider;
processing logic for updating the contact model using a 10               the email address in a Reply - To header of the received
sliding time window by:                                                     email does not match an email address in the From
   adding thereto data from recent received emails from the                 header of the received email;
      sender of the email and                                            the email address in a Return - Path header of the received
   deleting data from emails older than a predetermined                    email does not match an email address in the From
      period of time.                                                      header of the received email;
   15 . The computing device of claim 10 , further comprising 15         there is one recipient in To header and no recipient in Cc
processing logic for updating the contact model using data                  and Bcc headers of the received email ;
from emails received from the sender at are determined to be             the Subject header of the received email contains a
true negative ( TN ) email phishing attacks and false positives             keyword intended to create a sense of urgency ;
(FP ) email phishing attacks .                                           the received email contains language indicative of topics
   16 . The computing device of claim 10 , wherein the 20                   that are deemed to be of a suspicious nature; and
processing logic for generating the contact model comprises
processing logic for :                                                   the received email contains at least one of an email
   extracting an identification of an email application used to             address , a telephone number, a URL and an attached
     send the received email ;                                              dynamic file .
  simplifying the extracted identification ; and                  25     19 . The computing device of claim 10 , configured as a
   storing the extracted and simplified identification in the          local email gateway coupled to the computer network .
      contact model.                                                     20 . The computing device of claim 10 , configured as a
   17 . The computing device of claim 16 , wherein the                 remote server accessible over the computer network .
processing logic for simplifying the extracted identification
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 92 of 125




                  EXHIBIT H
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 93 of 125

                                                                                                                Send a Release                       


                    Vade Secure Launches
                    the Firs Native, AI-Based
                    Email Security Add-On for
                    Ofce 365
                    Solution delivers bes-in-class protection agains
                    phishing, spear phishing and malware; provides
                    Microsoft partners with a value-added, high-margin
                    solution for Ofce 365 clients




                    NEWS PROVIDED BY                                                         SHARE THIS ARTICLE
                    Vade Secure                                                                                                    
                    Jun 21, 2018, 08:00 ET




                    SAN FRANCISCO, June 21, 2018 /PRNewswire/ -- Today, Vade Secure, the global
                    leader in predictive email defense, announced a new ofering for Ofce 365
                    cusomers looking to enhance protection agains advanced phishing, spear
                    phishing, and malware attacks. Vade Secure for Ofce 365 is the only email
                    security solution that's fully integrated into Ofce 365, ofering a native user
                    experience and bes-in-class fltering accuracy powered by artifcial intelligence.


                    Value-Added Cloud Service for Microsoft Partners and MSPs
                    Vade Secure for Ofce 365 is closely aligned with Microsoft's partner-frs, cloud-frs
                    srategy. Built from the ground up with a cloud-native, API-based architecture, the
                    new ofering natively integrates with Ofce 365 and runs on Microsoft Azure,
                    providing Microsoft Partners, Cloud Solution Providers (CSPs), and Managed
                    Service Providers (MSPs) with a complementary, high-margin solution for their
                    Ofce 365 cusomers.


https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 94 of 125


                    "As one of the larges global Microsoft CSPs, Crayon is at the forefront of helping
                    clients realize the benefts of Microsoft Ofce 365. At the same time, we recognize
                    that Ofce 365's dominant market share has made it a popular target for
                    cybercriminals," said Nabil Chebbi, Vice President Cloud Sales and Marketing
                    Enablement, Crayon Group. "We're impressed with Vade Secure's track record of
                    blocking advanced threats, and we're excited to add their solution for Ofce 365 to
                    our portfolio so that we can ofer our clients an easy, transparent, and efective way
                    to enhance their email protection."


                    Fully API-Based for a Native Ofce 365 User Experience
                    Gartner esimates that by 2020, 50 percent of Ofce 365 clients will use third-party
                    security solutions. Many traditional email security products are based on legacy
                    gateway architectures that render certain Ofce 365 security features inefective,
                    but Vade Secure's new, API-based solution integrates seamlessly with Ofce 365,
                    allowing organizations to augment native Ofce 365 security features, rather than
                    displace them.


                    Specifc benefts of Vade Secure's API-based architecture include:


                            Ease of deployment: With a few clicks, admins can authorize Vade Secure to
                            access their email fow and confgure their fltering policies—no MX record
                            changes required.
                            Native user experience: The solution is fully transparent, allowing end users
                            to continue using the familiar Ofce 365 interface, without a separate
                            quarantine.
                            Insider threat protection: Vade Secure scans internal messages sent
                            between employees to protect agains attacks originating within the
                            organization.


                    Predictive Defense Powered by Artifcial Intelligence
                    Vade Secure for Ofce 365 blocks advanced attacks from the frs email using
                    machine learning models that perform real-time behavioral analysis of the entire
                    email, including any URLs and attachments. Vade Secure leverages data from

https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 95 of 125
                    more than 500 million inboxes around the world to feed its machine learning models
                    and ensure a bes-in-class catch rate.


                    Specifc AI and machine learning benefts include:


                            Anti-phishing: Vade Secure crawls suspicious URLs and pages in real time,
                            following any redirections to determine whether the fnal page is fraudulent.
                            The solution performs this analysis both when the message is received and
                            any time a user clicks.
                            Anti-spear phishing: Vade Secure builds an anonymous profle that
                            esablishes employees' normal communication patterns. Upon detecting
                            spoofng attempts, a fully cusomizable banner is displayed within the email
                            alerting the user.
                            Anti-malware and ransomware: Going beyond simply scanning
                            attachments, machine learning algorithms perform a comprehensive analysis
                            of the origin, content, and context of emails and their attachments to block
                            unknown, polymorphic malware.


                    "Hackers are increasingly targeting Ofce 365 users with email-based attacks as an
                    entry point to exploit data, fles, and contacts from other Ofce 365 apps," said
                    Adrien Gendre, Chief Solution Architect, Vade Secure. "While native Ofce 365
                    security catches mos spam and known threats, many organizations are
                    srengthening their defenses with a layered approach. Vade Secure for Ofce 365
                    complements tools like Exchange Online Protection, leveraging artifcial intelligence
                    to block advanced phishing, spear phishing, and malware attacks."


                    Experience the Power of Vade Secure for Ofce 365 at Microsoft Inspire
                    Vade Secure for Ofce 365 will be on display at Microsoft Inspire, which will take
                    place July 15-19, 2018 in Las Vegas, NV. Microsoft partners are encouraged to sop
                    by booth #1729 to see a demonsration of the new solution, as well as learn about
                    the benefts of joining the Vade Secure Partner Program.


                    Additional Resources


https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 96 of 125


                            Learn more about Vade Secure for Ofce 365
                            Reques a free trial of Vade Secure for Ofce 365
                            Download the Vade Secure Partner Program Guide


                    About Vade Secure
                    Vade Secure is on a mission to make email safe, simple, and convenient. We
                    provide predictive email defense to more than 500 million inboxes worldwide
                    utilizing artifcial intelligence, machine learning, and data from our 24/7 global threat
                    centers. Vade Secure provides advanced protection agains the mos sophisicated
                    email scams such as phishing and spear phishing, malware and ransomware, and
                    is used by major ISPs, OEMs, SMBs, and enterprises worldwide. Vade Secure
                    continues to develop unique, patented technologies, emerging today as the only
                    Advanced Email Protection vendor.


                    To learn about Vade Secure's predictive email security solutions, visit
                    www.vadesecure.com.


                    Press Contact
                    SHIFT Communications for Vade Secure
                    Jenna Finn, Account Manager
                    T: (617) 779-1875
                    E: jfnn@shiftcomm.com


                    SOURCE Vade Secure


                    Related Links

                    https://www.vadesecure.com




                                                                      You jus read:



https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Vade Secure Launches the First Native, AI-Based Email Security Add-On for Office 365
                            Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 97 of 125

                       Vade Secure Launches the Firs
                       Native, AI-Based Email Security Add-
                       On for Ofce 365
                       NEWS PROVIDED BY                                                                      SHARE THIS ARTICLE
                       Vade Secure                                                                                                                         
                       Jun 21, 2018, 08:00 ET


                       https://www.prnewswire.com/news-releases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html




        Contact PR Newswire                        Products                                    About                                        My Services

         888-776-0942
          from 8 AM - 10 PM ET
                                                   Cision Communication
                                                   Cloud®
                                                                                               About PR Newswire
                                                                                               About Cision
                                                                                                                                            All New Releases
                                                                                                                                            Online Member Center
        Contact Us                                For Marketers                               Become a Publishing Partner                  ProfNet℠
                                                   For Public Relations                        Become a Channel Partner
                                                   For IR & Compliance                         Careers
                                                   For Agency
                                                   For Small Business                          Global Sites
                                                   All Products




        Terms of Use      Privacy Policy     Information Security Policy                        Copyright © 2019 PR Newswire Association LLC. All Rights Reserved. A
          Site Map      RSS      Cookie Settings                                                Cision company.




https://www.prnewswire.com/...eleases/vade-secure-launches-the-first-native-ai-based-email-security-add-on-for-office-365-300669832.html[7/22/2019 12:22:38 PM]
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 98 of 125




                   EXHIBIT I
7/22/2019           Case 3:19-cv-04238-MMC
                                         VadeDocument        219
                                             Secure for Office        Filed
                                                               365 | Email   09/02/20
                                                                           Security          Page 99 of 125
                                                                                    | Vade Secure

                                                                                   News      Support   Resources     search    English 


                                                  Solutions       Products    Partners      Company      Blog        Start FREE Trial




  AI-based Email Security for
  Oﬃce 365
  Data-rich applications like OneDrive and SharePoint have
  made Oﬃce 365 the most lucrative target for
  cybercriminals. Vade Secure for Oﬃce 365 is the only
  native email security solution for Oﬃce 365, combining
  powerful, AI-based threat detection and remediation with
  simple, set-it-and-forget-it conﬁguration for MSPs.


      START YOUR FREE TRIAL 




  Vade Secure for Oﬃce 365

  Vade Secure for Oﬃce 365 offers a native user experience
  and best-in-class protection powered by artiﬁcial intelligence.
  Vade Secure integrates seamlessly with Oﬃce 365 via an
  API-based architecture, with no disruption to your customers’
  email ﬂow. As a result, MSPs are able to augment Oﬃce 365
  security with a complementary layer of AI-based threat
  detection.


      ASK FOR A DEMO 




  AI-based Threat Detection



https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                             1/5
7/22/2019          Case 3:19-cv-04238-MMCVadeDocument        219
                                              Secure for Office 365 | Filed  09/02/20
                                                                      Email Security          Page 100 of 125
                                                                                     | Vade Secure

  Vade Secure for Oﬃce 365 blocks advanced attacks from the ﬁrst email thanks to machine learning models that perform
  real-time behavioral analysis of the entire email, including any URLs and attachments. Leveraging data from more than 600
  million inboxes, our AI-based threat detection stops threats before, during, and even after attacks.



                                                                              Time-of-Click Anti-Phishing – Crawls the URL and
                                                                               page in real time, following any redirections and
                                                                               analyzing the content and context of the URL/page-
                                                                               when the message is received and any time a user
                                                                               clicks.

                                                                              Banner-Based Anti-Spear Phishing – Unsupervised
                                                                               anomaly detection and natural language processing
                                                                               scan for patterns, anomalies, and behaviors common
                                                                               in spear phishing emails. If spear phishing is
                                                                               suspected, a customizable banner is displayed within
                                                                               the email alerting the user.

                                                                              Behavioral-Based Anti-Malware – Performs
                                                                               comprehensive analysis of the origin, content, and
                                                                               context of emails and attachments to identify
                                                                               unknown, polymorphic malware-without the long
                                                                               delays required by sandboxing technologies.
              Vade Secure for Oﬃce 365 Dashboard
                                                                              Auto and Manual Remediation: Vade Secure
                                                                               augments threat detection with post-delivery threat
                                                                               remediation. With a real-time view of global threats,
                                                                               the engine is continuously learning and will
                                                                               automatically remove any threats from user inboxes.
                                                                               Admins can also manually remediate messages with
                                                                               one click.



       Real-time Phishing Detection                         Spear Phishing Detection                   Phishing Remediation




https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                       2/5
7/22/2019          Case 3:19-cv-04238-MMCVadeDocument        219
                                              Secure for Office 365 | Filed  09/02/20
                                                                      Email Security          Page 101 of 125
                                                                                     | Vade Secure




                                                                                         READ THE REVIEW 



      Vade Secure for Oﬃce 365 receives
          5-stars from SC Magazine



  Easy Set Up and Maintenance for Busy MSPs

  Vade Secure for Oﬃce 365 is easy to activate, requiring only a few clicks and no MX record changes. It’s a low
  maintenance solution that requires no end user training and no complex conﬁgurations, allowing MSPs to spend less time
  administering and more time focusing on core objectives.



        Instant Deployment – Get up and running in just a
         few clicks, without the hassle of changing your
         customers’ MX records.

        Native User Experience – Allow end users to
         continue working in Oﬃce 365, without requiring a
         separate quarantine or daily digest.

        Insider Threat Protection – Scan internal email
         traﬃc to protect against insider attacks coming from
         compromised O365 accounts.

        Scalability and Security – Hosted on Microsoft
         Azure, you’ll beneﬁt from the cloud platform’s
         scalability and added security capabilities.


                                                           START YOUR FREE TRIAL 




  Success Stories



https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                           3/5
7/22/2019            Case 3:19-cv-04238-MMCVadeDocument        219
                                                Secure for Office 365 | Filed  09/02/20
                                                                        Email Security          Page 102 of 125
                                                                                       | Vade Secure

  Vade Secure protects more than 5,000 customers in 76
  countries. See what our customers and partners have to




                                                                            “
  say about Vade Secure for Oﬃce 365.


      BECOME A PARTNER                                                     Confronted with a rise of phishing attacks and dissatisﬁed
                                                                            with Microsoft’s anti-spam/anti-phishing capabilities, we d
                                                                            proofs of concept with 20 vendors. Vade Secure ranked t
                                                                            highest, with the most reliable and effective solution. The
                                                                            technology is sophisticated, yet easy to use. Their staff is




  Email Security Resources



                                  Email Security for
                                    Oﬃce 365
                                          White paper




                             Vade Secure for Oﬃce
                                     365
                                           Data Sheet

                                                                     Phishers’ Favorites: It’s Lonely at the
                                                                     Top: Microsoft Remains the #1
                                       Case Study                    Impersonated Brand in Phishing Attacks
                            Boys and Girls Clubs of Puerto Rico
                               protects Oﬃce 365 users from
                            targeted attacks while improving IT
                                                                    ALL BLOG POSTS
                                         eﬃciency.


  ALL RESOURCES




     SOLUTIONS               PRODUCTS                PARTNERS      COMPANY               MORE INFOS

                                                                                                                 Artiﬁcial Intelligence
                                                                                                                 and Predictive
     Anti Phishing           Vade Secure for         Become a      About                 Blog                    Technologies to
                             Oﬃce 365                Partner                                                     protect your email.

https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                          4/5
7/22/2019          Case 3:19-cv-04238-MMCVadeDocument        219
                                              Secure for Office 365 | Filed  09/02/20
                                                                      Email Security          Page 103 of 125
                                                                                     | Vade Secure

     Anti Spear              IsItPhishing            Vade Secure                Contact                News
     Phishing & BEC          Threat Detection        Partner Portal
                                                                                Career                 Resources
                             for SOC
     Anti Malware &
                                                                                Upcoming               Isitphishing.ai
     Ransomware              Products for ISP,
                                                                                Events
                             telecom
     Anti Spam &
                             providers, SOC
     Graymail




                                                                                                                                     Vade Secure © 2019



                                                                                                                                             English 


                                                            Sitemap   Privacy    Legal Notice   Cookies Policy   Conditions of use          




https://www.vadesecure.com/en/dedicated-email-security-for-o365/                                                                                          5/5
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 104 of 125




                   EXHIBIT J
Vade Secure Cloud | Email Security | Vade Secure
                         Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 105 of 125

                      Go to...                                                              




           Go to...                                                                               




    Cloud Email Security Protect your messages
    efficiently with complete ease

    The Vade Secure Cloud product protects your email system against all types of cyberattacks.
    It is easy to implement, requiring very little setup to achieve maximum protection.
    Thanks to artificial intelligence and the heuristic filter,
    Vade Secure Cloud provides efficient protection, updated in real-time.




    Protect your email system against phishing, malware,
    ransomware and targeted attacks

                                                                                       Ask for a demo




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 106 of 125




    A high-performance and secure cloud email system

    360° protection of emails

    The email system is protected against malware, phishing, spearphishing and spam attacks. Non-priority
    emails are automatically classified with the ability to unsubscribe with one click for complete security.

    Incoming and outgoing filters
    In addition to incoming emails, outgoing emails are also analyzed in order to block spam and identify
    botnet infections, which helps maintain a healthy IP reputation.

    Predictive technologies
    Multi-layer analyses focuses consecutively on the origins, contents and contexts of emails. Known,
    unknown and multi-form threats are stopped at the first email version, or the “zero hour” email.

    Continuous protection
    The filter is updated every minute and the cloud platform updates do not impact email flows.

    Guarantee of service continuity and high availability
    Information flows are safeguarded and protected in the Cloud. Vade Secure Cloud guarantees, among
    other things, high availability of your email system (SLA 99.99% – 24/7; GTR 2H; support with
    guaranteed response in 1 hour) and 5 days of SMTP retention in the case of network cuts.

    Premium 24/7 support
    All Vade Secure users benefit from the same premium service level with 24/7 availability of our experts
    by telephone, web and email.




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 107 of 125

    An innovative messaging protection
    system


                   Analysis of the origin

                   The first technique to thwart malicious emails is to filter emails by their origin
                   using logged analysis of the emails and information contained in the header. This
                   first analysis can rapidly eliminate a large number of threats, especially mass
                   attacks.




                   Analyze the contents

                   To identify more advanced attacks, the filter searches the content of all URLs and
                   all attachments in order to find malicious code which could, for example, install
                   malware or uncover personal data. This technology is independent of language,
                   using the behavior of URLs and attachments.




                   Analyze context

                   In addition to classic techniques for protection, and contrary to other solutions on
                   the market, Vade Secure analyzes the complete behavior and context of emails.


https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 108 of 125
                   With a complete understanding of each email and identifying anomalies, our
                   solutions blocks threats in a predictive way, which is a key competitive
                   differentiator for Vade Secure.




    Email system secured in the Cloud

            Immediate implementation and protection – ready to use, the Vade Secure cloud solution
            instantly protects the company and needs no complex settings.
            Better employee productivity – users receive non-priority emails (advertising, newsletters, social
            networks, etc.) and those that are suspicious are placed in a personal quarantine area that allows
            users the ability to release them.
            Reduced administration time – administration console that is intuitive and high-performance. No
            backup or updates need to be planned (or managed by the Cloud platform).
            Auto-learning method – new users’ email boxes are taken into account and automatically set
            before the first legitimate email is sent.
            Attack reports in real time – summary view of attack attempts, as well as valid, suspect or
            rejected messages in real-time.
            A la carte Cloud service -budget management is a function of the number of protected email
            boxes and adaptable volume, which is dependent on how your needs evolve.
            Reduce costs – no infrastructure or maintenance costs to manage.




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 109 of 125
    Start a POC in your company
                                                                                                  Contact us




    Attacks blocked from the first email forward

    The filter, which comes from Vade Secure R&D, uses a heuristic approach connected with behavior
    analysis technologies for each email, as well as machine learning and artificial intelligence. The filter is
    automatically improved in real-time, with daily analysis of billions of data points from the total flow of
    analyzed emails. These technologies allow implementation of predictive defense and stop known and
    unknown threats, including multi-form malware at “zero-hour”.



    Our customers are talking about Vade Secure Cloud

    The Fire Brigade of Paris chose the Vade Secure Cloud solution to strengthen its email protection,
    especially since it included a communication and management tool for traceability of exchanges
    especially targeted by cyberattacks.

    DOWNLOAD THE CASE STUDY




                Protect your company from cyberattacks


https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 110 of 125



        Use predictive defense with our Cloud solution


                                                                  Start a free trial




       SOLUTIONS



       Anti Phishing

       Anti Spear Phishing & BEC

       Anti Malware & Ransomware

       Anti Spam & Graymail



       PRODUCTS



       Vade Secure for Office 365

       IsItPhishing Threat Detection for SOC

       Products for ISP, telecom providers, SOC



       PARTNERS



       Become a Partner



https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                   Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 111 of 125
       Vade Secure Partner Portal



       COMPANY



       About

       Contact

       Career

       Upcoming Events



       MORE INFOS



       Blog

       News

       Resources

       Isitphishing.ai



       Vade Secure logo




       Artificial Intelligence and Predictive Technologies to protect your email.




                                                                  Vade Secure © 2019




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 112 of 125
                                                                            English 
                                                                                English




                          Sitemap      Privacy     Legal Notice     Cookies Policy        Conditions of use     




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 113 of 125




                   EXHIBIT K
Vade Secure for Office 365 Product Review | SC Media
                              Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 114 of 125




       NEWS       REVIEWS         IN DEPTH       EVENTS        TECHSCAPE          RESOURCE LIBRARY   SC SECURITY OPS CENTER   SC UK




    Home > Reviews




    April 02, 2019
                                                                                                                NEXT HM-PRODUCT-REVIEW IN REVIEWS
    PRODUCT INFORMATION


    Vade Secure for Office 365


                                                                                                               ZixProtect




    Vendor: Vade Secure
    Price: Starts at $30 per user/year, with discounts available based on certain user thresholds
    as well as multi-year agreements
    Contact: vadesecure.com




    QUICK READ

https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                              Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 115 of 125

    STRENGTHS: Combines AI with heuristic rules to block malware, ransomware, spam, and all variations of phishing.

    WEAKNESS: None that we found.

    VERDICT: If you are in the market for an email security solution that seamlessly integrates with Office 365, then look no further. Vade
    Secure protects an organization against malware and other threats with their native, API-based platform. The familiarity of Office 365
    makes it easy for administrators to implement and the end-user experience is virtually unchanged.




    RATING BREAKDOWN

    SC Labs Reviews
    Reviews from our expert team

    Features:



    Documentation:



    Value for Money:



    Performance:



    Support:



    Ease of Use:




                   5.00/5
    SUMMARY
    Vade Secure for Office 365 is a fully native cloud solution with AI-based, predictive email defense. It protects against phishing
    attempts, spear phishing, business email compromise attacks, malware, ransomware, spam, and GreyMail. It also features behavior-
    based anti-malware, insider attack protection, anti-phishing, anti-spear phishing, and protects against CEO fraud.

    This product leverages Office 365’s built-in capabilities for encryption and backups. You can layer it on top of Exchange Online
    Protection and/or ATP, which is not possible for gateway-based security products that require MX record exchanges as they render
    EOP/ATP reputation-based defenses useless.

    The filter engine uses heuristics for behavior analysis and machine learning models fed by data from 550 million mailboxes to train the
    technology. It has realtime URL exploration, in-message spear phishing banners, and a real-time attachment code interpreter.

    MX records are complex for end users and difficult to add and filter this type of solution. For those reasons, Vade has no MX
    redirection, and instead filters internal email flow to remove quarantined emails from the inside with no training necessary thanks to



https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                              Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 116 of 125
    their native Office 365 interface.

    Activation could not be easier. All user must do is provide Vade Secure with a tenant ID, get logged in using Office 365 credentials,
    and activate journaling. Vade will then begin populating. The dashboard displays threats detected, classification types for each threat
    detected, a graph for trend visibility, and information surrounding the last targeted attacks with data and time, who they were from, who
    they were sent to, what the subject was, and the classification.

    From what we saw of the administrator interface, it is customizable, featuring compliance management with auditing, retention policies,
    tags, journal rules, etc. The journals are used to record all communication in support of an organization’s email retention or archival
    strategy.

    The user interface uses the junk email folder to dump spam and phishing emails instead of a quarantine method. The dashboard
    shows recommended actions, customizable folders Vade Secure automatically deposits messages into according to type and
    categorizes spam. It will check every time a user clicks an email and redirect them to Vade Secure to detect any spam or phishing
    attempts.

    This is an intuitive solution, fully transparent to users, and is thoroughly customizable for administrators. With email encryption, spam
    filtering, and virus/malware protections, it is worthy for anyone looking to protect on-premises email or cloud email, guard against email
    fraud protection and obtain added assurance with email backup.

    Vade Secure is offered in three forms: 1) Vade Secure Office 365 is a native, API-based solution for Office 365, 2) Vade Secure Cloud
    is a cloud-based solution for G-Suite, Exchange, etc., and 3) Vade Secure Gateway is an on-premise, virtual appliance. 24/7 technical
    support is available by phone, email, and web channels. It also includes a website support feature, knowledgebase, and FAQ list.

    Pricing is $30 per user, per year but is discounted based on volume and multi-year commitments. For example, 500 users would be
    $18 per user, per year. The on-premises virtual appliance option is the same price.

    Tested by Matthew McMurray




    TOPICS:                        EMAIL SECURITY




                                                                                MOST POPULAR
                                                                       Popular         Emailed

                                                                       Recent


https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                              Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 117 of 125


                                                                   Huawei products riddled with backdoors,
                                                                   zero days and critical vulnerabilities

                                                                   Why infosec vendors can’t sell to most
                                                                   CISOs

                                                                   Data management firm exposed client info
                                                                   on open Amazon S3 buckets: researchers

                                                                   Article 29 Working Party still not happy
                                                                   with Windows 10 privacy controls

                                                                   Career advice for current and future
                                                                   CISOs




    COMPANY INFO                                                                                              Back to Top


    About Us

    SC Corporate News




https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                              Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 118 of 125
    Meet the Team

    Advisory Board

    Contact Us

    PRODUCT REVIEW


    About Product Review

    Group Tests

    FAQ

    USER CENTER


    Videos

    Executive Insight
    Guidelines

    Subscribe

    OTHER SC SITES


    RiskSec Conference

    SC Resource Library

    SC Online Events

    SC Awards



                                      Copyright © 2019 Haymarket Media, Inc. All Rights Reserved
             This material may not be published, broadcast, rewritten or redistributed in any form without prior authorization.
             Your use of this website constitutes acceptance of Haymarket Media’s Privacy Policy and Terms & Conditions.




https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 119 of 125




                   EXHIBIT L
Vade Secure Enters €70M Financing Agreement with General Catalyst
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 120 of 125

                                                                                                            Send a Release                      


                   Vade Secure Enters
                   €70M Financing
                   Agreement with General
                   Catalys
                   Vade Secure will use the new funding for heavy
                   invesment in machine learning-based email
                   security and to accelerate growth by focusing on
                   the MSP channel




                   NEWS PROVIDED BY                                                       SHARE THIS ARTICLE
                   Vade Secure                                                                                                 
                   Jun 12, 2019, 09:00 ET




                   BOSTON and HEM, France, June 12, 2019 /PRNewswire/ -- Vade Secure, the
                   global leader in predictive email defense, announced that it has entered a €70M
                   fnancing agreement with General Catalys. Vade Secure plans to use the new
                   funding to accelerate its growth and global expansion, with a focus on building out a
                   go-to-market srategy focused on servicing business cusomers through Managed
                   Service Providers (MSPs). The company will also inves heavily in advancing the
                   platform's core machine learning-based threat detection capabilities as well as its
                   native email security solution for Ofce 365.


                   The invesment builds upon Vade Secure's track record of hypergrowth and
                   international expansion over the las four years, with major deals across North
                   America, Europe, and Japan. It follows on the heels of a furry of indusry awards
                   and recognitions that Vade Secure has earned for its Vade Secure for Ofce 365
                   product. Recent accolades include Cyber Defense Magazine's 2019 InfoSec Award


https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 121 of 125
                   for Mos Innovative Anti-Phishing Solution, CSO Magazine's Hottes New
                   Cybersecurity Products at RSA 2019, and a perfect 5.0/5.0 score product review
                   from SC Magazine.


                   Email continues to be the #1 attack vector, resulting in a proliferation of targeted
                   phishing, spear phishing, malware, and ransomware attacks globally. According to
                   Accenture, the total economic value at risk of cybercrime attacks is $5.2 trillion over
                   the next fve years. Vade Secure protects enterprises and small-medium
                   businesses (SMBs) agains email-borne cyber threats targeting their employees.
                   Today, the company's technologies protect more than half a billion inboxes across
                   5,000+ global cusomers, including major ISPs, OEMs, and enterprises, such as
                   Comcas, British Telecom, Orange, Softbank, Fujitsu Cloud Services, NTT Comm,
                   Telsra and Cisco.


                   "Since implementing Vade Secure we have gone from spam being a number one
                   problem to having it well under control. Previously, we had daily calls to discuss
                   unwanted and malicious emails, whereas we now have jus one weekly of which
                   this is jus one part of the agenda," said Simon Dawes, Head of Email, Identity &
                   Cusomer Data Security, BT. "The visibility delivered by Vade Secure's email
                   categorization is providing powerful insight into what kind of threats are targeting
                   our cusomers' inboxes. This intelligence helps to inform our overall security
                   srategy as it continues to evolve."


                   Looking ahead, Vade Secure will continue to serve the enterprise and OEM
                   markets. In addition, Georges Lotigier, Vade Secure's CEO, and his team intend to
                   greatly expand on Vade Secure for Ofce 365 with a go-to-market srategy focused
                   on selling through MSPs and aggregators to service SMBs across North America,
                   Europe, and Japan.


                   Compared to its competitors, Vade Secure for Ofce 365 provides superior
                   detection of targeted email attacks and unknown, signature-less threats. The
                   company leverages threat intelligence from its half a billion protected mailboxes
                   globally to train and continually refne highly accurate machine learning models,
                   resulting in far lower false positive/false negative rates and unique graymail

https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                        Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 122 of 125
                   classifcation capabilities. Moreover, due to its native integration with Ofce 365,
                   Vade Secure for Ofce 365 is easy to deploy (no MX changes), easy to use (no
                   external quarantine), and easy to manage, making it attractive to both MSPs and
                   their SMB clients.


                   "I am truly excited about this invesment from General Catalys. It validates our
                   srategy and, more importantly, allows us to accelerate our goal to revolutionize the
                   email security market through the application of machine learning and a
                   comprehensive view of threats as they emerge in real-time worldwide," said
                   Georges Lotigier, Vade Secure's CEO. "With the funding, we will continue to inves
                   in our AI-based threat detection engine and build on Vade's leadership in email
                   security for ISPs. In addition, we have a unique opportunity to capitalize on the
                   market disruption caused by the indusry shift from on-premise hosed email to the
                   adoption of cloud-based email platforms. With a signifcant advantage in our core
                   technology and easy-to-implement solution, we plan to rapidly become the de facto
                   sandard for Ofce 365 email protection, in a complement of the platform's own
                   security."


                   As part of the fnancing agreement, General Catalys invesors, Paul Sagan (Former
                   CEO of Akamai Technologies) and Matthew Brennan, will join Vade Secure's
                   Board. General Catalys has invesed heavily into the cybersecurity category over
                   the years, including Ping Identity (acquired by Visa Equity Partners in 2016) and
                   Imprivata (which went public and was subsequently purchased by Thoma Bravo).


                   Ausin McChord, Founder/Former CEO of Datto and General Catalys invesor, will
                   also join Vade Secure's Board. Ausin founded Datto in 2007 and sold the company
                   to Visa Equity Partners in 2017. Ausin's involvement on Vade Secure's Board will
                   be insrumental as the company pushes heavily into the MSP channel.


                   "As an entrepreneur who built Datto from the ground up into a multi-billion dollar
                   business, I lived and breathed MSPs. From the moment I frs saw Vade Secure, I
                   realized the company's immense potential to be an essential piece of solving
                   cybersecurity for MSPs. The insantly deployable O365 protection is the perfect mix



https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                       Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 123 of 125
                   of enterprise-grade security and total automation that today's MSPs need."


                   Stephan Dietrich, General Catalys Executive-In-Residence, Co-Founder/CEO of
                   Neolane, Inc. (acquired by Adobe), and current Vade Secure Board Director, will co-
                   inves alongside General Catalys and remain on the company's Board to serve as
                   Chairman.


                   "As a Board Member over the pas two years, I witnessed Vade Secure's
                   tremendous growth and technological advances frs-hand," said Stephan Dietrich,
                   General Catalys Executive-In-Residence (XIR). "I knew that it was the right time to
                   unlock the company's full potential by assembling the right growth equity partner
                   and a 'dream team' of talent. I am happy to serve as Chairman of the Board, and I
                   look forward to taking Vade Secure to the next level by further contributing with my
                   Europe-to-US expansion expertise."


                   Vade Secure and General Catalys are thrilled to forge this new partnership to fulfll
                   Vade Secure's mission to keep businesses around the world safe from email-based
                   cyber attacks.


                   Vade Secure's fnancing agreement with General Catalys is currently pending
                   regulatory approval by French authorities.


                   About Vade Secure
                   Vade Secure helps SMBs, enterprises, ISPs and OEMs protect their users from
                   advanced cyberthreats, such as phishing, spear phishing, malware, and
                   ransomware. The company's predictive email defense solutions leverage artifcial
                   intelligence, fed by data from 600 million mailboxes, to block targeted threats and
                   new attacks from the frs wave. In addition, real-time threat detection capabilities
                   enable SOCs to insantly identify new threats and orchesrate coordinated
                   responses. Vade Secure's technology is available as a native, API-based ofering
                   for Ofce 365; as cloud-based solutions; or as lightweight, extensible APIs for
                   enterprise SOCs.




https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                      Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 124 of 125
                   For more information, visit www.VadeSecure.com and follow the company on
                   Twitter @VadeSecure or on LinkedIn at https://www.linkedin.com/company/vade-
                   secure/.


                   About General Catalys
                   General Catalys is a venture capital frm with approximately $5B in total capital
                   raised that makes seed through growth-sage invesments. We back fearless
                   entrepreneurs with the potential to build foundational enterprise technologies and
                   ubiquitous consumer brands. With ofces in San Francisco, Palo Alto, New York
                   City, and Boson, our portfolio companies beneft from a bicoasal network of talent,
                   cusomers, and opportunity. For more: www.generalcatalys.com.


                   SOURCE Vade Secure




                   Related Links

                   https://www.vadesecure.com




                   Also from this source                                                               Explore
                   Vade Secure Advances Low-                                                           More news
                   Touch Email Security for MSPs                                                       releases in similar
                   with New...
                                                                                                       topics

                                                                                                        High Tech Security
                   Vade Secure and Datto Unveil
                   Joint Bundle for MSPs that                                                           Computer &
                   Combines...                                                                          Electronics

                                                                                                        Computer Software

                                                                                                        Financing Agreements

                                                                                                        Venture Capital




https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                          Case 3:19-cv-04238-MMC Document 219 Filed 09/02/20 Page 125 of 125




                                                                          You jus read:


                      Vade Secure Enters €70M Financing
                      Agreement with General Catalys
                      NEWS PROVIDED BY                                                           SHARE THIS ARTICLE
                      Vade Secure                                                                                                         
                      Jun 12, 2019, 09:00 ET


                      https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html




       Contact PR Newswire                       Products                            About                                  My Services

        888-776-0942
         from 8 AM - 10 PM ET
                                                 Cision Communication
                                                 Cloud®
                                                                                     About PR Newswire
                                                                                     About Cision
                                                                                                                            All New Releases
                                                                                                                            Online Member Center
       Contact Us                               For Marketers                       Become a Publishing Partner            ProfNet℠
                                                 For Public Relations                Become a Channel Partner
                                                 For IR & Compliance                 Careers
                                                 For Agency
                                                 For Small Business                  Global Sites
                                                 All Products




       Terms of Use      Privacy Policy     Information Security Policy              Copyright © 2019 PR Newswire Association LLC. All Rights Reserved. A
         Site Map      RSS      Cookie Settings                                      Cision company.




https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
